Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 1 of 50 PageID #:596




                      EXHIBIT B
        Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 2 of 50 PageID #:597




                                Nusra Front (Jabhat Fateh al-Sham)


Name: Nusra Front (Jabhat Fateh al-Sham)

Type of Organization:
   Insurgent
   non-state actor
   terrorist
   transnational
   violent


Ideologies and Affiliations:
   Al-Qaeda affiliated group
   Islamist
   jihadist
   Qutbist
   Salafist
   Sunni


Place of Origin:
Syria and Iraq


Year of Origin:
Formed 2011, declared January 2012


Founder(s):
Abu Mohammad al-Golani, Abu Bakr al-Baghdadi


Places of Operation:
Syria and Lebanon


Overview
Also Known As:




                                                                                         1
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 3 of 50 PageID #:598




                                    Nusra Front (Jabhat Fateh al-Sham)


• Al-Nusrah Front1                                             • Jabhat Fateh al-Sham24
• Al-Nusra Front to Protect the Levant2                        • Jabhat Fath al Sham25
• Al Nusrah Front for the People of Levant3                    • Jabhat Fath al-Sham26
• Al Nusrah Front for the People of the Levant4                • Jabhet al-Nusra27
• Al-Nusrah Front in Lebanon5                                  • Jabhet al-Nusrah28
• Ansar al-Mujahideen Network6                                 • Levantine Conquest Front29
• Assembly for Liberation of the Levant7                       • Levantine Mujahideen on the Battlefields of Jihad30
• Assembly for the Liberation of Syria8                        • Liberation of al-Sham Commission31
• Conquest of the Levant Front9                                • Liberation of the Levant Organization32
• Fatah al-Sham Front10                                        • Support Front for the People of the Levant33
• Fateh al-Sham Front11                                        • Tahrir al-Sham34
• Front for the Conquest of Syria12                            • Tahrir al-Sham Hay’at35
• Front for the Conquest of Syria/the Levant13                 • The Al Nusrah Front for the People of the Levant36
• Front for the Liberation of the Levant14                     • The Defense Front37
• Hay’at Tahrir al-Sham15                                      • The Front for the Defence of the Syrian People38
• Hayat Tahrir al-Sham16                                       • The Front for the Defense of the Syrian People39
• Hay’et Tahrir al-Sham17                                      • The Front for the Liberation of al Sham40
• HTS18                                                        • The Support Front for the People of Syria from the
• Jabhat al-Nusrah19                                           Mujahideen of Syria in the Places of Jihad41
• Jabhat al-Nusra li-Ahl al-Sham20                             • The Victory Front42
• Jabhat al-Nusra li-Ahl al-Sham Min Mujahedin al-Sham fi
Sahat al-Jihad21
• Jabhat al-Nusra li-Ahl al-Sham Min Mujahideen al-Sham fi
Sahat al-Jihad22
• Jabhat Fatah al-Sham23


Executive Summary:

The Nusra Front—also known as Jabhat Fateh al-Sham (“the Levantine Conquest Front”)—is an internationally sanctioned
terrorist group, the second-strongest insurgent group in Syria after ISIS [1], and a formerly open al-Qaeda [2] affiliate that
seeks to replace the Assad regime with an Islamic state. Operating as a part of the Hayat Tahrir al-Sham coalition since
January 2017,43 the Nusra Front stands accused of serving as a base for global al-Qaeda operations.44 In the years since its
formation in 2011, the Nusra Front has gradually amassed and sustained territory throughout Syria.45 As of early 2019, the
Nusra Front controls or administers all of the Syrian opposition-held parts of Idlib, north Hama, and west Aleppo.46

Originally al-Qaeda’s formal affiliate in Syria, the Nusra Front has since claimed to have dissociated entirely from the
international terrorist organization, despite the Nusra Front’s long and proven history of serving as its loyal affiliate. On
July 28, 2016, al-Qaeda released an audio statement giving the Nusra Front formal permission to break ties if the link was
“conflicting with [the Nusra Front’s] unity and working as one body.”47 Nusra Front leader Abu Muhammad al-Golani [3]
declared a formal split from al-Qaeda after thanking “our brothers, the commanders of al-Qa’eda,” and announcing the
group’s name change from Jabhat al-Nusra (“the Victory Front”) to Jabhat Fateh al-Sham (“the Levantine Conquest
Front”).48 Analysts had long surmised that a break from al-Qaeda, however artificial, could enable the Nusra Front to
attract more funding from Gulf States like Qatar, consolidate local support, and present itself as a legitimate insurgent
group in Syria.49

The Nusra Front continued to pursue this strategy when, on January 28, 2017, it announced that it was dissolving its
organization to be subsumed under a larger Syrian Islamist merger, Hayat Tahrir al-Sham (“Assembly for the Liberation of
the Levant” or HTS), initially led by Hashim al-Sheikh [4], the former leader of fellow Islamist faction Ahrar al-Sham.50
While the Nusra Front continues to operate under the HTS name, Sheikh resigned from his post on October 1, 2017, and
the group has suffered dozens of defections.51 Analysts estimated that by September 2017 HTS had reverted back to its
core of about 10,000 fighters mostly belonging to the Nusra Front.52 By the end of 2018, HTS had an estimated 12,000 to


                                                                                                                                2
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 4 of 50 PageID #:599




                                     Nusra Front (Jabhat Fateh al-Sham)


20,000 fighters.53

For years before the announced split, however, Golani had reaffirmed his group’s allegiance to al-Qaeda. The Nusra
Front’s founder, current ISIS leader Abu Bakr al-Baghdadi [5], claims to have dispatched Golani and others—then al-Qaeda
in Iraq (AQI) fighters—into Syria in 2011 in order to take advantage of the power vacuum stemming from the civil war.54
The United States confirms this claim, maintaining that that the Nusra Front was formed by AQI to “hijack the struggles of
the legitimate Syrian opposition to further its own extremist ideology.”55 In April 2013, after Baghdadi unilaterally claimed
to subsume the Nusra Front into AQI, now known as ISIS, Golani broke ties with Baghdadi and reaffirmed his allegiance to
al-Qaeda central.56

Despite the group’s origins in Iraq and historical deference to al-Qaeda, the Nusra Front has branded itself as a native
rebel group with foreign experience. In Syria, the group continues to profess its goal of toppling the Assad regime and
establishing an Islamic state in its place, albeit incrementally. In its effort to consolidate local support, the Nusra Front has
adopted military and outreach strategies from al-Qaeda-linked jihadist Abu Musab al-Suri: participating in numerous
Syrian-based coalitions and collaborating with other Islamist, and occasionally secular, rebel groups to carry out joint
attacks against Assad forces.57 The Nusra Front, and then HTS, also operated a civil administrative wing called the “Public
Services Administration” which provided basic administrative needs and security and governed several rebel-controlled
towns under various forms of Islamic law.58 On November 2, 2017, HTS announced the formation of the “Salvation
Government,” a civilian-run administrative and political body in Idlib chaired by Mohammad al-Sheikh. HTS reportedly
handed over control of its Public Services Administration to the Salvation Government.59

Although the group has succeeded in embedding itself in the Syrian insurgency, the Nusra Front remains committed to
employing terrorist tactics in order to secure an Islamic state. Since its founding, the Nusra Front has conducted formal
military campaigns, assassinations, hostage takings, and ‘lone wolf’ operations, including suicide bombings. By June 2013,
the Nusra Front had claimed responsibility for 57 out of 70 suicide attacks conducted during Syria’s civil war.60 The group
has since continued to carry out its signature suicide bombings in Syria and expanded its operations into neighboring
Lebanon after Hezbollah [6] joined the war in mid-2013.61 In Lebanon, the Nusra Front works to stoke sectarian divisions,
conducting and attempting suicide bombings against civilian centers like Beirut and Hezbollah strongholds like Hermel,
along Lebanon’s northeastern border with Syria.62 The Nusra Front also employs arbitrary detention and torture in order to
silence its critics and opposition activists. According to a Human Rights Watch report, HTS detained more than 184 people
in Idlib in the last three months of 2018.63

The terrorist Nusra Front group has attracted the largest contingency of foreign fighters to Syria after ISIS, reportedly
consisting of 3,000 to 4,000 foreigners as of late 2018.64 The group regularly engages in violent clashes with other rebel
groups in northern Syria, and conducts operations to arrest civilian protesters.65

Doctrine:

The Nusra Front adheres to a Salafist, jihadist ideology with the professed aim of establishing Islamic governance in all
areas under its control. In the group’s January 2012 inaugural video, a masked representative outlined its regional
objectives. He introduced the Nusra Front as “Syrian mujahedeen” who have come “back from various jihad fronts to
restore God’s rule on the Earth [Islamic law] and avenge the Syrians’ violated honour and spilled blood.”66

Years later, when Golani announced the Nusra Front’s dissociation from al-Qaeda, he reaffirmed the group’s core
objectives, saying that despite separating from al-Qaeda, the group would not be “compromising or sacrificing our solid
beliefs or laxity in the necessity of the continuity of the Jihad of Al-Sham [Syria].”67 Golani reaffirmed that his group sought
to use “Islamically legitimate means” to unify jihadists in Syria and the “masses of people in Al-Sham [Syria]” in order to
replace the Assad government with one based on sharia (Islamic law).68


                                                                                                                                3
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 5 of 50 PageID #:600




                                    Nusra Front (Jabhat Fateh al-Sham)


Despite these affirmations, the Nusra Front continues to struggle with its identity. On November 27, 2017, Golani ordered
the arrests of Sami al-Oraidi [7], the former head of the Nusra Front’s Sharia Council, Abu Julaibib al-Ordoni, former
Dara’a commander for the Nusra Front, Abu Khadija al-Ordoni, and Abu Mussaab al-Libi. All four were prominent Nusra
Front leaders with strong ties to al-Qaeda.69 Following these arrests, several HTS members resigned and several large
factions threatened to break away, prompting Golani to renew negotiations with al-Qaeda that ultimately led nowhere.70 On
December 4, 2017, HTS released Ordoni in a bid to ease tensions within the group. Ordoni immediately renewed his pledge
to al-Qaeda upon release.71

Following these arrests, several subgroups of devoted al-Qaeda supporters defected from HTS. On December 5, 2017, HTS
faction Jaish al-Badia defected, creating a new Telegram channel devoted to al-Qaeda.72 Jaish al-Malahem followed three
weeks later, also indicating support for al-Qaeda in its new Telegram channel while on February 7, 2018, a new al-Qaeda-
supporting group, Jund al Shariah, announced its formation.73 On February 28, 2018, these three groups along with three
other small militant factions announced a merger under the name Hurras al-Deen, or Guardians of the Religion, and
declared themselves an unofficial affiliate of al-Qaeda.74 Oraidi and Ordoni both joined Hurras al-Deen’s Shura council and
have reportedly begun talks with al-Qaeda leader Ayman al-Zawahiri [8] to make Hurras al-Deen the official al-Qaeda
affiliate in Syria. Hurras al-Deen remains at odds with HTS.75

While some Syria analysts argue that this chain of events proves that HTS and the Nusra Front are no longer al-Qaeda
affiliates, the U.S. government maintains that the groups are linked. On May 31, 2018, the State Department amended its
classification of HTS to include it as “an official alias” of the Nusra Front, which the State Department maintains is still “an
al-Qaeda affiliate.”76

As the war against the Syrian regime slowed down and rebel infighting increased in 2018, the Nusra Front sought to use
its recently created Salvation Government, a civilian-run administrative and political body in Idlib chaired by Mohammad
al-Sheikh, to exert political control over territory that escaped its military control.77 In January 2019, HTS succeeded in
using its military power to force all other rebel groups in Idlib, Hama, and Aleppo to either hand direct control of their
towns to HTS or to allow the Salvation Government to take over their towns’ local councils.78

While the Nusra Front works to establish Islamic law in all areas under its control, it has done so incrementally in order to
sustain local support. In this way, the group follows the guidelines and strategy of al-Qaeda-linked writer Abu Musab al-
Suri, who sought to win the hearts and minds of locals in order to pursue his Islamist objectives.79 In a statement posted
online, Golani said, “Beware of being hard on [the locals]. Begin with the priorities and fundamentals of Islam, and be
flexible on the minor parts of religion.”80 In a December 2012 interview with the Dubai-based National, Golani said that his
group’s “first goal is to get rid of Assad. Then we want a state where the Quran is the only source of law.”81

While the Nusra Front has generally followed these guidelines, there are several instances where regional leaders have
been quick to impose harsh interpretations of Islamic law onto local populaces and use violence to force conversions.82 In
January 2015 in the Druze-dominated Jabal al-Summaq mountain in Idlib province, the Nusra Front’s then regional emir,
Abu Abd al-Rahman al-Tunisi, ordered the local Druze to convert to Sunni Islam and destroyed their shrines.83 Tunisi was
removed from his position after Nusra Front fighters under his command killed 23 Druze civilians in Qalb Lawza during a
land dispute. Although the Nusra Front reprimanded Tunisi for the massacre, the group upheld the validity of the forced
conversions.84 The Nusra Front has also reportedly imposed smoking bans on areas it controls, forced clothing shops to
cover the heads of mannequins, and jailed men and women for socializing together in public.85

Although the Nusra Front publicly emphasizes its regional aims, it has shown signs of a more expansionist ideology in line
with al-Qaeda’s brand of global jihadism. Despite the group’s emphasis on its Syrian character, the Nusra Front expanded
its operations into neighboring Lebanon in response to Hezbollah’s intervention in Syria.86 The group also stands accused
of plotting attacks against the West,87 seemingly through the elusive Khorasan group, or what one Dubai reporter has

                                                                                                                               4
        Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 6 of 50 PageID #:601




                                    Nusra Front (Jabhat Fateh al-Sham)


exposed as the Nusra Front’s ‘Wolf unit.’88 However, the death of Khorasan commander Said Arif in 2015 signaled the
effective end of the Nusra Front’s external operations.89 When the Nusra Front was initially sent to Syria, one of its
founding goals was reportedly to establish a safe haven for training recruits and stashing weapons,90 allegedly on behalf of
al-Qaeda in Iraq (now ISIS).91

Organizational Structure:

The Nusra Front is both hierarchical and regionalized. Historically, each region has been equipped with an overall leader,
a military commander, and a religious leader.92 The group as a whole has been directed by a small consultative council
called Majlis-ash-Shura,93 and headed by its emir (“commander” or “prince”), Abu Muhammad al-Golani. For years, Golani
has carefully avoided showing his face in public, releasing audio statements and providing in-person interviews to news
outlets with his face blurred out. In July 2016, however, Golani appeared in a video to announce his group’s formal split
from al-Qaeda.94

The Nusra Front had previously pledged allegiance to al-Qaeda95 and reported to the latter group’s leader, Ayman al-
Zawahiri [8]. On July 28, 2016, Zawahiri released an audio statement giving the Nusra Front formal permission to break
ties with al-Qaeda as needed.96 Golani accepted the offer, thanking al-Qaeda and its leaders and announcing that the group
no longer has “any affiliation to any external entity.”97 After claiming to break with al-Qaeda, the Nusra Front attempted to
merge with other large Islamist opposition groups, including Ahrar al-Sham.98 On January 28, 2017, the Nusra Front
announced that it was disbanding as a standalone cell and operating under the banner of HTS, a coalition that combines
five major Islamist factions—the Nusra Front, Harakat Nur al Din al Zenki, Liwa al Haqq, Ansar al Din, and Jaysh al
Sunna—along with dozens of smaller Islamist and secular Free Syrian Army groups under one central leadership, with
Golani heading its militant branch.99 However after a series of clashes with other rebel groups in Idlib in July 2017, dozens
of factions and leaders defected from HTS, reducing the coalition to a core of Nusra Front supporters.100

In early 2017, Golani claimed to have stepped aside from his role as the leader of the Nusra Front to defer to Hashim al-
Sheikh, leader of the HTS coalition, while Golani became the military commander of the group.101 However, with Sheikh’s
resignation in October 2017, Golani once again serves as the undisputed leader of HTS.102

According to multiple analyst estimates in 2018, HTS maintains approximately 12,000-20,000 fighters. In contrast, the
Nusra Front had an estimated 5,000-7,000 fighters in 2016.103 The Nusra Front has also attracted the largest contingency
of foreign fighters after ISIS.104 Its militant branch is responsible for conducting coordinated attacks against the Assad
regime, loyalists, thugs, and perceived colluders, as well as rival groups like ISIS and secular Free Syrian Army factions.
The militant branch also conducts ‘lone wolf’ operations (including suicide bombings) and hostage missions targeting
Lebanese and Syrian civilians.105 HTS also operates a special military unit known as the “Red Bands” or “Band of Deaths”
that is reportedly responsible for conducting raids behind regime frontlines.106 The group simultaneously stands accused by
the U.S. government of plotting attacks against Western targets through its small and secretive “Wolf unit.”107

In addition to the group’s militant branch, the Nusra Front managed civilian services and administration programs, known
as Idarat al-Khidamat al-Ammah (Public Services Administration) and Idarat al-Manateq al-Muharara (Liberated Districts
Administration)respectively, to govern areas in northern, western, and southern Syria, alongside other rebel groups.108 The
Nusra Front’s civilian branch has previously operated under the direction of its reported head of civilian programs at the
time, Hajji Rasoul.109 In the past, the program has coordinated bread rations and enforced Islamist regulations on the Nusra
Front’s de facto subjects.110 As part of the group’s governance program, the Nusra Front—alongside its allied rebel
groups—levy taxes and control the allocation of special permits to civilian vehicles.111


                                                                                                                                5
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 7 of 50 PageID #:602




                                    Nusra Front (Jabhat Fateh al-Sham)


On November 2, 2017, HTS announced the formation of the Salvation Government, a civilian-run administrative and
political body in Idlib chaired by Mohammad al-Sheikh. HTS reportedly handed over control of its Public Services
Administration to the Salvation Government.112 According to Syrian expert Sam Heller, the Salvation government formed
through “a miniature, managed version of an inclusive national dialogue,” implying that at least some non-HTS elements
are present in the body. However, many analysts and activists believe that the newly formed governing bodies in Idlib are
controlled by HTS.113 In January 2019, a ceasefire between HTS and the Turkish-backed rebel alliance National Liberation
Front resulted in the Salvation Government taking control of every local council previously under the control or protection
of those rebel groups, making HTS the dominant force in Idlib.114

For recruitment and publicity purposes, the Nusra Front has maintained a media branch called al-Manara al-Bayda (“the
White Minaret”), which the group has refrained from using since dissociating from al-Qaeda and merging with HTS.115 This
branch had previously maintained the group’s public image and media program, disseminating videos and posting
statements by the group on jihadist websites, as well as on encrypted messaging applications, video-hosting websites, and
social media websites.116 HTS has, since its formation in early 2017, begun operating accounts on Twitter117 and Telegram118
among other social media platforms, issuing statements, updates, and propaganda materials in a variety of languages
including English, Arabic, and Russian.119

Financing:

The Nusra Front has been well-funded since its inception in 2011.120 By August 2016, the group received streams of funding
through a variety of means, including taxation, tariffs, fines, ransoms, international donations, oil sales, looting, and
smuggling.121

The most stable source of income for the Nusra Front is believed to have come from taxes, tariffs, and fines that the group
imposes on locals within its territory. Among the taxes levied by the group are income, business, services and utility taxes,
including taxes on access to electricity, water, and bread. The Nusra Front also reportedly receives funding by leasing out
homes, and is even reported to have levied a tax on internally displaced persons within Idlib province.122 In addition to
taxes, the group has seized assets from religious minority groups and receives funding through an arms and weaponry
tariff on other rebel groups.123 In this way, the Nusra Front is believed to receive roughly half of the ammunition and
weapons sent to the Free Syrian Army in northern Syria.124

Following the formation of the Salvation Government in November 2017, the Nusra Front began taxing water and
electricity usage in the municipalities under its control.125 With HTS’s complete administrative takeover of greater Idlib in
January 2019, the funds provided through taxation are likely to increase substantially. HTS also captured the Bab al-Halwa
border crossing between Idlib and Turkey in July 2017, providing an additional taxation source for the terror
organization.126

Sources of funding for the group also reportedly include private donations from wealthy individuals in Saudi Arabia, Qatar,
and Kuwait, who are believed to launder the funds through small money transfers, or by dispatching the money with
individuals who cross state borders into Nusra-held territory.127 Indeed, the Nusra Front’s decision in July 2016 to
dissociate from al-Qaeda is widely believed to have been motivated in large part to enable Qatari-based donors to continue
sending money to the Nusra Front without being accused of providing financial support to al-Qaeda.128

In addition to foreign donations, the Nusra Front has also secured revenue from oil sales and smuggling,129 as well as
through cigarette smuggling and extortion.130 Although governments typically deny payment for the release of hostages, the
Nusra Front is believed to have racked up millions of dollars through hostage exchanges negotiated by the Qatari
government. In one such exchange, the group reportedly received $4 million when it released four Greek Orthodox nuns in
March 2014.131 In another exchange, the Nusra Front reportedly received $25 million when it released 45 U.N.

                                                                                                                            6
          Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 8 of 50 PageID #:603




                                         Nusra Front (Jabhat Fateh al-Sham)


peacekeepers.132 U.S. citizen Peter Theo Curtis was believed to have been released in August 2014 in exchange for
anywhere between $3 million and $25 million, although the circumstances of Curtis’s release were not made public.133

Recruitment:

In order to join the Nusra Front, the group has historically required its recruits to procure tazkiyya (a voucher on behalf of
the recruit) from two commanders on the front lines.134 Once the recruit was accepted, he would swear bay’ah (an oath of
allegiance) to the group, thereby cementing his religious commitment.135

The Nusra Front has also recruited its members online and in private messaging applications through its former media
branches, al-Minara al-Bayda and Fursan al-Sham media. Within Syria, the group has attracted recruits by appealing to the
locals in a strategy adopted from al-Qaeda jihadist Abu Musab al-Suri.136 When it comes to attracting recruits, the Nusra
Front holds a financial advantage over competing rebel groups, as it has historically been able to provide members with
salaries and weapons.137 Under HTS, a new media outlet has been created, Ebaa Agency, which produces high-quality
videos, infographics, and media statements similar to those of Amaq, ISIS’s media wing.138

In addition to recruiting guerilla fighters through online and in-person efforts, the Nusra Front stands accused of
recruiting child soldiers. The U.N. Human Rights Council’s Independent Commission on Syria has issued reports on the
Nusra Front’s successful recruitment of child soldiers continuing into 2017. In Idlib province, Nusra fighters include boys
under the age of 18 and 15, with some manning checkpoints.139 The Commission found that the Nusra Front specifically
targets poor, uneducated boys for recruitment, paying them modest salaries used to support the boys’ families.140

Training:

The training process for a new Nusra recruit is believed to last for two months. This training includes a 10-day religious
course followed by a six to eight military training program with religious lectures every evening.141 Training reportedly
emphasizes small unit tactics, close combat, assassinations, and raids with exposure to common weapons from AK variants
to anti-tank missiles.142 Recruits that show exceptional promise during training are selected to join the special operations
groups Jaish al-Nusra and Quwat al-Nukhba.143

Since as far back as 2016, private military contracting company Malhama Tactical has been training Nusra Front fighters
in special operation tactics and assisting in developing the small sub-group Quwat al-Nukhba (Elite Forces).144 Malhama
Tactical was founded by an Uzbek veteran of the Russian military known by his pseudonym Abu Rofiq and initially staffed
ten trainers, all with military experience from former Soviet states. Abu Rofiq claims to have founded his organization as a
for-profit private military contractor that works exclusively with Sunni-Jihadist organizations. Malhama has reportedly
been hired to train and fight alongside both the Nusra Front and the Turkistani Islamic Party in Syria.145

1
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
2
 “Islamist Group Claims Syria Bombs ‘to Avenge Sunnis’,” Agence Frane-Presse, March 21, 2012,
http://english.alarabiya.net/articles/2012/03/21/202177.html [10].
3
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
4
 “Office of Foreign Assets Control, U.S. Department of the Treasury,” U.S. Department of the Treasury, accessed December 12, 2014,
http://www.treasury.gov/resource-center/sanctions/Programs/Documents/terror.txt [11].
5
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
6
 “Designated Individuals and Organisations,” New Zealand Policy, last modified November 26, 2014,
http://www.police.govt.nz/sites/default/files/publications/designated-entities-26-11-2014.pdf [12].


                                                                                                                                     7
          Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 9 of 50 PageID #:604




                                          Nusra Front (Jabhat Fateh al-Sham)

7
 “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
8
 “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
9
 “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
10
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
11
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
12
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
13
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
14
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
15
  Charles Lister, “Al Qaeda Is Starting to Swallow the Syrian Opposition,” Foreign Policy, March 15, 2017,
http://foreignpolicy.com/2017/03/15/al-qaeda-is-swallowing-the-syrian-opposition/ [14].
16
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
17
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
18
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
19
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
20
  Andrew Tabler, “Fluid Alliances: The Syrian government’s Support for and Complicity in Terrorism,” Washington Institute for Near East Policy,
June 2012, https://www.washingtoninstitute.org/uploads/Documents/opeds/Tabler20120630_Janes.pdf [15].
21
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
22
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
23
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
24
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
25
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
26
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
27
  “Office of Foreign Assets Control, U.S. Department of the Treasury,” U.S. Department of the Treasury, accessed December 12, 2014,
http://www.treasury.gov/resource-center/sanctions/Programs/Documents/terror.txt [11].
28
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
29
  Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect the Syrian revolution,’” Middle East Eye, July 28, 2016,
http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064 [16].
30
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
31
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
32
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
33
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
34
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].


                                                                                                                                                  8
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 10 of 50 PageID #:605




                                            Nusra Front (Jabhat Fateh al-Sham)

35
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
36
  “Terrorist Designations of the al-Nusrah Front as an Alias for al-Qa'ida in Iraq,” U.S> Department of State, December 11, 2012,
http://www.state.gov/r/pa/prs/ps/2012/12/201759.htm. [17]
37
  R. Green, “The Global Jihad Movement Versus the Assad Regime,” Middle East Media Research Institute, March 16, 2012,
http://www.memri.org/report/en/print6187.htm [18].
38
     “Profile: Syria's al-Nusra Front,” BBC News, April 10, 2013, http://www.bbc.com/news/world-middle-east-18048033 [19].
39
  R. Green, “The Global Jihad Movement Versus the Assad Regime,” Middle East Media Research Institute, March 16, 2012,
http://www.memri.org/report/en/print6187.htm [18].
40
  “Counter Terrorism Designations Update,” U.S. Department of the Treasury, May 31, 2018,
https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20180531.aspx [13].
41
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
42
 “ALPHABETICAL LISTING OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS (‘SDN List’),” U.S. Department of the Treasury,
accessed December 12, 2014, http://www.treasury.gov/ofac/downloads/sdnlist.txt [9].
43
  Thomas Joscelyn, “Al Qaeda and allies announce ‘new entity’ in Syria,” Long War Journal, January 28, 2017,
http://www.longwarjournal.org/archives/2017/01/al-qaeda-and-allies-announce-new-entity-in-syria.php [20].
44
  Patricia Zengerle and Mark Hosenball, “U.S. Spy Chiefs Say Number of Foreign Militants in Syria Rises,” Reuters, January 29, 2014,
http://www.reuters.com/article/2014/01/29/us-usa-security-syria-idUSBREA0S1XL20140129 [21].
45
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
46
  Josko Baris, “Syrian War Daily – 6th of January 2019,” Syrian War Daily, January 6, 2019,
https://syrianwardaily.com/2019/01/06/syrian-war-daily-6th-of-january-2019/#more-10014 [23]; “Hayat Tahrir al-Sham Takes Over Idlib After
Ceasefire Deal,” Ashawrq al-Awsat, January 10, 2019,
https://aawsat.com/english/home/article/1540261/hayat-tahrir-al-sham-takes-over-idlib-after-ceasefire-deal [24]; Josko Baris, “Syrian War Daily –
10th of January 2019,” Syrian War Daily, January 10, 2019,
https://syrianwardaily.com/2019/01/10/syrian-war-daily-10th-of-january-2019/#more-10029 [25].
47
  Reuters, “Al Qaeda tells Syrian branch Nusra Front it can drop links,” Thomas Reuters Foundation News, July 28, 2016,
http://news.trust.org/item/20160728110801-ogl17 [26]; Cole Bunzel, “Abandoning al-Qaida: Tahrir al-Sham and the Concerns of Sami al-‘Uraydi,”
Jihadica, May 12, 2017, http://www.jihadica.com/abandoning-al-qaida/ [27].
48
 “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of a new entity,”
YouTube video, posted by “Orient News,” July 28, 2016, (video no longer available) https://www.youtube.com/watch?v=oossAtDYbrs [28].
49
  Bassem Mroue, “AP EXPLAINS: Why Syria’s al-Qaida may be considering a split,” Associated Press, July 27, 2016,
http://bigstory.ap.org/article/d10d759d35824b70b47501d85f0ff8c3/ap-explains-why-syrias-al-qaida-may-be-considering-split [29]; Reuters, “Al
Qaeda tells Syrian branch Nusra Front it can drop links,” Thomas Reuters Foundation News, July 28, 2016,
http://news.trust.org/item/20160728110801-ogl17 [26].
50
  “Tahrir al-Sham: Al-Qaeda’s latest incarnation in Syria,” BBC News, February 12, 2017, http://www.bbc.com/news/world-middle-east-38934206
[30].
51
  “‫ وهذا مصير قائدها السابق‬.."‫الجولاني قائداً مؤقتاً لهيئة "تحرير الشام‬,” Huffington Post Arabic, October 2, 2017,
http://www.huffpostarabi.com/2017/10/02/story_n_18159996.html [31]; “Weekly Conflict Summary September 28 – October 4, 2017,” Carter
Center, October 4, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.09.28-10.04.pdf [32].
52
  Aron Lund, “A Jihadist Breakup in Syria,” Foreign Affairs, September 15, 2017,
https://www.foreignaffairs.com/articles/syria/2017-09-15/jihadist-breakup-syria [33].
53
  “Syria: Who’s in control in Idlib?” BBC News, September 7, 2018, https://www.bbc.com/news/world-45401474 [34]; Mariya Petkova, “After the
Sochi agreement, HTS is facing internal divisions,” Al Jazeera, September 27, 2018,
https://www.aljazeera.com/indepth/features/turkey-idlib-180924191442969.html [35].
54
  Thomas Joscelyn, “Al Qaeda in Iraq, Al Nusrah Front Emerge as Rebranded Single Entity,” Long War Journal, April 9, 2013,
http://www.longwarjournal.org/archives/2013/04/the_emir_of_al_qaeda.php#ixzz3Mw15S2jb [36].
55
 “Treasury Sanctions Al-Nusrah Front Leadership in Syria and Militias Supporting the Asad Regime,” U.S. Department of the Treasury, December
11, 2012, http://www.treasury.gov/press-center/press-releases/Pages/tg1797.aspx [37].
56
     “Syria Crisis: Al-Nusra Pledges Allegiance to Al-Qaeda,” BBC News, April 10, 2013, http://www.bbc.com/news/world-middle-east-22095099 [38].
57
  Hassan Hassan, “A Jihadist Blueprint for Hearts and Minds Is Gaining Traction in Syria,” National, March 4, 2014,
http://www.thenational.ae/thenationalconversation/comment/a-jihadist-blueprint-for-hearts-and-minds-is-gaining-traction-in-syria [39].
58
  Favier, Agnes, Luigui Narbone, and Virginie Collombier, Inside Wars Local Dynamics of Conflicts in Syria and Libya, Fiesole: European University
Institute, 2016, http://cadmus.eui.eu/bitstream/handle/1814/41644/Inside%20wars_2016.pdf [40].
59
  Sam Heller, “Turkey Through the Syrian Looking Glass,” Century Foundation, November 28, 2017,
https://tcf.org/content/commentary/turkey-syrian-looking-glass/ [41]; “‫ الإعلان عن تشكيل حكومة الإنقاذ في إدلب برئاسة"محمد الشيخ‬.. ‫شاهد‬,”

                                                                                                                                                    9
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 11 of 50 PageID #:606




                                          Nusra Front (Jabhat Fateh al-Sham)

YouTube video, 16:29, posted by “ ‫نداء سوريا‬,” November 2, 2017, https://www.youtube.com/watch?v=5orACzyc_G8 [42].
60
  Bill Roggio, “Suicide Bombers Kill 14 in Damascus,” Long War Journal, June 11, 2013,
http://www.longwarjournal.org/threat-matrix/archives/2013/06/suicide_bombers_kill_14_in_dam.php [43].
61
  “Nusra Front, Syrian rebels attack government forces near Aleppo, gain ground,” Reuters, April 2, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-idUSKCN0WZ0O5 [44];
“Nusra Front claims Lebanon suicide attack,” Al Jazeera, September 18, 2016,
http://video.aljazeera.com/channels/eng/videos/nusra-front-claims-lebanon-suicide-attack/3982582295001 [45].
62
  “Nusra Front attacks Hezbollah outposts near Arsal,” Daily Star (Beirut), June 2, 2015,
http://www.dailystar.com.lb/News/Lebanon-News/2015/Jun-02/300248-nusra-front-attacks-hezbollah-outposts-near-arsal.ashx [46];
“Jabhat al-Nusra claims deadly Lebanon bombing,” Al Jazeera, February 1, 2014,
http://www.aljazeera.com/news/middleeast/2014/02/al-nusra-front-claims-deadly-lebanon-bombing-201421221112955650.html [47];
Alex Rowell, “Bombings in Lebanon since 2011,” Now, September 1, 2016,
https://now.mmedia.me/lb/en/reportsfeatures/535852-vehicle-explosions-in-lebanon-since-2011 [48].
63
  “Syria: Arrests, Torture by Armed Group,” Human Rights Watch, January 28, 2019,
https://www.hrw.org/news/2019/01/28/syria-arrests-torture-armed-group [49].
64
  Mariya Petkova, “After the Sochi agreement, HTS is facing internal divisions,” Al Jazeera, September 27, 2018,
https://www.aljazeera.com/indepth/features/turkey-idlib-180924191442969.html [35].
65
  Ryan Browne, “Report: Syria’s al-Nusra ‘more dangerous’ than ISIS,” CNN, January 26, 2016,
http://www.cnn.com/2016/01/25/politics/al-qaeda-al-nusra-isis-threat-experts/ [50]; Noor Nahas, “Hayat Tahrir al-Sham Attempting to Consolidate
Power Ahead of Idlib Offensive,” Bellingcat, August 22, 2018, https://www.bellingcat.com/news/mena/2018/08/22/hts-consolidation/ [51].
66
  Paul Wood, “Syria: Islamist Nusra Front Gives BBC Exclusive Interview,” BBC News, January 17, 2013,
http://www.bbc.com/news/world-middle-east-21061018 [52].
67
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28];
Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect the Syrian revolution,’” Middle East Eye, July 28, 2016,
http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064 [16].
68
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28];
Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect the Syrian revolution,’” Middle East Eye, July 28, 2016,
http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064 [16].
69
  Mona Alami, “HTS Continues to Evolve,” Syria Source, December 1, 2017,
http://www.atlanticcouncil.org/blogs/syriasource/hts-continues-to-evolve [53].
70
  “Weekly Conflict Summary November 30-December 6, 2017,” Carter Center, December 6, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.30-12.05.pdf [54].
71
  “Weekly Conflict Summary November 30-December 6, 2017,” Carter Center, December 6, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.30-12.05.pdf [54].
72
  Tore Refslund Hamming and Pieter Van Ostaeyen, “The True Story of al-Qaeda’s Demise and Resurgence in Syria,” Lawfareblog, April 8, 2018,
https://lawfareblog.com/true-story-al-qaedas-demise-and-resurgence-syria [55].
73
  Tore Refslund Hamming and Pieter Van Ostaeyen, “The True Story of al-Qaeda’s Demise and Resurgence in Syria,” Lawfareblog, April 8, 2018,
https://lawfareblog.com/true-story-al-qaedas-demise-and-resurgence-syria [55].
74
  Tore Refslund Hamming and Pieter Van Ostaeyen, “The True Story of al-Qaeda’s Demise and Resurgence in Syria,” Lawfareblog, April 8, 2018,
https://lawfareblog.com/true-story-al-qaedas-demise-and-resurgence-syria [55].
75
  Tore Refslund Hamming and Pieter Van Ostaeyen, “The True Story of al-Qaeda’s Demise and Resurgence in Syria,” Lawfareblog, April 8, 2018,
https://lawfareblog.com/true-story-al-qaedas-demise-and-resurgence-syria [55].
76
  Thomas Joscelyn, “State Department amends terror designation for Al Nusrah Front,” Long War Journal, Mary 31, 2018,
https://www.longwarjournal.org/archives/2018/05/state-department-amends-terror-designation-for-al-nusrah-front.php [56].
77
  Sam Heller, “Turkey Through the Syrian Looking Glass,” Century Foundation, November 28, 2017,
https://tcf.org/content/commentary/turkey-syrian-looking-glass/ [41]; “‫ الإعلان عن تشكيل حكومة الإنقاذ في إدلب برئاسة"محمد الشيخ‬.. ‫شاهد‬,”
YouTube video, 16:29, posted by “ ‫نداء سوريا‬,” November 2, 2017, https://www.youtube.com/watch?v=5orACzyc_G8 [42].
78
  Josko Baris, “Syrian War Daily – 6th of January 2019,” Syrian War Daily, January 6, 2019,
https://syrianwardaily.com/2019/01/06/syrian-war-daily-6th-of-january-2019/#more-10014 [23]; “Hayat Tahrir al-Sham Takes Over Idlib After
Ceasefire Deal,” Ashawrq al-Awsat, January 10, 2019,
https://aawsat.com/english/home/article/1540261/hayat-tahrir-al-sham-takes-over-idlib-after-ceasefire-deal; Josko Baris, “Syrian War Daily – 10th of
January 2019,” Syrian War Daily, January 10, 2019, https://syrianwardaily.com/2019/01/10/syrian-war-daily-10th-of-january-2019/#more-10029
[25].
79
  Hassan Hassan, “A Jihadist Blueprint for Hearts and Minds Is Gaining Traction in Syria,” National (Dubai), March 4, 2014,
http://www.thenational.ae/thenationalconversation/comment/a-jihadist-blueprint-for-hearts-and-minds-is-gaining-traction-in-syria [39].
80
  Hassan Hassan, “A Jihadist Blueprint for Hearts and Minds Is Gaining Traction in Syria,” National (Dubai), March 4, 2014,
http://www.thenational.ae/thenationalconversation/comment/a-jihadist-blueprint-for-hearts-and-minds-is-gaining-traction-in-syria [39].



                                                                                                                                                  10
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 12 of 50 PageID #:607




                                             Nusra Front (Jabhat Fateh al-Sham)

81
  Balint Szlanko, “Jabhat Al Nusra's new Syria,” National (Dubai), December 15, 2012,
http://www.thenational.ae/news/world/middle-east/jabhat-al-nusras-new-syria [57].
82
 Jessica Chasmar, “Al Qaeda-linked Syrian rebels force Christian to convert at gunpoint: ‘He’s one of ours now’,” Washington Times, September
11, 2013, http://www.washingtontimes.com/news/2013/sep/11/al-qaeda-linked-syrian-rebels-force-christian-conv/ [58].
83
  Aymenn J. al-Tamimi, “Additional Notes on the Druze of Jabal al-Summaq,” Aymenn Jawad al-Tamimi’s Blog, October 6, 2015,
http://www.aymennjawad.org/2015/10/additional-notes-on-the-druze-of-jabal-al-summaq [59].
84
 Aymenn J. al-Tamimi, “Additional Notes on the Druze of Jabal al-Summaq,” Aymenn Jawad al-Tamimi’s Blog, October 6, 2015,
www.aymennjawad.org/2015/10/additional-note-on-the-druze-of-jabal-summaq [60].
85
  Sune Engel Rasmussen, “As Islamic State Fades in Syria, Another Militant Group Takes Root,” Wall Street Journal, April 18, 2018,
https://www.wsj.com/articles/as-islamic-state-fades-in-syria-another-militant-group-takes-root-1524064045 [61].
86
  “Nusra Front – Lebanon,” Terrorism Research & Analysis Consortium, accessed December 25, 2014,
http://www.trackingterrorism.org/group/nusra-front-lebanon [62].
87
  Patricia Zengerle and Mark Hosenball, “U.S. Spy Chiefs Say Number of Foreign Militants in Syria Rises,” Reuters, January 29, 2014,
http://www.reuters.com/article/2014/01/29/us-usa-security-syria-idUSBREA0S1XL20140129 [21].
88
  Jenan Moussa, “Exclusive: Documents Show that the Khorasan Group Is the Same Group as Wolf’s Nusra,” Al Aan TV, October 1, 2014,
http://www.alaan.tv/news/world-news/114998/khorassan-group-is-in-fact-the-wolf-unit-of-nusra-front-documents-show [63].
89
  Charles Lister, Profiling Jabhat al-Nusra, Brookings Institute, July 2016, p30,
https://www.brookings.edu/wp-content/uploads/2016/07/iwr_20160728_profiling_nusra.pdf [64].
90
  Noman Benotman and Roisin Blake, “Jabhat al-Nusra Jabhat al-Nusra li-ahl al-Sham min Mujahedi al-Sham fi Sahat al-Jihad. A Strategic Briefing,”
Quilliam Foundation, accessed February 3, 2015,
http://www.quilliamfoundation.org/wp/wp-content/uploads/publications/free/jabhat-al-nusra-a-strategic-briefing.pdf [65].
91
  Thomas Joscelyn, “Al Qaeda in Iraq, Al Nusrah Front Emerge as Rebranded Single Entity,” Long War Journal, April 9, 2013,
http://www.longwarjournal.org/archives/2013/04/the_emir_of_al_qaeda.php#ixzz3Mw15S2jb [36].
92
  Rania Abouzeid, “Interview with Official of Jabhat al-Nusra, Syria’s Islamist Militia Group,” Time, December 25, 2012,
http://world.time.com/2012/12/25/interview-with-a-newly-designated-syrias-jabhat-al-nusra/ [66].
93
  Noman Benotman and Roisin Blake, “Jabhat al-Nusra Jabhat al-Nusra li-ahl al-Sham min Mujahedi al-Sham fi Sahat al-Jihad. A Strategic Briefing,”
Quilliam Foundation, accessed February 3, 2015,
http://www.quilliamfoundation.org/wp/wp-content/uploads/publications/free/jabhat-al-nusra-a-strategic-briefing.pdf [65].
94
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
95
     “Syria Crisis: Al-Nusra Pledges Allegiance to Al-Qaeda,” BBC News, April 10, 2013, http://www.bbc.com/news/world-middle-east-22095099 [38].
96
  Reuters, “Al Qaeda tells Syrian branch Nusra Front it can drop links,” Thomas Reuters Foundation News, July 28, 2016,
http://news.trust.org/item/20160728110801-ogl17 [26].
97
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
98
     “Full Story: The Military Factions of Syria in Seek to Integrate,” el-Dorar al-Shamia, December 23, 2016, http://en.eldorar.com/node/4121 [67].
99
     Charles Lister, Twitter post, January 29, 2017, 11:08am, https://twitter.com/Charles_Lister/status/825737487255531524 [68].
100
  Aron Lund, “A Jihadist Breakup in Syria,” Foreign Affairs, September 15, 2017,
https://www.foreignaffairs.com/articles/syria/2017-09-15/jihadist-breakup-syria [33].
101
  “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of a new entity,”
YouTube video, posted by “Orient News,” July 28, 2016, (video no longer available) https://www.youtube.com/watch?v=oossAtDYbrs [28].
102
  “‫ وهذا مصير قائدها السابق‬.."‫”الجولاني قائداً مؤقتاً لهيئة "تحرير الشام‬, Huffington Post Arabic, October 2, 2017,
http://www.huffpostarabi.com/2017/10/02/story_n_18159996.html [31]; “Weekly Conflict Summary September 28 – October 4, 2017,” Carter
Center, October 4, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.09.28-10.04.pdf [32].
103
   Cameron Glenn, “The Nusra Front: Al Qaeda’s Affiliate in Syria,” Wilson Center, June 17, 2016,
https://www.wilsoncenter.org/article/the-nusra-front-al-qaedas-affiliate-syria [69]; Lidia Kelly, “Russia Announces Daily Ceasefires in Syria’s Aleppo
to Let in Aid,” Reuters, August 10, 2016, http://www.reuters.com/article/us-mideast-crisis-syria-russia-idUSKCN10L1WL [70]; “Syria: Who’s in
control in Idlib?” BBC News, September 7, 2018, https://www.bbc.com/news/world-45401474 [34]; Mariya Petkova, “After the Sochi agreement,
HTS is facing internal divisions,” Al Jazeera, September 27, 2018, https://www.aljazeera.com/indepth/features/turkey-idlib-180924191442969.html
[35].
104
  Ryan Browne, “Report: Syria’s al-Nusra ‘more dangerous’ than ISIS,” CNN, January 26, 2016,
http://www.cnn.com/2016/01/25/politics/al-qaeda-al-nusra-isis-threat-experts/ [50].
105
 Al Jazeera, “Jabhat al-Nusra claims deadly Lebanon bombing,” Al Jazeera, February 1, 2014,
www.aljazeera.com/news/middleeast/2014/02/al-nusra-front-claims-deadly-lebanon-bombing-201421221112955650.html [47].
106
  Aymenn Jawad Al-Tamimi, “Hay'at Tahrir al-Sham's 'Red Bands': Interview,” March 6, 2019,
http://www.aymennjawad.org/2019/03/hayat-tahrir-al-sham-red-bands-interview [71].


                                                                                                                                                       11
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 13 of 50 PageID #:608




                                             Nusra Front (Jabhat Fateh al-Sham)

107
  Jenan Moussa, “Exclusive: Documents Show that the Khorasan Group Is the Same Group as Wolf’s Nusra,” Al Aan TV, October 1, 2014,
http://www.alaan.tv/news/world-news/114998/khorassan-group-is-in-fact-the-wolf-unit-of-nusra-front-documents-show [63];
Charles Lister, Profiling Jabhat al-Nusra, Brookings Institute, July 2016, p30,
https://www.brookings.edu/wp-content/uploads/2016/07/iwr_20160728_profiling_nusra.pdf [64].
108
  Bassem Mroue, “AP EXPLAINS: Why Syria’s al-Qaida may be considering a split,” Associated Press, July 27, 2016,
http://bigstory.ap.org/article/d10d759d35824b70b47501d85f0ff8c3/ap-explains-why-syrias-al-qaida-may-be-considering-split [29].
109
  Ruth Sherlock, “Syria: how jihadist group Jabhat al-Nusra is taking over Syria's revolution,” Telegraph (London), February 8, 2013,
http://www.telegraph.co.uk/news/worldnews/middleeast/syria/9857846/Syria-how-jihadist-group-Jabhat-al-Nusra-is-taking-over-Syrias-revolution.ht
ml [72].
110
   Liz Sly, “Islamic Law Comes to Rebel-Held Areas of Syria,” Washington Post, March 19, 2013,
http://www.washingtonpost.com/world/middle_east/islamic-law-comes-to-rebel-held-syria/2013/03/19/b310532e-90af-11e2-bdea-e32ad90da239_stor
y.html [73].
111
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
112
  Sam Heller, “Turkey Through the Syrian Looking Glass,” Century Foundation, November 28, 2017,
https://tcf.org/content/commentary/turkey-syrian-looking-glass/ [41]; “‫ الإعلان عن تشكيل حكومة الإنقاذ في إدلب برئاسة "محمد الشيخ‬.. ‫شاهد‬,”
YouTube video,16:29, posted by “‫نداء سوريا‬,” November 2, 2017, https://www.youtube.com/watch?v=5orACzyc_G8 [42].
113
  Sam Heller, “Turkey Through the Syrian Looking Glass,” Century Foundation, November 28, 2017,
https://tcf.org/content/commentary/turkey-syrian-looking-glass/ [41]; Mona Alami, “HTS Continues to Evolve,” Syria Source, December 1, 2017,
http://www.atlanticcouncil.org/blogs/syriasource/hts-continues-to-evolve [53].
114
  Josko Baris, “Syrian War Daily – 6th of January 2019,” Syrian War Daily, January 6, 2019,
https://syrianwardaily.com/2019/01/06/syrian-war-daily-6th-of-january-2019/#more-10014 [23]; “Hayat Tahrir al-Sham Takes Over Idlib After
Ceasefire Deal,” Ashawrq al-Awsat, January 10, 2019,
https://aawsat.com/english/home/article/1540261/hayat-tahrir-al-sham-takes-over-idlib-after-ceasefire-deal [24]; Josko Baris, “Syrian War Daily –
10th of January 2019,” Syrian War Daily, January 10, 2019,
https://syrianwardaily.com/2019/01/10/syrian-war-daily-10th-of-january-2019/#more-10029 [25].
115
  Thomas Joscelyn, “Hay’at Tahrir al Sham leader calls for ‘unity’ in Syrian insurgency,” Long War Journal, February 10, 2017,
http://www.longwarjournal.org/archives/2017/02/hayat-tahrir-al-sham-leader-calls-for-unity-in-syrian-insurgency.php [74].
116
  Rania Abouzeid, “Interview with Official of Jabhat al-Nusra, Syria’s Islamist Militia Group,” Time, December 25, 2012,
http://world.time.com/2012/12/25/interview-with-a-newly-designated-syrias-jabhat-al-nusra/ [66];
White Minaret, Telegram, accessed July 28, 2016, https://web.telegram.org/#/im?p=@Al_Manara [75].
117
      Hayat Tahrir al-Sham, Twitter feed, accessed February 14, 2017, https://twitter.com/tahriralsham1?lang=en [76].
118
      Al Maqalaat, Telegram feed, accessed February 14, 2017, https://web.telegram.org/#/im?p=@Al_Maqalaat_L [77].
119
      Hayat Tahrir al-Sham, Twitter feed, accessed February 14, 2017, https://twitter.com/tahriralsham1?lang=en [76].
120
  Mohammed Alaa Ghanem, “Taking Syria Back From the Extremists,” Washington Post, December 27, 2012,
http://www.washingtonpost.com/opinions/taking-syria-back-from-the-extremists/2012/12/27/2b6ce1a6-3d96-11e2-ae43-cf491b837f7b_story.html
[78].
121
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
122
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
123
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
124
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
125
  Sune Engel Rasmussen, “As Islamic State Fades in Syria, Another Militant Group Takes Root,” Wall Street Journal, April 18, 2018,
https://www.wsj.com/articles/as-islamic-state-fades-in-syria-another-militant-group-takes-root-1524064045 [61].
126
  Sune Engel Rasmussen, “As Islamic State Fades in Syria, Another Militant Group Takes Root,” Wall Street Journal, April 18, 2018,
https://www.wsj.com/articles/as-islamic-state-fades-in-syria-another-militant-group-takes-root-1524064045 [61].
127
  Oliver Holmes and Alexander Dziadosz, “Special Report: How Syria's Islamists Govern with Guile and Guns,” Reuters, June 20, 2013,
http://www.reuters.com/article/2013/06/20/us-syria-rebels-governance-specialreport-idUSBRE95J05R20130620 [79];
Suleiman al-Khalidi, “Syrian Al Qaeda Reach Foothills of Israeli-Held Golan,” Reuters, May 22, 2014,
http://www.reuters.com/article/2014/05/22/us-syria-south-insight-idUSBREA4L03Z20140522 [80];
Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
128
  Raf Sanchez, “Al-Qaeda leader gives blessing for terror group to form own 'Islamic state' in Syria,” Telegraph (London), May 8, 2016,
http://www.telegraph.co.uk/news/2016/05/08/al-qaeda-leader-gives-blessing-for-terror-group-to-form-own-isla/ [81];
David Roberts, “What drove Syria's Nusra Front to detach itself from al-Qaeda?” BBC News, July 29, 2016,
http://www.bbc.com/news/world-middle-east-36922079 [82];
Zvi Bar’el, “Nusra Front Eyes Legitimacy in Syria After Amicable Split With Al-Qaida,” Haaretz (Tel Aviv), July 31, 2016,

                                                                                                                                                    12
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 14 of 50 PageID #:609




                                            Nusra Front (Jabhat Fateh al-Sham)

http://www.haaretz.com/middle-east-news/.premium-1.734333 [83].
129
  “Russia intensifies strikes on Nusra Front oil sites -military official,” Reuters, May 27, 2016,
http://www.reuters.com/article/mideast-crisis-syria-russia-idUSR4N18K01I [84].
130
  Charles Lister, “An internal struggle: Al Qaeda’s Syrian affiliate is grappling with its identity,” Brookings, May 31, 2015,
https://www.brookings.edu/blog/markaz/2015/05/31/an-internal-struggle-al-qaedas-syrian-affiliate-is-grappling-with-its-identity/ [85].
131
  Christiaan Triebert and Rao Kumar, “Jabhat Fateh al-Sham’s Income and Resources,” Hate Speech International, August 15, 2016,
https://www.hate-speech.org/jabhat-fateh-al-shams-income-and-resources-an-open-source-investigation/#fn-2879-45 [22].
132
  Alroy Menezes, “Al Qaeda-Backed Nusra Front Frees Captured UN Peacekeeping Troops After Releasing Video Of Troops,” International
Business Times, September 11, 2014,
http://www.ibtimes.com/al-qaeda-backed-nusra-front-frees-captured-un-peacekeeping-troops-after-releasing-video-1685352 [86];
“Report: UN Had Qatar Pay Off Al-Qaida Fighters for Release of Fiji Peacekeepers,” Haaretz, October 11, 2014,
http://www.haaretz.com/news/middle-east/1.620228 [87].
133
  Rukmini Callimachi, “U.S. Writer Held by Qaeda Affiliate in Syria Is Freed After Nearly 2 Years,” New York Times, August 24, 2014,
http://www.nytimes.com/2014/08/25/world/middleeast/peter-theo-curtis-held-by-qaeda-affiliate-in-syria-is-freed-after-2-years.html [88].
134
  Noman Benotman and Roisin Blake, “Jabhat al-Nusra Jabhat al-Nusra li-ahl al-Sham min Mujahedi al-Sham fi Sahat al-Jihad. A Strategic
Briefing,” Quilliam Foundation, accessed February 3, 2015,
http://www.quilliamfoundation.org/wp/wp-content/uploads/publications/free/jabhat-al-nusra-a-strategic-briefing.pdf [65].
135
  Noman Benotman and Roisin Blake, “Jabhat al-Nusra Jabhat al-Nusra li-ahl al-Sham min Mujahedi al-Sham fi Sahat al-Jihad. A Strategic
Briefing,” Quilliam Foundation, accessed February 3, 2015,
http://www.quilliamfoundation.org/wp/wp-content/uploads/publications/free/jabhat-al-nusra-a-strategic-briefing.pdf [65].
136
  Hassan Hassan, “A Jihadist Blueprint for Hearts and Minds Is Gaining Traction in Syria,” National [UAE], March 4, 2014,
http://www.thenational.ae/thenationalconversation/comment/a-jihadist-blueprint-for-hearts-and-minds-is-gaining-traction-in-syria [39].
137
  Mohammed Alaa Ghanem, “Taking Syria Back From the Extremists,” Washington Post, December 27, 2012,
http://www.washingtonpost.com/opinions/taking-syria-back-from-the-extremists/2012/12/27/2b6ce1a6-3d96-11e2-ae43-cf491b837f7b_story.html
[78].
138
  Thomas Joscelyn, “Analysis: Insurgents launch major offensive against Assad regime in Hama province,” Long War Journal, March 24, 2017,
http://www.longwarjournal.org/archives/2017/03/analysis-insurgents-launch-major-offensive-against-assad-regime-in-hama-province.php [89].
139
  “Human rights abuses and international humanitarian law violations in the Syrian Arab Republic, 21 July 2016- 28 February 2017,” U.N. Human
Rights Council, March 10, 2017, 17, http://www.ohchr.org/EN/HRBodies/HRC/IICISyria/Pages/IndependentInternationalCommission.aspx [90].
140
  “Human rights abuses and international humanitarian law violations in the Syrian Arab Republic, 21 July 2016- 28 February 2017,” U.N. Human
Rights Council, March 10, 2017, 17, http://www.ohchr.org/EN/HRBodies/HRC/IICISyria/Pages/IndependentInternationalCommission.aspx [90].
141
  Rania Abouzeid, “Interview with Official of Jabhat al-Nusra, Syria’s Islamist Militia Group,” Time, December 25, 2012,
http://world.time.com/2012/12/25/interview-with-a-newly-designated-syrias-jabhat-al-nusra/ [66];
Charles Lister, Profiling Jabhat al-Nusra, Brookings Institute, July 2016, p30,
https://www.brookings.edu/wp-content/uploads/2016/07/iwr_20160728_profiling_nusra.pdf [64].
142
  Charles Lister, Profiling Jabhat al-Nusra, Brookings Institute, July 2016, p30,
https://www.brookings.edu/wp-content/uploads/2016/07/iwr_20160728_profiling_nusra.pdf [64].
143
  Charles Lister, Profiling Jabhat al-Nusra, Brookings Institute, July 2016, p30,
https://www.brookings.edu/wp-content/uploads/2016/07/iwr_20160728_profiling_nusra.pdf [64].
144
  “‫تحرير الشام” تجهّز “قوات النخبة” وتتحدى النظام‬,” Arabi 21, March 18, 2017,
https://medium.com/arabi-21/%D8%AA%D8%AD%D8%B1%D9%8A%D8%B1-%D8%A7%D9%84%D8%B4%D8%A7%D9%85-%D8%AA%D8%AC%D9
%87%D9%91%D8%B2-%D9%82%D9%88%D8%A7%D8%AA-%D8%A7%D9%84%D9%86%D8%AE%D8%A8%D8%A9-
%D9%88%D8%AA%D8%AA%D8%AD%D8%AF%D9%89-%D8%A7%D9%84%D9%86%D8%B8%D8%A7%D9%85-
%D9%81%D9%8A%D8%AF%D9%8A%D9%88-d3589a622f6 [91]; Rao Komar, Christian Borys, Eric Woods, “The Blackwater of Jihad,” Foreign
Policy, February 10, 2017, http://foreignpolicy.com/2017/02/10/the-world-first-jihadi-private-military-contractor-syria-russia-malhama-tactical/ [92].
145
  Rao Komar, Christian Borys, Eric Woods, “The Blackwater of Jihad,” Foreign Policy, February 10, 2017,
http://foreignpolicy.com/2017/02/10/the-world-first-jihadi-private-military-contractor-syria-russia-malhama-tactical/ [92].




                                                                                                                                                    13
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 15 of 50 PageID #:610




                                                 Nusra Front (Jabhat Fateh al-Sham)


Key Leaders




     Abu Muhammad al-Golani                            Anas Hassan Khattab                     Abu ‘Abdallah al-Shami'            Abu Marieh Qahtani
 Leader, overall leader of HTS coalition                Administrative leader                  Top sharia official of HTS   Former Emir of Nusra in Deir Ez Zor,
                                                                                                                                    leading HTS cleric




         Abu Jaber al-Shami                 Mostafa Mahamed a.k.a. Abu Sulayman                Sheikh Bashar al-Shami            Abu al-Fatah al-Farghali
         HTS Emir of the South               Former director of foreign media relations,       Head of HTS Shura Council                HTS jurist
                                                former member of the General Islamic
                                            Council, former propagandist, former senior
                                           official, former senior spiritual advisor, former
                                                           top sharia official




                                                                                                                                                                   14
     Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 16 of 50 PageID #:611




                                      Nusra Front (Jabhat Fateh al-Sham)

Among the arrested men is the president of the humanitarian aid NGO Fukara Der. Source: Menekse Tokyay, “Turkey crackdown on Hayat
Tahrir Al-Sham network,” Arab News, January 13, 2019, http://www.arabnews.com/node/1434976/middle-east [93].

January 10, 2019:HTS signs a ceasefire with the National Liberation Front (NLF) in which NLF factions Ahrar al-
Sham and Suqour al-Sham agree to hand over administration in all of their remaining areas to the HTS-controlled
Salvation government.
As a result, HTS controls or administers all of rebel-held greater Idlib. Sources: “Hayat Tahrir al-Sham Takes Over Idlib After Ceasefire Deal,”
Ashawrq al-Awsat, January 10, 2019, https://aawsat.com/english/home/article/1540261/hayat-tahrir-al-sham-takes-over-idlib-after-ceasefire-deal
[24]; Josko Baris, “Syrian War Daily – 10th of January 2019,” Syrian War Daily, January 10, 2019,
https://syrianwardaily.com/2019/01/10/syrian-war-daily-10th-of-january-2019/#more-10029 [25].

December 28, 2018:HTS accuses rebel group Nour al-Din al-Zenki of killing five of its fighters in western Aleppo and
uses this as an excuse to move fighters and weapons to its frontline with al-Zenki during the last days of December.
Source: ‫قناة الجسر الفضائية‬, Twitter Post, December 28, 2018, 7:53 a.m., https://twitter.com/jisrtv/status/1078635017981566978 [94];
Breizhman, Twitter Post, December 20, 2018, 8:12 a.m., https://twitter.com/Breizhman1983/status/1079364649588572160 [95].

October 14, 2018:Under a negotiated deal between Turkey and Russia, Turkey agrees to create a demilitarized zone
in Idlib, from which HTS and other armed groups will withdraw.
In exchange, Russia agrees not to launch an offensive with Syrian forces in Idlib against HTS forces. HTS releases a statement accepting the
deal for Idlib while emphasizing that they will not hand over weapons or abandon Jihad. Hurras al-Din rejects the proposal. Sources: Putintin,
Twitter Post, October 14, 2018, 1:30 p.m., https://twitter.com/putintintin1/status/1051525565889597440 [96]; Mariya Petkova, “After the Sochi
agreement, HTS is facing internal divisions,” Al Jazeera, September 27, 2018,
https://www.aljazeera.com/indepth/features/turkey-idlib-180924191442969.html [35].

May 10, 2018:Italian police arrest 14 people in Sardinia in connection with Hayat Tahrir al-Sham.
Of those arrested, 10 are accused of money laundering and fundraising for the group while the other four are accused of being members of a
“support cell” for the group. Source: “Italy breaks up Syrian jihadist funding ring,” BBC, May 10, 2018,
https://www.bbc.com/news/world-europe-44057652 [97].

April 24, 2018:HTS signs a peace agreement with the rebel alliance known as Jabhat Tahrir Suriya (JTS) ending 63
days of intense fighting between the two groups in greater Idlib.
Source: Qal Qal, Twitter post, April 24, 2018, 3:35pm, https://twitter.com/Alqalqal/status/988863912924925953 [98].

January 4, 2018:FSA political chief Liwa al-Mutasim blames Golani for the rapid fall of rebel positions in Idlib, stating
that Golani prevented Turkey from establishing checkpoints to monitor the previous ceasefire.
Source: Cody Roche, Twitter post, January 4, 2018, 2:55 p.m., https://twitter.com/badly_xeroxed/status/949006468078071808 [99].

January 1, 2018:HTS joins 11 other rebel factions in forming a joint operations room to counter the ongoing regime
offensive toward Abu Duhur airport in Idlib.
Source: Josko Baric, “Syrian War Daily – 1st of January 2018,” Syrian War Daily, January 1, 2018,
https://syrianwardaily.wordpress.com/2018/01/01/syrian-war-daily-1st-of-january-2018/ [100].

December 2017:On December 5, HTS faction Jaish al-Badia defects, creating a new Telegram channel devoted to al-
Qaeda.
The Jaish al-Malahem faction follows three weeks later, also indicating support for al-Qaeda in its new Telegram Channel. Source: Tore
Refslund Hamming and Pieter Van Ostaeyen, “The True Story of al-Qaeda’s Demise and Resurgence in Syria,” Lawfareblog, April 8, 2018,
https://lawfareblog.com/true-story-al-qaedas-demise-and-resurgence-syria [55].

December 2017:On December 7, the Salvation Government disbands Jericho’s local council, making it the 82nd local
council that the Salvation Government is in the process of taking over.
Six days later, the Salvation Government gives the Syrian Interim Government (SIG) until December 15 to cease all actions and shut down all of
its local offices. While the Salvation Government does not follow through on its threat, on December 19, HTS security forces shut down SIG
offices in at least three towns and arrest several SIG officials. On December 27, the Salvation Government attempts to take over the Free
Aleppo University, sparking two weeks of schoolwide protests. The Salvation Government replaces the university’s president and issues stamps
and signatures required for all documents to be considered legal. Sources: Aymenn a;-Dasouqi, “"‫ومجالس‬...‫حكومة الإنقاذ"تحلُّ مجلس أريحا‬
‫”إدلب خائفة‬, al Modon, December 7, 2017,
http://www.almodon.com/arabworld/2017/12/7/%D8%AD%D9%83%D9%88%D9%85%D8%A9-%D8%A7%D9%84%D8%A5%D9%86%D9%82%D
8%A7%D8%B0-%D8%AA%D8%AD%D9%84-%D9%85%D8%AC%D9%84%D8%B3-%D8%A3%D8%B1%D9%8A%D8%AD%D8%A7-
%D9%88%D9%85%D8%AC%D8%A7%D9%84%D8%B3-%D8%A5%D8%AF%D9%84%D8%A8-%D8%AA%D8%AA%D8%AE%D9%88%D9%81-
%D8%A7%D9%84%D9%85%D8%B5%D9%8A%D8%B1-%D8%B0%D8%A7%D8%AA%D9%87 [101]; “HTS-backed civil authority moves against
rivals in latest power grab in northwest Syria,” Syria Direct, December 13, 2017,
http://syriadirect.org/news/hts-backed-civil-authority-moves-against-rivals-in-latest-power-grab-in-northwest-syria/ [102]. “Weekly Conflict
Summary December 14-20, 2017,” Carter Center, December 20, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.12.14-20.pdf [103]; “HTS
continues its attempt to suffocate Free Aleppo University, and the students continue their peaceful struggle against it,” Aleppo 24 News,
December 5, 2017,
http://en.aleppo24.com/hts-continues-its-attempt-to-suffocate-free-aleppo-university-and-the-students-continue-their-peaceful-struggle-against-it
[104].

December 3, 2017 - December 4, 2017:Following the arrests of four prominent Nusra Front leaders, several HTS
members resign and several large factions threaten to break away, prompting Golani to renew negotiations with al-
Qaeda that ultimately lead nowhere.
On December 4, HTS release Ordoni, who immediately renews his pledge to al-Qaeda. Source: “Weekly Conflict Summary November 30-
December 6, 2017,” Carter Center, December 6, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.30-12.05.pdf [54].

November 2017:On November 7, HTS and the local rebel faction Nour al-Din al-Zenki violently clash in Idlib along the
12-town border between the two factions.

                                                                                                                                              20
     Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 17 of 50 PageID #:612




                                      Nusra Front (Jabhat Fateh al-Sham)

Fighting continues for a week as multiple armed factions side with Zenki against HTS until a ceasefire takes hold on November 15. On
November 27, HTS arrests Sami al-Oraidi, the former head of the Nusra Front’s Sharia Council, Abu Julaibib al-Ordoni, former Dara’a
commander for the Nusra Front, Abu Khadija al-Ordoni, and Abu Mussaab al-Libi. All four were prominent Nusra Front leaders with strong ties
to al-Qaeda. By the end of November, more than 35 HTS members, including at least 10 high-profile foreign and local leaders, have been
assassinated in Idlib since September 2017. Sources: “Weekly Conflict Summary November 2-8, 2017,” Carter Center, November 8, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.02-08.pdf [105]; “Weekly
Conflict Summary November 9-15, 2017,” Carter Center, November 15, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.09-15.pdf [106]; Mona
Alami, “HTS Continues to Evolve,” Syria Source, December 1, 2017, http://www.atlanticcouncil.org/blogs/syriasource/hts-continues-to-evolve
[53]; Haid Haid, “Who Is Assassinating Hay’at Tahrir Al-Sham’s Leaders?” Chatham House, November 2017,
https://syria.chathamhouse.org/research/who-is-assassinating-hayat-tahrir-al-shams-leaders [107].

November 2, 2017:HTS forms the “Salvation Government,” a civilian-run administrative and political body in Idlib
chaired by Mohammad al-Sheikh.
HTS reportedly hands over control of its Public Services Administration to the Salvation Government. Sources: Sam Heller, “Turkey Through
the Syrian Looking Glass,” Century Foundation, November 28, 2017, https://tcf.org/content/commentary/turkey-syrian-looking-glass/ [41];
“‫ الإعلان عن تشكيل حكومة الإنقاذ في إدلب برئاسة "محمد الشيخ‬.. ‫شاهد‬,” YouTube video, 16:29, posted by ‫نداء سوريا‬, November 2, 2017,
https://www.youtube.com/watch?v=5orACzyc_G8 [42].

October 2017:On October 1, Hashim al-Sheikh resigns as general leader of HTS and takes over the leadership of the
Shura Council, while Golani takes over his role as overall emir.
Between October 7 and 12, HTS forces partially withdraw from the region around Daraat Izza as Turkish forces move in to establish de-
escalation monitoring points along the Afrin-Aleppo border. Throughout October an additional 10 factions defect from HTS. Sources: “‫الجولاني‬
‫ وهذا مصير قائدها السابق‬.."‫”قائداً مؤقتاً لهيئة "تحرير الشام‬, Huffington Post Arabic, October 2, 2017,
http://www.huffpostarabi.com/2017/10/02/story_n_18159996.html [31]; “Weekly Conflict Summary September 28 – October 4, 2017,” Carter
Center, October 4, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.09.28-10.04.pdf
[32]; “Weekly Conflict Summary October 5-11, 2017,” Carter Center, October 11, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.10.05-11.pdf [108]; “Weekly
Conflict Summary September 28 – October 4, 2017,” Carter Center, October 4, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.09.28-10.04.pdf [32]; “
Weekly Conflict Summary October 12-18, 2017,” Carter Center, October 18, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.10.12-18.pdf [109].

September 11, 2017:Saudi cleric Abdullah al Muhaysni and Muslih Al Ulyani, both members of the HTS Sharia
Committee, announce their resignations following leaked audio of several Nusra Front commanders expressing their
loyalty to Golani and disdain for the Sharia Committee and Hashem al-Sheikh.
More than eight factions defect from HTS following the leaked recordings. Source: “Weekly Conflict Summary September 7-13, 2017,” Carter
Center, September 13, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.09.07-13.pdf [110].

April 2017 - July 2017:HTS clashes with other rebel coalitions and attempts to expand its presence in Damascus,
Idlib, and in southern Syria.
In April and July, the group engages in fierce clashes with competing rebel faction Jaish al-Islam in the East Ghouta pocket of Damascus.
During this time, HTS also engages in efforts to expand their presence in the south, including in Dara’a and Quneitra governorates, near the
Golan Heights. In July, war breaks out between HTS and Ahrar al-Sham in Idlib. After initial gains by Ahrar al-Sham, HTS captures several
towns and encircles the crucial Bab al-Hawa border crossing before a ceasefire takes hold.Sources: Aron Lund, “Syria: East Ghouta Turns on
Itself, Again,” Century Foundation, May 1, 2017, https://tcf.org/content/commentary/syria-east-ghouta-turns/;Jaish al Islam, Twitter post, July 8,
2017, 2:15pm, https://twitter.com/Islamarmy_eng3/status/883751346909966337;Ahmed Abazeid, “Infighting Continues in Eastern Ghouta as
the Regime Advances,” Atlantic Council, May 5, 2017,
http://www.atlanticcouncil.org/blogs/syriasource/infighting-continues-in-eastern-ghouta-as-the-regime-advances#.WRB8OussNHE.twitter;“Wee
kly Conflict Summary May 11-17,” Carter Center, May 20, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weeklyconflictsummary-may-11-17-2017.pdf;Charles Lister,
Twitter post, July 19, 2017, 12:58pm, https://twitter.com/Charles_Lister/status/887658278074818561.

February 2017 - April 2017:The Nusra Front launches or participates in three offensives against government
positions in North Hama, Damascus, and Dara’a.
During these attacks, the Nusra Front conducts more than a dozen suicide bombings and kills hundreds of pro-regime fighters and dozens of
civilians.Sources: Paul Antonopolous, “Al-Nusra led offensive against the Syrian Army in Daraa spectacularly fails,” al-Masdar News, February
12, 2017, https://www.almasdarnews.com/article/al-nusra-led-offensive-against-the-syrian-army-in-daraa-spectacularly-fails/;; “Syrian rebels
launch attack near Hama,” Reuters, March 21, 2017,
https://www.reuters.com/article/us-mideast-crisis-syria-hama/syrian-rebels-launch-attack-near-hama-idUSKBN16S2DC; Abu Summiyah al-
Khalidi, Twitter post, March 23, 2017, 9:28 a.m., https://twitter.com/river_orontes/status/845130252640645122. Qalaat al-Mudiq, Twitter post,
March 21, 2017, 9:40am, https://twitter.com/QalaatAlMudiq/status/844227259535900673;Ebaa Agency, YouTube, March 22, 2017,
https://www.youtube.com/watch?v=RKERh37fvEk;Abu Summiyah al-Khalidi, Twitter post, March 23, 2017, 9:28am,
https://twitter.com/river_orontes/status/845130252640645122;“Former Nusra Front says it carried out Damascus bombing,” Reuters, January
18, 2017, http://www.reuters.com/article/us-mideast-crisis-syria-nusra-idUSKBN1522WI;World on Alert, Twitter post, February 12, 2017,
7:06am, https://twitter.com/worldonalert/status/830795241628241921;“Syria Conflict: Weekly Conflict Summary,” Carter Center, March 3,
2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.02.23-03.01.pdf;“Syria
Situation Report: March 9 - 17, 2017,” Institute for the Study of War, March 17, 2017,
http://iswresearch.blogspot.com/2017/03/syria-situation-report-march-9-17-2017.html?m=1;“Dozens killed in double suicide attack in Syrian
capital,” Reuters, March 15, 2017, http://www.reuters.com/article/us-mideast-crisis-syria-blast-idUSKBN16M1J0;Ellen Francis and Suleiman Al-
Khalidi, “Syrian forces and rebels fight fierce clashes in northeast Damascus,” Reuters, March 19, 2017,
http://www.reuters.com/article/us-mideast-crisis-syria-jobar-idUSKBN16Q09X.

January 28, 2017:The Nusra Front releases a statement claiming to unite with four other rebel groups under the
name Hayat Tahrir al-Sham (HTS).
The other rebel groups are Nour al-Din al-Zinki, Liwa al-Haqq, Jaish al-Sunna, and Jabhat Ansar al-Din. Dozens of smaller rebel groups join in
the ensuing weeks.Sources: “Syria Islamist factions, including former al Qaeda branch, join forces: statement,” Reuters, January 28, 2017,
http://www.reuters.com/article/us-mideast-crisis-syria-rebels-idUSKBN15C0MV;Suleiman Al-Khalidi, “New Syrian jihadist alliance vows to step
up attacks against army,” Reuters, February 9, 2017, http://www.reuters.com/article/us-mideast-crisis-syria-jihadists-idUSKBN15O2IV.

                                                                                                                                               21
     Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 18 of 50 PageID #:613




                                      Nusra Front (Jabhat Fateh al-Sham)

August 2016 - December 2016:The Nusra Front works alongside other militant groups in an effort to break the
government’s siege on Aleppo.
In early August, around 7,000 Nusra Front militants gather outside the city with a variety of weaponry, including armored vehicles, rockets,
tanks, and artillery. Despite gaining some ground south of the city and temporarily breaking the siege, the attempt ultimately fails.Sources:
Lidia Kelly, “Russia Announces Daily Ceasefires in Syria’s Aleppo to Let in Aid,” Reuters, August 10, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-russia-idUSKCN10L1WL;Lisa Barrington and Suleiman Al-Khalidi, “Jets Pound Rebels
After They Break Aleppo Siege,” Reuters, August 7, 2016, http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-idUSKCN10I0M2.

July 28, 2016:Nusra Front leader Abu Muhammad al-Golani declares a formal split from al-Qaeda after thanking “our
brothers, the commanders of al-Qa’eda,” and announcing the group’s name change from Jabhat al-Nusra (the Victory
Front) to Jabhat Fateh al-Sham (the Levantine Conquest Front).
Source: Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of a
new entity,” YouTube video, posted by “Orient News,” July 28, 2016, (video no longer available)
https://www.youtube.com/watch?v=oossAtDYbrs.

March 2016 - July 2016:The Nusra Front launches attacks on both government positions and civilians in Aleppo city,
including shelling the Kurdish neighborhood of Sheihk Maqsoud and killing nine civilians.
The Nusra Front continues to publicly reject international cease-fires, conducting three suicide bombings on April 1 alone. The Nusra Front
continues seizing weapons from moderate rebel factions in Idlib throughout July.Sources: “At least 9 dead, dozens injured in attacks against
Kurdish quarter in Aleppo,” Reuters, March 6, 2016, http://www.reuters.com/article/mideast-crisis-syria-aleppo-idUSKCN0W80RU;“Islamist
fighters attack Syrian government forces south of Aleppo: Syrian Observatory,” Reuters, March 7, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-nusra-idUSKCN0W91Y8;Nusra Front, Syrian rebels attack government forces
near Aleppo, gain ground,” Reuters, April 2, 2016, http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-idUSKCN0WZ0O5;“Rebels
shoot down second Syrian jet in a month,” Reuters, April 5, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-jet-idUSKCN0X214E;“U.S. behind strike that killed Nusra Front's Abu Firas: officials,”
Reuters, April 4, 2016, http://www.reuters.com/article/us-mideast-crisis-syria-usa-idUSKCN0X11R3;“UPDATE 1-Russia blames Nusra Front for
wrecking planned truce in Syria's Aleppo,” Reuters, May 4, 2016,
http://www.reuters.com/article/mideast-crisis-russia-syria-aleppo-idUSL5N1814MD;“Nusra captures leader, fighters of Western-backed rebels
in northern Syria,” Reuters, July 3, 2016, http://www.reuters.com/article/us-mideast-crisis-syria-nusra-idUSKCN0ZJ0F3.

March 2015 - February 2016:The Nusra Front continues to expand in Syria as part of the Jaish al Fatah (Army of
Conquest) coalition, capturing all of the Idlib province by mid-May and calling for intensified attacks against the Syrian
regime after rejecting a ceasefire in February 2016.
In June, Abu Muhammad al-Golani releases an audio statement mourning the death of al-Qaeda deputy leader Nasir al-Wuhayshi who was killed
in a drone strike in Yemen. After the Nusra Front attacks U.S.-trained rebels in early August, the United States expands its bombing campaign
against the Nusra Front, killing the high-ranking Sanafi al-Nasr on October 15.Sources: “AFP, “Syria rebels seize key regime base,” Guardian
(London), May 19, 2015, https://www.theguardian.com/world/2015/may/19/syria-rebels-seize-key-regime-base-mastouma-idlib;“Nusra Front
rejects Syria truce, urges stronger attacks: audio statement,” Reuters, February 26, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-nusra-idUSKCN0VZ1ZZ;“Syria’s Nusra Front underlines Qaeda link in audio message,”
Reuters, June 24, 2015, http://uk.reuters.com/article/2015/06/24/uk-mideast-crisis-syria-yemen-idUKKBN0P41DP20150624;Patrick J.
McDonnell and W.J. Hennigan, “Pentagon ramps up airstrikes in Syria to help U.S.-backed rebels,” Los Angeles Times, August 3, 2015,
http://www.latimes.com/world/middleeast/la-fg-us-syria-20150803-story.html;“U.S.-led air raid kills 15 al Qaeda fighters in Syria: monitor,”
Reuters, May 20, 2015, http://www.reuters.com/article/2015/05/20/us-mideast-crisis-syria-nusra-idUSKBN0O52B120150520;Agence France-
Presse, “US-led air strikes kill seven Al-Nusra members in Syria: monitor,” Yahoo News, July 8, 2015,
http://news.yahoo.com/us-led-air-strikes-kill-seven-al-nusra-225008264.html.

March 9, 2015:The Nusra Front reaffirms its allegiance to al-Qaeda, after rumors that the Nusra Front may break
away from al-Qaeda in an effort to appear more moderate.
Source: Agence France-Presse, “Qaeda in Syria denies plan to break away,” Yahoo News, March 9, 2015,
http://news.yahoo.com/qaeda-syria-denies-plan-break-away-194745608.html.

October 2014 - February 2015:The Nusra Front begins targeting moderate rebel forces in Idlib and Aleppo,
capturing several villages and killing dozens of U.S.-backed rebels.
On November 15, 2014, the United Arab Emirates designates the Nusra Front as a terrorist organization.Sources: “Al Qaeda Seizes Territory
from Moderate Rebel Group,” Reuters, October 28, 2014,
http://www.reuters.com/article/2014/10/28/us-mideast-crisis-syria-idlib-idUSKBN0IH1KW20141028;Tom Perry, “Al Qaeda in Syria attacks
Western-backed rebels,” Reuters, January 29, 2015,
http://www.reuters.com/article/2015/01/29/us-mideast-crisis-syria-idUSKBN0L21ZF20150129;Agence France-Presse, “Dozens dead as Nusra
takes US-backed Syria rebel base: activists,” Daily Star (Beirut), February 28, 2015,
http://www.dailystar.com.lb/News/Middle-East/2015/Feb-28/289135-dozens-dead-as-nusra-takes-us-backed-syria-rebel-base-activists.ashx;“UAE
Cabinet Approves List of Designated Terrorist Organisations, Groups,” Emirates News Agency, November 15, 2014,
http://www.wam.ae/en/news/emirates-international/1395272478814.html.

February 2014 - June 2014:After a month of fighting between ISIS and the Nusra Front, al-Qaeda severs ties with
ISIS.
Despite al-Qaeda’s demands at a ceasefire, violence continues between the two groups and many Nusra Front leaders and fighters defect to
ISIS. In June 2014, Turkey designates the Nusra Front as a terrorist organization.Sources: “Al Qaeda Says Has No Link with Syrian Militant
Group ISIL,” Reuters, February 3, 2014, http://www.reuters.com/article/2014/02/03/us-syria-crisis-qaeda-idUSBREA1207L20140203;Yousuf
Basil, Mohammed Tawfeeq and Ray Sanchez, “Al Qaeda boss Ayman al-Zawahiri calls for halt to jihadist infighting,” CNN, May 3, 2014,
http://www.cnn.com/2014/05/03/world/meast/ayman-al-zawahiri-message-syria/;“Syria Islamists Challenge ISIL Control of Town on Iraq
Border,” Reuters, June 28, 2014, http://www.reuters.com/article/2014/06/28/us-syria-crisis-iraq-border-idUSKBN0F30B420140628;AFP, “Al-
Qaeda Merges with Isis at Syria-Iraq Border Town,” Telegraph (London), June 25, 2014,
http://www.telegraph.co.uk/news/worldnews/al-qaeda/10925602/Al-Qaeda-merges-with-Isis-at-Syria-Iraq-border-town.html;AFP, “Turkey
Blacklists Al-Nusra Front as Terror Group,” Al-Akhbar English, June 3, 2014, http://english.al-akhbar.com/node/20011.

January 29, 2014:U.S. Director of National Intelligence James Clapper tells the U.S. Senate Intelligence Committee
that the Nusra Front has aspirations to attack the United States.
Source: Patricia Zengerle and Mark Hosenball, “U.S. Spy Chiefs Say Number of Foreign Militants in Syria Rises,” Reuters, January 29, 2014,
http://www.reuters.com/article/2014/01/29/us-usa-security-syria-idUSBREA0S1XL20140129.


                                                                                                                                                22
     Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 19 of 50 PageID #:614




                                     Nusra Front (Jabhat Fateh al-Sham)

May 2013 - November 2013:The Nusra Front expands its violent activities to Lebanon and continues to expand in
Syria as tensions with the Free Syrian Army arise.
The U.S. Treasury Department designates the Nusra Front’s leader, Abu Muhammad al-Golani, as a Specially Designated Global Terrorist. On
May 30, the U.N. Security Council amends its designation of al-Qaeda in Iraq to include the Nusra Front as an alias. Several other countries,
including the United Kingdom and Canada, later add the Nusra Front to their lists of terrorist organizations.Sources: Dominic Evans, “Syrian
Rebels, Hezbollah in Deadly Fight in Lebanon,” Reuters, June 2, 2013,
http://www.reuters.com/article/2013/06/02/us-syria-crisis-idUSBRE95105O20130602;Mitchell Prothero, Al Qaida-linked Nusra Front Rebels
Blamed for Bloody Fight against Lebanese Army in Sidon,” McClatchy DC, June 25, 2013,
http://www.mcclatchydc.com/2013/06/25/194944/al-qaida-linked-nusra-front-rebels.html#storylink=cpy;Oliver Holmes and Erika Solomon,
“Syria Rebels Reinforce Key Suburb in Damascus Battle,” Reuters, July 16, 2013,
http://www.reuters.com/article/2013/07/16/us-syria-crisis-idUSBRE96F0EK20130716;“Syria’s al-Nusra Front Claims Assassination of Hama
Governor,” Al Arabiya, September 7, 2013,
http://english.alarabiya.net/en/News/middle-east/2013/09/07/Syria-s-al-Nusra-Front-claims-assassination-of-Hama-governor.html;“Syrian State
TV: Hama Province Governor Assassinated in Car Bomb Blast,” Al Arabiya, August 25, 2013,
http://english.alarabiya.net/en/News/middle-east/2013/08/25/syria-car-bomb.html;“Gaining Ground: The Spread of Iraqi al Qaeda groups in
Syria,” New York Times, http://www.wsj.com/articles/SB10001424127887324807704579082924138453120;“Syria Designations; Syria
Designations Removals; Counter Terrorism Designations; Iran Sanctions Designations and Identifications,” U.S. Department of the Treasury,
May 16, 2013, http://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20130516.aspx;“Security Council Al-Qaida
Sanctions Committee Amends Entry of One Entity on Its Sanctions List,” United Nations Security Council, May 30, 2013,
http://www.un.org/press/en/2013/sc11019.doc.htm;“UK bans Syria's Al-Qaida-Linked Nusra Front,” Associated Press, July 19, 2013,
http://bigstory.ap.org/article/uk-bans-syrias-al-qaida-linked-nusra-front;“Currently Listed Entities,” Public Safety Canada, accessed December
21, 2014, http://www.publicsafety.gc.ca/cnt/ntnl-scrt/cntr-trrrsm/lstd-ntts/crrnt-lstd-ntts-eng.aspx#2049.

April 9, 2013:Al-Qaeda in Iraq (AQI) leader Abu Bakr al-Baghdadi announces a merger with the Nusra Front to form
the Islamic State in Iraq and al-Sham (ISIS).
The following day, Nusra Front leader Abu Muhammad al-Golani releases a statement rejecting the merger with AQI and officially pledging
allegiance to al-Qaeda’s Ayman al-Zawahiri.Source: “Syria Crisis: Al-Nusra Pledges Allegiance to Al-Qaeda,” BBC News, April 10, 2013,
http://www.bbc.com/news/world-middle-east-22095099.

February 2012 - December 2012:The Nusra Front carries out nearly 600 attacks in major cities across Syria, killing
Syrian government and military personnel as well as civilians.
By the end of 2012, the group has proven itself to be the most effective fighting force among the opposition and concerns begins to rise among
moderate rebels that the Nusra Front will continue to overtake Free Syrian Army groups throughout the country. The United States designates
the Nusra Front as a Foreign Terrorist Organization in December of 2012.Sources: “UPDATE 1-Obama: U.S. Now Recognizes Syrian Opposition
Coalition,” Reuters, December 11, 2012, http://www.reuters.com/article/2012/12/12/syria-usa-idUSL1E8NBIMN20121212;David Ignatious, “Al-
Qaeda affiliate playing larger role in Syria rebellion,” Washington Post, November 30, 2012,
https://www.washingtonpost.com/blogs/post-partisan/post/al-qaeda-affiliate-playing-larger-role-in-syria-rebellion/2012/11/30/203d06f4-3b2e-11
e2-9258-ac7c78d5c680_blog.html;“[Billing Code: 4710-10] DEPARTMENT OF STATE [Public Notice 8104],” National Archives and Records
Administration, December 11, 2012, https://s3.amazonaws.com/public-inspection.federalregister.gov/2012-29870.pdf.

January 23, 2012 - January 24, 2012:The Nusra Front releases a video announcing its formation.
Source: AFP, “Unknown Islamist Group Claims Suicide Attacks in Syria,” Al Arabiya News, February 29, 2012,
http://english.alarabiya.net/articles/2012/02/29/197781.html.




                                                                                                                                            23
       Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 20 of 50 PageID #:615




                                       Nusra Front (Jabhat Fateh al-Sham)


Violent history:

The Nusra Front conducted its first attack on December 23, 2011 when it detonated two car bombs outside of a
government security office in Damascus, killing 44.146 In the following months the Nusra Front drastically increased the
frequency and types of attacks carried out against the Assad regime, quickly setting itself apart from other rebel groups
with the number of suicide bombings it conducted. As the Nusra Front seized and held territory it began to attack civilians,
minorities, and other rebel groups as well. After Hezbollah’s intervention on behalf of the Assad regime in mid-2013, the
Nusra Front expanded its operations into Lebanon.147 While the Nusra Front’s attacks in Lebanon largely ended by
mid-2015, the group still conducts violent activities in Syria’s southern governorates of Dara’a and Quneitra, in the Eastern
Ghouta pocket of Damascus, and in the rebel-held areas of Idlib, Hama, and Aleppo

   December 23, 2011: Two car bombs explode outside government security offices in Damascus, killing at least 44
   people. The Nusra Front later claims responsibility for the attack.148

   January 6, 2012: A suicide bomber detonates bus bombs in Damascus, killing 26 people and wounding 63 others. The
   Nusra Front later claims responsibility for the attack.149

   February 10, 2012: Two car bombs explode in Aleppo, killing 28 people. The Nusra Front claims responsibility for the
   attack on February 27.150

   March 17, 2012: Suicide bombers attack two government facilities in Damascus, killing 27 people and wounding
   nearly 100 others.151 The Nusra Front later claims responsibility for the attack.152
   April 27, 2012: A suicide bomber attacks a mosque in Damascus, killing at least nine people. The Nusra Front claims
   responsibility for the attack.153

   May 2012: The Nusra Front carries out twin bombings in Damascus, killing 55 people.154

   May 29, 2012: The Nusra Front captures and kills 13 Syrian security officials, according to a statement released by
   the group.155

   June 24, 2012: Syrian state TV says that security forces arrested a would-be suicide bomber and member of the Nusra
   Front who was planning to detonate a bomb in a mosque the following day.156

   June 27, 2012: The Nusra Front attacks a pro-Syrian government TV building, killing seven people.157

   July 19, 2012: The Nusra Front kidnaps and ultimately kills Syrian state TV presenter Mohammed al-Saeed, according
   to a series of statements released by the group on August 3.158

   August 2012: The Nusra Front launches a joint operation with the Sahaba Battalion against a police station in the
   countryside of Damascus, according to a statement released by the group.159

   September 26, 2012: A suicide bomber detonates a car bomb near a military command center in Damascus, killing 14
   people. The Nusra Front claims responsibility for the attack.160

   October 3, 2012: Three suicide bombers detonate car bombs in Aleppo, killing dozens of people. The Nusra Front
   claims responsibility for the attack.161

   October 9, 2012: Suicide bombers attack a Syrian intelligence complex outside Damascus. The Nusra Front claims
   responsibility for the attack.162

   October 12, 2012: The Nusra Front captures a Syrian missile base near Aleppo, killing 92 government soldiers.163

   November 2012: Over the course of 18 statements on jihadist forums, the Nusra Front claims responsibility for 45
   attacks that reportedly kill dozens of people, including 60 in a single suicide bombing. Nusra militants clash with Kurds
   in the border town of Ras al-Ain.164

   November 1, 2012: Rebels kill 28 soldiers in attacks on three army checkpoints on Syria’s main highway. After

                                                                                                                          24
    Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 21 of 50 PageID #:616




                                 Nusra Front (Jabhat Fateh al-Sham)

storming the checkpoints, soldiers are rounded up and executed, according to video footage of the attack. The Syrian
Observatory for Human Rights (SOHR) , a pro-opposition monitoring group, claims that the Nusra Front is responsible
for the attacks and executions.165

November 5, 2012: A Nusra Front suicide bomber detonates a car bomb in Syria’s Hama province, killing at least 50
people, according to SOHR.166

November 29, 2012: Footage of a man shooting 10 unarmed prisoners is uploaded to YouTube. The gunman is heard
saying, “God is great. Jabhat al-Nusra,” referring to the Nusra Front.167

December 9, 2012: The Nusra Front is among armed groups that clash in Tripoli, Lebanon, leaving four people
dead.168

December 9, 2012: The Nusra Front, leading other rebel groups, violently seizes a government army command center
in northern Syria.169

December 12, 2012: Clashes between the Syrian regime and rebel forces, including the Nusra Front, take place by
the Wadi al-Deif military base and the Za’lana checkpoint.170

December 12, 2012: Explosions outside Syria’s interior ministry leave seven people dead and 50 others wounded,
including Syria’s Interior Minister. The Nusra Front claims responsibility for the attack.171

December 21, 2012: A video published by the Nusra Front shows dead bodies on a highway in Hama province. The
speaker on the video says that 50 men, allegedly fighters for the Assad regime, were killed in an ambush.172

December 31, 2012: Nusra operatives capture American photographer Matthew Schrier.173

January 2, 2013: The Nusra Front and other rebel groups attack a military airport near Taftanaz, according to pro-
opposition monitoring group, the Syrian Observatory for Human Rights.174

January 20, 2013: The Nusra Front clashes with pro-government forces near the Wadi al-Deif military base.175

January 24, 2013: Masked men believed to be affiliated with the Nusra Front raid the headquarters of two secular
civilian organizations in Saraqib.176

January 24, 2013: A car bomb allegedly planted by the Nusra Front kills eight members of Syria’s military
intelligence.177

January 29, 2013: Sixty-five people are found bound and shot dead in Aleppo by Syrian opposition activists, who
blame Assad loyalists for the executions. The government blames the Nusra Front.178

February 2013: The Nusra Front claims responsibility for 17 attacks around Damascus in the first half of February,
including at least seven bombings.179

March 7-23, 2013: The Nusra Front and other rebel groups battle against Assad’s forces for control of Syria’s 38th
division air defense base. The rebels gain control of the base on March 23.180

April 12, 2013: Rebel groups, including the Nusra Front, battle Syrian forces in the city of Qamishli, bordering Iraq.

April 22, 2013: Two Nusra Front suicide bombers detonate car bombs in the countryside of Damascus, and other
operatives launch mortar and rocket attacks, according to a statement released by the group.181

May 16, 2013: A video released on May 16 shows Nusra Front militants executing 11 men for allegedly taking part in
massacres on behalf of the Assad regime. The video is believed to have been taken sometime in 2012, according to
SOHR.182

June 2013: Nusra militants are blamed for wracking the Lebanese coastal city of Sidon in a battle with the Lebanese
army.183


                                                                                                                         25
    Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 22 of 50 PageID #:617




                                Nusra Front (Jabhat Fateh al-Sham)

June 2, 2013: A Nusra Front suicide bomber detonates a car bomb near a police station in Damascus, according to
SOHR.184

July 15, 2013: The Nusra Front attacks a Kurdish patrol and takes a gunman hostage, according to SOHR. Clashes
between the Nusra Front and Kurdish fighters erupt in Ras al-Ain, near the border with Turkey.185

August 25, 2013: The Nusra Front assassinates the governor of Syria’s Hama province in a car bomb attack.186

September 10, 2013: Nusra Front militants shoot 16 Alawites and six Arab Bedouins after storming a village in
central Syria.187

October 17, 2013: The Nusra Front executes 10 Syrian government soldiers from the Rashidiyah district, according to
SOHR.188

November 20, 2013: Four suicide bombers detonate car bombs in northern Damascus. The Nusra Front and ISIS take
credit for the attacks.189

November 26, 2013: The Nusra Front executes of two government soldiers and three “collaborators,” according to a
statement published by the group’s media branch.190

December 2, 2013: After several days of fighting, the Nusra Front captures the old city of Maaloula and hold several
nuns hostage in a monastery, according to SOHR. Thirteen Greek Orthodox nuns are captured by the Nusra Front and
held until March 2014.191

December 6, 2013: Fighting breaks out between the Nusra Front and ISIS in the rebel-held city of Raqqa.192

December 10, 2013: The Nusra Front executes six members of the Free Syrian Army rebel group for engaging in
violent crimes.193

December 11, 2013: The Nusra Front and affiliated groups invade Adra Oumaliyah in the Damascus countryside,
kidnapping Alawite men, women, and children.194

December 12-13, 2013: The Nusra Front is implicated in an attack that kills at least 15 Syrian civilians from the
minority Alawite and Druze sects.195

January 16, 2014: The Nusra Front claims responsibility for a car bomb attack in the Lebanese town of Hermel that
leaves four people dead and more than 40 others wounded.196

January 17, 2014: The Nusra Front claims responsibility for launching rocket fire into the Lebanese town of Arsal,
killing seven people and wounding 15 others.197

January 21, 2014: The Nusra Front claims responsibility for a suicide bombing in Beirut that leaves at least four
people dead and 34 others wounded.198

January 27, 2014: A Saudi-born Nusra Front operative blows himself up at a Syrian army checkpoint in the central
Hama province, killing 13 people.199

January 30, 2014: Syrian state television claims the Nusra Front fired on UN workers as they delivered food to people
in parts of rebel-held Damascus, where thousands were trapped by a Syrian army siege.200

February 1, 2014: A Nusra Front suicide bomber detonates a car bomb in eastern Lebanon, killing four people and
                      201
wounding 18 others.

February 8, 2014: A Nusra Front operative detonates a car bomb at a checkpoint in al-Jalma village, Hama province,
killing 20 members of the security forces and the National Defense Force, according to SOHR.202

February 22, 2014: A suicide bomber detonates a car bomb in Lebanon, killing two Lebanese soldiers and one civilian.
The Nusra Front claims responsibility for the attack.203


                                                                                                                     26
    Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 23 of 50 PageID #:618




                                   Nusra Front (Jabhat Fateh al-Sham)

March 5, 2014: The Nusra Front claims responsibility for firing three rockets in Lebanon, near the border with
Syria.204

March 5, 2014: U.N. human rights investigators release a report holding the Nusra Front and other rebel groups
responsible for besieging 45,000 people in two Shiite towns in Syria’s Aleppo province.205

March 9, 2014: The Nusra Front releases 13 nuns held hostage since December 2013 in exchange for 150 female
prisoners.206

March 15, 2014: The Nusra Front fights the Syrian army to defend the former’s hold on Yabroud, a city north of
Damascus near the border with Lebanon.207

March 16, 2014: A suicide bomber detonates a car bomb in Lebanon’s Bekaa Valley, killing two people and injuring 14
others. The Nusra Front claims responsibility for the attack.208

March 27, 2014: The Nusra Front releases a video showing the group preparing to execute two Saudi fighters.209

May 5, 2014: The Nusra Front and allied rebel groups gain control of the Syrian village of al-Sabha, killing five
civilians. Clashes continue between the Nusra Front and ISIS in the outskirts of Deir el-Zour.210

May 25, 2014: Four suicide bombers attack targets in Syria’s Idlib province, reportedly on behalf of the Nusra Front.
One of the suicide bombers is a U.S. citizen.211

Late May 2014: The Nusra Front briefly kidnaps and tortures three teenagers in eastern Lebanon over an incident
linked to trading cigarettes.212

June 5, 2014: The Nusra Front kills a 14-year-old Syrian boy and throws his body onto the side of the road in east
Lebanon, according to security sources.213

June 20, 2014: The Nusra Front claims responsibility for a car bomb attack in Syria’s Hama province that leaves at
least 34 people dead and more than 50 others wounded.214

August 24, 2014: The Nusra Front releases a U.S. hostage kidnapped in 2012.215

August 27, 2014: The Nusra Front takes control of the Quneitra border crossing with Israel from Syrian forces.216

August 28, 2014: The Nusra Front kidnaps 45 U.N. peacekeepers from the Syrian side of the Golan Heights.217

September 19, 2014: The Nusra Front kills one of 10 Lebanese soldiers held captive, according to a Twitter statement
by the group.218

October 5, 2014: The Nusra Front attacks Hezbollah bases in Lebanon, killing 10 of its fighters.219

December 5, 2014: The Nusra Front kills a captured Lebanese soldier.220

January 8-9, 2015: Nusra militants fight to capture two Shiite villages in Syria but are repelled.221

January 10, 2015: The Nusra Front claims responsibility for a double suicide attack in Tripoli, Lebanon, killing at least
seven people and wounding more than 30 others. Lebanon’s interior minister attributes the attack to ISIS.222

January 12, 2015: After a raid targeting Islamists in Lebanon’s prisons, the Nusra Front threatens captive Lebanese
soldiers.223

January 18, 2015: The Nusra Front claims to have shot down a Syrian army plane, killing 35 people. The cargo plane
was carrying food and ammunition.224

January 29, 2015: The Nusra Front attacks a Western-backed Syrian rebel group west of Aleppo.225

February 1, 2015: A bomb explodes on a bus carrying Shiite Lebanese pilgrims to shrines in Damascus, killing at least

                                                                                                                      27
    Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 24 of 50 PageID #:619




                                  Nusra Front (Jabhat Fateh al-Sham)


six and wounding 27. The Nusra Front claims responsibility for the attack.226

February 28, 2015: The Nusra Front kills dozens of U.S.-backed rebels as it captures a military compound in northern
Syria.227

March 12, 2015: Fifty are left dead when the Nusra Front rebels clash with the Assad regime in Latakia province,
northwest Syria.228

March 27, 2015—March 28, 2015: The Nusra Front makes advances in Idlib city in northwest Syria, clashing with
regime forces. Dozens of militants and four regime soldiers die as a result of the clash, according to SOHR.229 By March
28, the Nusra Front has seized almost all of Idlib city from regime forces.230

April 1, 2015: The Nusra Front joins a rebel coalition to seize Nasib crossing, the only functioning border crossing
with Jordan, as well as three military posts nearby.231

April 24, 2015: The Nusra Front and other Islamist groups take control of Jisr al-Shughur, the last major regime-held
town in Idlib province.232

May 4, 2015: Nusra Front fighters, including a suicide bomber, launch an attack in Damascus.233

May 19, 2015: The Army of Conquest coalition, including the Nusra Front, captures the Assad regime’s largest
remaining military base in Idlib province.234

May 22, 2015: The Nusra Front is part of an offensive that seizes a hospital from government forces in Idlib
province.235

June 2, 2015: The Nusra Front announces that it has attacked two Hezbollah outposts in eastern Lebanon, killing
several Hezbollah members.236

June 10, 2015:

Members of the Nusra Front kill 23 Druze Syrians in the village of Qalb al-Lawzi in the north of Idlib’s province.237
Three days later and after international outcry, the Nusra Front releases an official statement acknowledging that its
members attacked Druze but saying that they did so “in clear violation of the leadership’s views.”238

July 2, 2015: Nusra Front and other rebel groups, including Ahrar al-Sham launch a major offensive to gain control of
the divided city of Aleppo, Syria.239

July 3, 2015: The Nusra Front and Ahrar al-Sham announce the formation of a new coalition—Ansar al-Shariah—as
they and other rebel groups fight government forces in Aleppo.240

July 10, 2015: After being held captive for a week—allegedly by Nusra Front members—a priest in Idlib province,
Syria, is released by his captors.241

July 15, 2015: The Army of Conquest coalition—to which the Nusra Front belongs—announces its offensive against the
towns of Fuaa and Kafraya, reportedly the last two Shiite localities held by the regime in Idlib.242

July 31, 2015: The Nusra Front attacks the U.S.-trained Division 30 (a.k.a. New Syrian Forces) rebel unit, killing five
of its fighters, wounding 18, and kidnapping 20.243 According to multiple rebel sources who spoke to McClatchy, the
Nusra Front was tipped off by Turkish intelligence.244

August 1, 2015: The Nusra Front releases a video of the July 31 attack and kidnapping operation against Division 30
rebels. In the video, one member boasts that the Nusra Front has “cut of the hands of the West and Americans.”245
Meanwhile, a religious court run by the Nusra Front executes 10 people in Aleppo, two on charges of adultery and
eight on charges of collusion with the Syrian government, according to SOHR.246

September 9, 2015: The Nusra Front seizes the Abu al-Duhur airbase from Assad regime forces, thereby capturing


                                                                                                                         28
     Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 25 of 50 PageID #:620




                                 Nusra Front (Jabhat Fateh al-Sham)


the final regime position in Idlib province.247

October 12, 2015: The Nusra Front calls for attacks against Syrian Alawites in retaliation for Russian airstrikes.248

November 16, 2015: The Nusra Front claims responsibility for a suicide bombing that it says killed top commanders
in the ISIS-affiliated Yarmouk Martyrs Brigades.249

Late February 2016: The Nusra Front rejects a cease fire and calls for intensified attacks against Bashar al-Assad and
his regime.250

Early-Mid March 2016: The Nusra Front and other Islamist insurgent groups launch at least 100 rockets on a
Kurdish residential area of Aleppo, killing at least nine civilians and wounding dozens of others, according to SOHR.251
The Nusra Front later attacks government forces and briefly captures the village of al-Ais before government forces
retake the village.252 The group later seizes bases and weapons, including anti-tank missiles, from Western-backed rebel
groups in northwest Syria.253

March 16, 2016: The Nusra Front releases a video of Japanese hostage Jumpei Yasuda on Yasuda’s birthday, March
16.254

April 1, 2016: The Nusra Front carries out three suicide bombings targeting Assad forces near a hillside south of
Aleppo.255

April 5, 2016: The Nusra Front shoots down a Syrian warplane, capturing the pilot.256

Early May 2016: Russia highlights increased violence in Aleppo by the Nusra Front, and claims that the group is
responsible for the thwarting of an extended truce.257

June 2016: The Nusra Front continues its offensive against Assad forces, reportedly killing dozens of military and
civilian targets in Aleppo. In early June, a Russian ceasefire monitoring agency claims that the Nusra Front shelled
down 40 people in Aleppo using rocket launchers, canons, mortars, and anti-aircraft missiles.258

Early July 2016: The Nusra Front reportedly captures and takes hostage the commander of the Western-backed Jaish
al-Tahrir rebel group as well as “scores” of the commander’s aides and fighters, according to reports.259

Mid-July 2016: The Nusra Front is blamed for launching two rocket attacks in the southern Syrian town of Baath City,
killing civilians.260

January 18, 2017: The Nusra Front claims responsibility for a suicide bombing attack in Damascus, killing seven
people.261 The following week, the group launches an attack against several Free Syrian Army rebel groups in
northwestern Syria.262

February 12, 2017: The Nusra Front’s HTS coalition claims responsibility for two suicide bombings in the city of
Dara’a.263

February 26, 2017: The Nusra Front’s HTS coalition claims responsibility for five suicide bombings at the Homs City
Military Security Headquarters.264

March 11, 2017: The Nusra Front’s HTS coalition claims responsibility for two suicide bombings in Damascus, killing
at least 74 people. HTS claims it targeted Iraqi militiamen while local activists stated that those killed were Shiite
pilgrims.265

March 18 – 23, 2017: HTS claims responsibility for three suicide bombings targeting regime positions in Jobar,
Damascus.266

March 21 – 24, 2017: HTS launches an offensive in Northern Hama, carrying out four suicide bombings over the
course of the offensive.267

June 8, 2017: HTS attacks FSA and Faylaq al Sham units in the town of Maraat al-Numan, killing FSA Colonel Tasyeer

                                                                                                                        29
    Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 26 of 50 PageID #:621




                                 Nusra Front (Jabhat Fateh al-Sham)


al-Samahi.268

June 13, 2017: HTS kidnaps two FSA commanders in Idlib, Nidal Haj Ali and Ahmed al-Mousa.269

June 19, 2017: HTS assassinates the commander of the First Brigade of the Golan Regiment, a pro-government militia
in Quneitra.270

June 23, 2017: HTS kills several Hezbollah fighters in raids along the Lebanon-Syria border in late June.271

June 24, 2017: HTS launches an offensive against al-Baath City, Quneitra.272

July 14, 2017: HTS and Ahrar al-Sham clash near the Idlib city of Tal Touqan.273

July 19 – July 23, 2017: HTS and Ahrar al-Sham engage in clashes across Idlib and North Latakia, with HTS
ultimately seizing control of all of the border crossings with Turkey. On July 23, the two factions reach an agreement
temporarily ending hostilities. While part of the ceasefire allows militias which had been forcibly conscripted into HTS
                                                                                               274
as it captured new territory to defect, HTS is not required to return any of its captured towns.

August 28, 2017: Sayyed Barsha, commander of the rebel group Nour al-Din al-Zenki is assassinated by unknown
agents. Zenki accuses HTS of carrying out the assassination amid ongoing clashes and kidnappings linked to familial
disputes within the Barsha clan, whose members are split between HTS and Zenki.275

September 6, 2017: HTS Elite Forces and the PMC Malhama Tactical raid regime positions in the Air Force
Intelligence complex of Aleppo.276

September 19, 2017: HTS units and fighters from the Turkistani Islamic Party launch an attack against regime
positions in northern Hama using at least one SVBIED, briefly seizing control of the villages of Ma’an and Tulaysiyah.277

October 2017: On October 9, ISIS fighters backed with heavy armor enter rebel-controlled Hama from regime-
controlled Hama sparking clashes with HTS. Over the next two weeks HTS uses artillery, tanks, and SVBIEDs to
counter the ISIS offensive, reversing most of ISIS’s gains.278 At the same time, the Syrian regime launches a new
offensive against HTS in Hama, targeting the villages the group had recently recaptured from ISIS. HTS launches a
new counter-offensive against the regime in response, utilizing at least two SVBIEDs.279

November 2017: On November 7, clashes renew between HTS and Nour al-Din al-Zenki in Idlib along the 12-town
border between the two factions.280 Fighting continues for a week as multiple armed factions side with Zenki against
HTS until a ceasefire takes hold on November 15.281 On November 27, HTS launches another counter-offensive against
ISIS in north Hama after ISIS reinforcements arrived from Deir Ez Zor through regime territory. On the same day, the
regime expands its ongoing offensive against the rebels by seizing two towns from HTS near Khanasir, Aleppo.282 These
positions are recaptured by HTS in a counter-attack launched on November 29.283

December 2017: In Damascus, HTS and Ahrar al-Sham launch “Phase 2” of their offensive against regime forces
stationed in the vehicle management base in Harasta. The rebel forces manage to besiege the base for several days,
killing seven generals in the fighting.284

January 31, 2018: HTS executes two individuals accused of assassinating HTS fighters in Daraat Izza, north Syria.285

February 2-3, 2018: Civilians in the rebel-held town of Binnish protest against HTS, tearing down the group’s flag and
replacing it with the Free Syrian Army flag after accusing the group of not doing enough to deter regime advances.
HTS fighters kill one civilian in the ensuing clashes.286

February 3, 2018: HTS shoots down a Russian Su-25 plane over Idlib and kill the pilot after he opens fire on them
with his sidearm.287

February 20, 2018: HTS launches wide-scale attacks on Jabhat Tahrir Suriya (JTS), the new rebel group formed two
days prior through the merger of Nour al-Din al-Zinki and Ahrar al-Sham. On February 23 HTS seizes two villages in
Idlib while losing one village in Aleppo.288


                                                                                                                       30
     Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 27 of 50 PageID #:622




                                  Nusra Front (Jabhat Fateh al-Sham)

March 1, 2018: HTS kills several JTS fighters and takes control of the towns of Maaret Misrin, al-Tawame, Kafer
Halab, Miznaz, al-Qanater checkpoint, reef al-Mouhandeen, Telaad, Termanin, Zaradna, Hazre, Deir Hasan, and Kafer
Yahmoul in Idlib. The group is accused of releasing recently captured ISIS fighters to fight against JTS.289

March 11, 2018: HTS renews attacks against JTS towns following a 48-hour ceasefire. Several civilians are killed and
wounded as HTS shells Basrton, Saadia, and A’jel in west Aleppo.290

March 22, 2018: HTS renews its attacks on JTS held towns in west Aleppo countryside with heavy weapons, including
tanks and artillery, wounding several civilians.291

April 1, 2018: HTS temporarily detains the negotiating committee of JTS as its convoys enter Idlib city to negotiated a
ceasefire between the two groups.292

April 6, 2018: HTS and JTS attack each other with heavy weapons in the areas of Ariha and Maarat al-Nu’man, Idlib.293

April 7, 2018: HTS and JTS reach a one-week ceasefire under mediation from Faylaq al-Sham, ending the 49-day bout
of infighting.294

April 15, 2018: HTS launches a new wave of attacks against JTS, capturing the strategic towns of Murek and Khan
Sheikhoun along with 11 other villages in southern Idlib.295

April 28, 2018: HTS arrests media activist Ahmed al-Akras in Darkoush, Idlib for unknown reasons.296

April 30, 2018: HTS releases Ahrar al-Sham’s commander, Abu Azzam Saraqib and six others after holding the men
for eight months.297

May 28, 2018: HTS arrests 30 internally displaced persons (IDPs), who recently arrived in Salqin, Idlib, accusing them
of being ISIS members. The IDPs arrived from formerly ISIS-held neighborhoods in southern Damascus.298

May 29, 2018: HTS kills one and arrests eight men it accuses of being ISIS members in Khan Sheikhoun, Idlib.299

June 5, 2018: HTS attacks regime forces in Tel Sultan, Idlib, alongside al-Qaeda affiliate Hurras al-Din.300

June 24, 2018: HTS arrests Syrian journalist Mohammed Fadl al-Janoudi in northern Latakia.301

July 13, 2018: HTS finds and arrests the head of security for ISIS cells in Idlib and beheads him.302

July 30, 2018: HTS arrests three people in Idlib accused of being regime spies.303

August 3, 2018: HTS arrests 17 people in Idlib accused of promoting reconciliation with the Syrian regime or
supporting ISIS.304

August 8, 2018: HTS arrests 30 people accused of promoting reconciliation with the Syrian regime in southern
Idlib.305

September 18, 2018: HTS arrests three activists in al-Dana, Idlib. HTS also arrests two ISIS commanders hiding in
Idlib. These arrests follow a series of HTS raids on ISIS hideouts that led to the executions of more than 80 ISIS
fighters.306

September 22, 2018: HTS arrests two activists and a third unknown man in southern Idlib.307

October 5, 2018: HTS attacks Nour al-Din al-Zenki’s headquarters in the west Aleppo town of Kaffar Halab and then
shoots at civilians protesting their actions, killing three. Officials from Zenki and the National Liberation Front
condemn HTS’s actions and withdraw from the town “to prevent further clashes.”308

November 2, 2018: HTS joins the National Liberation Front (NLF) in retaliatory shelling of regime positions around
Idlib after regime shelling kills 10 civilians.309

November 13, 2018: HTS launches rockets at regime positions in Khan Touman, south Aleppo. HTS also raids the

                                                                                                                     31
          Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 28 of 50 PageID #:623




                                       Nusra Front (Jabhat Fateh al-Sham)


      house of an FSA Free Idlib Army fighter in Kafr Bel, seizing his weapons and ammunition.310

      November 22, 2018: HTS arrests several protestors in Saraqib, Idlib, who are angry with the quality of education
      provided in the city. On the same day, HTS arrests several members of the Idlib City local council and raids their
      homes.311

      November 24, 2018: HTS security forces fire on protestors in Idlib City with live bullets. There are no fatalities.312

      December 3, 2018: HTS fighters kill a child while storming the Ahrar al-Sham-controlled villages of Jadriyat and Ibn
      Gharbi in Idlib.313

      December 4, 2018: HTS seizes the village of Zeizoun, west Hama, from Ahrar al-Sham.314

      December 14, 2018: HTS attacks and kills a groups of regime soldiers with an anti-tank guided missile in southern
      Aleppo.315

      December 22, 2018: HTS fighters kill a child when they fire on a passenger bus in northern Idlib.316

      January 1, 2019: HTS seizes most of Daraat Izza and at least three other towns from Nour al-Din al-Zenki as tensions
      escalate between the two factions. Two civilians are killed by HTS gunfire during the capture of the city.317

      January 2, 2019: HTS captures the rest of Daraat Izza and four more towns from al-Zenki in western Aleppo while
      other members of the NLF engage in clashes with HTS in southern Idlib, capturing one town from HTS.318

      January 3, 2019: HTS continues to advance on al-Zenki-held towns in western Aleppo, successfully splitting al-Zenki’s
      territory in two. Fighting between HTS and NLF factions in Idlib intensifies, especially around the Jabal Zawiyah
      area.319

      January 4, 2019: HTS captures the important Regiment 111 base along with seven major towns in western Aleppo
      from NLF. Fighting between HTS and NLF continues in southern Idlib and HTS arrests two commanders from the FSA
      Jaish al-Nasr in Khan Sheikhoun.320

      January 5, 2019: HTS captures the final Nour al-Din al-Zenki stronghold in western Aleppo as the remnants of the
      group evacuate to Turkish-held Afrin. HTS also besieges the neutral town of Atarib, shelling it intensely, and captures
      three localities from NLF in southern Idlib.321

      January 6, 2019: HTS captures the town of Atarib, expelling members of the local armed factions to northern Aleppo,
      and closes three of the border crossings between Idlib and Afrin. HTS now controls all of rebel-held west Aleppo.322

      January 7, 2019: HTS seizes the village of Hazano, Idlib, from local factions and places it under the control of its
      Salvation Government.323

      January 8, 2019: HTS attacks Ahrar al-Sham in the Sahl al-Ghab area of north Hama and takes control of 16 villages
      and towns in north Hama and south Idlib.324

      January 9, 2019: Ahrar al-Sham surrenders all of its land in the Sahl al-Ghab to HTS and evacuates its fighters to
      north Aleppo.325

      January 10, 2019: The Free Idlib Police announce their dissolution after HTS raids one of their headquarters in the
      village of Al-Ghadafa.326

      January 18, 2019: HTS releases a video showing the execution of four men accused of belonging to ISIS.327

      March 2, 2019: HTS executes 10 men in Idlib, who are accused of belonging to ISIS.328


146
  Kareem Fahim, “Syria Blames Al Qaeda After Bombs Kill Dozens in Damascus,” New York Times, December 23, 2011,
http://www.nytimes.com/2011/12/24/world/middleeast/syria-says-suicide-bombers-attack-in-damascus.html [111].


                                                                                                                               32
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 29 of 50 PageID #:624




                                          Nusra Front (Jabhat Fateh al-Sham)

147
  “Nusra Front, Syrian rebels attack government forces near Aleppo, gain ground,” Reuters, April 2, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-idUSKCN0WZ0O5 [44]; “Nusra Front claims Lebanon suicide attack,” Al Jazeera,
September 18, 2016, http://video.aljazeera.com/channels/eng/videos/nusra-front-claims-lebanon-suicide-attack/3982582295001 [45].
148
  Kareem Fahim, “Syria Blames Al Qaeda After Bombs Kill Dozens in Damascus,” New York Times, December 23, 2011,
http://www.nytimes.com/2011/12/24/world/middleeast/syria-says-suicide-bombers-attack-in-damascus.html [111];
Myra MacDonald, “Analysis: Egyptian Crackdown Hands Al Qaeda New Lease on Life,” Reuters, August 19, 2013,
http://www.reuters.com/article/2013/08/19/us-egypt-protests-qaeda-analysis-idUSBRE97I0I020130819 [112].
149
  Erika Solomon, “Suicide Bomb Kills 26 in Syria: Interior Minister,” Reuters, January 6, 2012,
http://www.reuters.com/article/2012/01/06/us-syria-idUSTRE8041A820120106 [113];
R. Green, “The Global Jihad Movement Versus the Assad Regime,” MEMRI, March 16, 2012, http://www.memri.org/report/en/print6187.htm [18].
150
  Neil MacFarquhar “2 Security Complex Car Bombings Kill Dozens, Syria Says,” New York Times, February 10, 2012,
http://www.nytimes.com/2012/02/11/world/middleeast/blasts-in-aleppo-syria-homs-violence-said-to-continue.html?pagewanted=all&_r=0 [114];
R. Green, “The Global Jihad Movement Versus the Assad Regime,” MEMRI, March 16, 2012, http://www.memri.org/report/en/print6187.htm [18].
151
  Nick Meo, “Bombings in Damascus Herald Beginnings of a Bloody New Stage of Syrian Insurgency,” Telegraph (London), March 17, 2012,
http://www.telegraph.co.uk/news/worldnews/middleeast/syria/9150449/Bombings-in-Damascus-herald-beginnings-of-a-bloody-new-stage-of-Syrian-i
nsurgency.html [115].
152
  AFP, “Islamist Group Claims Syria Bombs ‘to Avenge Sunnis,’” Al Arabiya News, March 21, 2012,
http://english.alarabiya.net/articles/2012/03/21/202177.html [10].
153
  Ed Cropley, “Nine Dead in Suicide Bomb Near Damascus Mosque,” Reuters, April 27, 2012,
http://www.reuters.com/article/2012/04/27/us-syria-idUSBRE83O0OL20120427 [116];
Dominic Evans, “Top U.N. Truce Monitor in Syria, Lull in Violence,” Reuters, April 29, 2012,
http://www.reuters.com/article/2012/04/29/us-syria-idUSBRE83S09R20120429 [117].
154
  “Militant Group Claim Damascus Army Command Bombing,” Reuters, September 27, 2012,
http://www.reuters.com/article/2012/09/27/us-syria-crisis-militants-idUSBRE88Q12R20120927 [118].
155
  “Militant Group Claims Killing of 13 in Syria,” Reuters, June 5, 2012,
http://www.reuters.com/article/2012/06/05/us-syria-crisis-militant-claim-idUSBRE8540LB20120605 [119].
156
  Khaled al-Hariri, “Syrian Town Deserted, Burnt after Clashes,” Reuters, June 24, 2012,
http://www.reuters.com/article/2012/06/14/us-syria-crisis-idUSBRE85D0IS20120614 [120].
157
  “Militant Group Claims Syrian TV Channel Attack,” Reuters, July 4, 2012,
http://www.reuters.com/article/2012/07/04/syria-crisis-militant-claim-idUSL6E8I40FX20120704 [121]
158
  “Militant Group Claims Kidnap, Killing of Syrian TV Presenter,” Reuters, August 5, 2012,
http://www.reuters.com/article/2012/08/05/us-syria-crisis-presenter-idUSBRE87404Y20120805 [122].
159
  Bill Roggio, “Al Nusrah Front claims joint operations, including a suicide assault, with Syrian rebel groups,” Long War Journal, June 29, 2013,
http://www.longwarjournal.org/archives/2013/06/al_nusrah_front_clai_14.php#ixzz3MYf2OCrA [123].
160
  “WRAPUP 2-Syria Rebels Say Launch ‘Decisive Battle’ in Aleppo,” Reuters, September 27, 2012,
http://www.reuters.com/article/2012/09/27/syria-crisis-idUSL5E8KREHA20120927 [124].
161
  Nic Robertson and Paul Cruickshank, “Sources: Pro Al Qaeda Group Steps Up Suicide Bombings in Syria,” CNN, October 4, 2012,
http://security.blogs.cnn.com/2012/10/04/sources-pro-al-qaeda-group-steps-up-suicide-bombings-in-syria/ [125].
162
  Anne Barnard and Christine Hauser, “Qaeda-Linked Group Claims Responsibility for Syrian Blasts,” New York Times, October 9, 2012,
http://www.nytimes.com/2012/10/10/world/middleeast/qaeda-linked-group-says-it-struck-compound-on-edge-of-damascus.html [126].
163
  “Syrian Rebels Capture Government Missile Base, Activists Say,” Los Angeles Times, October 12, 2012,
http://latimesblogs.latimes.com/world_now/2012/10/syria-rebels-seize-government-missile-defense-base-activists-say.html [127];
“Militant Group Says was Behind Aleppo Air Defense Base Assault,” Reuters, October 20, 2012,
http://www.reuters.com/article/2012/10/20/us-syria-crisis-aleppo-idUSBRE89J04720121020 [128].
164
  Khaled Yacoub Oweis, “Al Qaeda Grows Powerful in Syria as Endgame Nears,” Reuters, December 20, 2012,
http://www.reuters.com/article/2012/12/20/us-syria-crisis-qaeda-idUSBRE8BJ06B20121220 [129]
165
  Oliver Holmes, “WRAPUP 1-Syrian rebels kill 28 soldiers, several executed,” Reuters, November 1, 2012,
http://www.reuters.com/article/2012/11/01/syria-crisis-idUSL5E8M1BWH20121101 [130].
166
  “Suicide bomb kills 50 soldiers, Assad gunmen – Observatory,” Reuters, November 5, 2012,
http://www.reuters.com/article/2012/11/05/syria-crisis-carbomb-idUSL5E8M58WV20121105 [131].
167
  “UPDATE 1-Syrian Rebel Films Himself Shooting 10 Prisoners,” Reuters, November 30, 2012,
http://www.reuters.com/article/2012/11/30/syria-crisis-execution-idUSL5E8MUD5920121130 [132]
168
  “Syrian Sectarian Fighting Spills into Lebanon,” Syrian Observatory for Human Rights, December 11, 2012,
http://syriahr.com/en/2012/12/Syrian_sectarian_fighting_spills_into_Lebanon/ [133].
169
  “Rebels Seize Regiment Command Center in Northern Syria: Activists,” Reuters, December 9, 2012,
http://www.reuters.com/article/2012/12/09/us-syria-crisis-base-idUSBRE8B805S20121209 [134];
Erika Solomon, “U.S. and Russia Still Back Syria Settlement: UN Envoy,” Reuters, December 9, 2012,
http://www.reuters.com/article/2012/12/09/us-syria-crisis-idUSBRE8AJ1FK20121209 [135].



                                                                                                                                                    33
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 30 of 50 PageID #:625




                                          Nusra Front (Jabhat Fateh al-Sham)

170
  “Bombardment and Clashes in Aleppo and Idllib,” Syrian Observatory for Human Rights, December 12, 2012,
http://syriahr.com/en/2012/12/bombardment_and_clashes_in_Aleppo_and_Idllib/ [136].
171
  “At Least Seven are Killed in Bombings outside Syrian Interior Ministry,” Al Arabiya News, December 12, 2012,
http://english.alarabiya.net/articles/2012/12/12/254765.html [137];
“Syrian Interior Minister in Beirut Hospital,” Syrian Observatory for Human Rights, December 20, 2012,
http://syriahr.com/en/2012/12/Syrian_Interior_Minister_in_Beirut_Hospital/ [138].
172
  “WRAPUP 3-Syria to Discuss Brahimi Peace Proposals with Russia,” Reuters, December 26, 2012,
http://www.reuters.com/article/2012/12/26/syria-crisis-idUSL5E8NQ3YS20121226 [139].
173
  C. J. Chivers, “American Tells of Odyssey as Prisoner of Syrian Rebels,” New York Times, August 22, 2013,
http://www.nytimes.com/2013/08/23/world/middleeast/american-tells-of-odyssey-as-prisoner-of-syrian-rebels.html?pagewanted=all [140].
174
  Oliver Holmes, “Syrian Rebels Attack Military Airport in Northwest,” Reuters, January 2, 2013,
http://www.reuters.com/article/2013/01/02/syria-crisis-idUSL5E9C21YA20130102 [141].
175
  Khaled Yacoub Oweis and Oliver Holmes, “Syrian Opposition Leaders Fail to Form Government,” Reuters, January 21, 2013,
http://www.reuters.com/article/2013/01/02/syria-crisis-idUSL5E9C21YA20130102 [141].
176
  Hania Mourtada and Anne Barnard, “Jihadists and Secular Activists Clash in Syria,” New York Times, January 26, 2013,
http://www.nytimes.com/2013/01/27/world/middleeast/syria-war-developments.html [142].
177
  Khaled Yacoub Oweis, “Syrian Troops and Militia Push to Take Sunni Homs Areas,” Reuters, January 25, 2013,
http://www.reuters.com/article/2013/01/25/us-syria-crisis-idUSBRE90O0EY20130125 [143].
178
  Sylvia Westall, “UPDATE 5-Donors Meet Target of $1.5 Bln Aid for Stricken Syrians –UN,” Reuters, January 30, 2013,
http://www.reuters.com/article/2013/01/30/syria-crisis-aid-idUSL5N0AZFBU20130130 [144].
179
  Dominic Evans, “Car Bomb Kills Over 50 Near Damascus Ruling Party Office,” Reuters, February 21, 2013,
http://www.reuters.com/article/2013/02/21/us-syria-crisis-blast-idUSBRE91K09W20130221 [145].
180
  Erika Solomon, “Syria Rebels Seize Southern Base, Border Area,” Reuters, March 23, 2013,
http://www.reuters.com/article/2013/03/23/us-syria-crisis-idUSBRE92M03K20130323 [146].
181
  Bill Roggio, “Al Nusrah Front claims joint operations, including a suicide assault, with Syrian rebel groups,” Long War Journal, June 29, 2013,
http://www.longwarjournal.org/archives/2013/06/al_nusrah_front_clai_14.php#ixzz3MYf2OCrA [123].
182
  "Video Shows Islamist Rebels Executing 11 Syrian Soldiers,” Reuters, May 16, 2013,
http://www.reuters.com/article/2013/05/16/us-syria-crisis-executions-idUSBRE94F0AM20130516 [147].
183
  Mitchell Prothero, Al Qaida-linked Nusra Front Rebels Blamed for Bloody Fight against Lebanese Army in Sidon,” McClatchy DC, June 25, 2013,
http://www.mcclatchydc.com/2013/06/25/194944/al-qaida-linked-nusra-front-rebels.html [148].
184
  Dominic Evans, “Syrian Rebels, Hezbollah in Deadly Fight in Lebanon,” Reuters, June 2, 2013,
http://www.reuters.com/article/2013/06/02/us-syria-crisis-idUSBRE95105O20130602 [149].
185
  Oliver Holmes and Erika Solomon, “Syria Rebels Reinforce Key Suburb in Damascus Battle,” Reuters, July 16, 2013,
http://www.reuters.com/article/2013/07/16/us-syria-crisis-idUSBRE96F0EK20130716 [150].
186
  “Syria’s al-Nusra Front Claims Assassination of Hama Governor,” Al Arabiya, September 7, 2013,
http://english.alarabiya.net/en/News/middle-east/2013/09/07/Syria-s-al-Nusra-Front-claims-assassination-of-Hama-governor.html [151];
“Syrian State TV: Hama Province Governor Assassinated in Car Bomb Blast,” Al Arabiya, August 25, 2013,
http://english.alarabiya.net/en/News/middle-east/2013/08/25/syria-car-bomb.html [152].
187
  “Militant Group Claims Killing of 13 in Syria,” Reuters, June 5, 2012,
http://www.reuters.com/article/2013/09/12/us-syria-crisis-alawites-idUSBRE98B0F420130912 [153].
188
  “UPDATE 1-Jets Bomb Syrian City After Intelligence General Killed,” Reuters, October 18, 2013,
http://www.reuters.com/article/2013/10/18/syria-crisis-idUSL6N0I826U20131018 [154].
189
  “Syria Opposition Forces Launch String of Suicide Attacks,” Al Jazeera America, November 20, 2013,
http://america.aljazeera.com/articles/2013/11/20/syria-rebels-launchstringofsuicideattacks.html [155].
190
  “Al-Nusra Front Executes Five Soldiers, ‘Collaborators’ in Syria,” Agence France-Presse, November 26, 2013,
http://english.al-akhbar.com/node/17711 [156].
191
  “Islamists Take Syrian Christian Town, Monastery: State Media,” Reuters, December 2, 2013,
http://www.reuters.com/article/2013/12/02/us-syria-crisis-maloula-idUSBRE9B10LD20131202 [157];
Marwan Makdesi and Khaled Yacoub Oweis, “Freed Nuns Reach Damascus as Prisoner Exchange Continues,” Reuters, March 10, 2014,
http://www.reuters.com/article/2014/03/10/syria-crisis-nuns-idUSL6N0M71TK20140310 [158].
192
  Alexander Dziadosz and Dasha Afanasieva, “Syrian Islamists Seize Western-Backed Rebel Bases: Monitoring Group,” Reuters, December 7, 2013,
http://www.reuters.com/article/2013/12/07/us-syria-crisis-fsa-idUSBRE9B607S20131207 [159].
193
  “Nusra Front Executes Members of FSA for Raping, Killing Activists,” Daily Star, December 10, 2013,
http://www.dailystar.com.lb/News/Middle-East/2013/Dec-11/240642-nusra-front-executes-members-of-fsa-for-raping-killing-activists.ashx [160].
194
   Independent International Commission of Inquiry on the Syrian Arab Republic, “Human rights abuses and international humanitarian law
violations in the Syrian Arab Republic, 21 July 2016- 28 February 2017,” U.N. Human Rights Council, March 10, 2017, 17,
http://www.ohchr.org/EN/HRBodies/HRC/IICISyria/Pages/IndependentInternationalCommission.aspx [90].



                                                                                                                                                    34
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 31 of 50 PageID #:626




                                          Nusra Front (Jabhat Fateh al-Sham)

195
  “Islamists Kill 15 Alawite and Druze Civilians in Syria –Activists,” Reuters, December 12, 2013,
http://in.reuters.com/article/2013/12/12/syria-crisis-adra-idINDEE9BB0AR20131212 [161].
196
  Al-Nusra Front Claims Responsibility for Lebanon Attack, Press TV, January 16, 2014,
https://www.google.com/search?q=nusra+front&newwindow=1&rlz=1C1CHFX_enUS608US608&espv=2&biw=1125&bih=660&source=lnt&tbs=
cdr%3A1%2Ccd_min%3A1%2F12%2F2014%2Ccd_max%3A1%2F18%2F2014&tbm=nws [162];
Nusra Branch Says Hermel Blast Response to Hezbollah in Syria,” Daily Star, January 17, 2014,
http://www.dailystar.com.lb/News/Lebanon-News/2014/Jan-17/244320-nusra-branch-says-hermel-blast-response-to-hezbollah-in-syria.ashx [163].
197
  Remi Bleibel, “Rocket Fired from Syria Kills Seven in Lebanese Border Town,” Reuters, January 17, 2014,
http://www.reuters.com/article/2014/01/17/us-lebanon-syria-rocket-idUSBREA0G0IX20140117 [164]
198
  “Nusra Front Lebanon Branch Claims Beirut Bombing,” Daily Star, January 21, 2014,
http://www.dailystar.com.lb/News/Lebanon-News/2014/Jan-21/244798-nusra-front-lebanon-branch-claims-latest-beirut-bombing.ashx [165].
199
  “Al Qaeda-Linked Rebels Bomb Syrian Defense Minister's Town,” Reuters, January 28, 2014,
http://www.reuters.com/article/2014/01/28/us-syria-crisis-qaeda-idUSBREA0R0EB20140128 [166].
200
  “U.N. Delivers Food to Residents of Besieged Damascus Suburb,” Reuters, January 30, 2014,
http://www.reuters.com/article/2014/01/31/us-syria-crisis-un-idUSBREA0T12U20140131 [167].
201
  “Deadly Car Bomb Strikes Eastern Lebanon,” Al Jazeera America, February 1, 2014,
http://america.aljazeera.com/articles/2014/2/1/deadly-car-bomb-strikeseasternlebanon.html [168];
Rakan al-Fakih and Thomas El-Basha, “Suicide Car Bomb Kills at Least Four in Lebanon’s Hermel,” Daily Star, February 1, 2014,
http://www.dailystar.com.lb/News/Lebanon-News/2014/Feb-01/246080-sound-of-explosion-in-lebanons-hermel-al-manar.ashx [169].
202
  “Islamist Fighters Seize Alawite Village in Central Syria,” Reuters, February 9, 2014,
http://www.reuters.com/article/2014/02/09/us-syria-crisis-hama-idUSBREA180WN20140209 [170].
203
  “Suicide Bomber Kills Three in Lebanon: Security Sources,” Reuters, February 22, 2014,
http://www.reuters.com/article/2014/02/23/us-lebanon-blast-idUSBREA1L0U620140223 [171].
204
  “Nusra Front in Lebanon Claims Rocket Attack,” Daily Star, March 5, 2014,
http://www.dailystar.com.lb/News/Lebanon-News/2014/Mar-05/249354-nusra-front-in-lebanon-claims-rocket-attack.ashx [172].
205
  Stephanie Nebehay, “World Powers Responsible for Failing to Stop Syria War Crimes –UN,” Reuters March 5, 2014,
http://www.reuters.com/article/2014/03/05/syria-crisis-warcrimes-idUSL6N0M13U320140305 [173].
206
  “Syrian Rebels Release Group of Nuns from Greek Orthodox Convent Held Captive since December,” Associated Press, March 10, 2014,
http://www.foxnews.com/world/2014/03/10/syrian-rebels-release-group-nuns-from-greek-orthodox-convent-held-captive-since/ [174].
207
  Stephen Kalin, “Syrian Forces Enter Last Rebel Bastion Near Lebanese Border,” Reuters, March 15, 2014,
http://www.reuters.com/article/2014/03/15/us-syria-crisis-town-idUSBREA2E06P20140315 [175].
208
  Susanna Capelouto and Hamdi Alkhshali, “Suicide Car Bomb Kills Two in Lebanon,” CNN, March 16, 2014,
http://www.cnn.com/2014/03/16/world/meast/lebanon-suicide-car-bomb/ [176].
209
  “Video Shows Syria’s al-Nusra Front preparing to execute Saudis,” Al Arabiya, March 27, 2014,
http://english.alarabiya.net/en/News/middle-east/2014/03/27/ISIS-kill-two-Saudis.html [177].
210
  “Bomb in Syria's Idlib Kills 30 Government Fighters: Monitoring Group,” Reuters, May 6, 2014,
http://www.reuters.com/article/2014/05/06/us-syria-crisis-blast-idUSBREA4505X20140506 [178].
211
  Mark Hosenball, “U.S. Investigates Reports of American Suicide Bomber in Syria,” Reuters, May 28, 2014,
http://www.reuters.com/article/2014/05/28/us-syria-usa-bomber-idUSKBN0E824S20140528 [179];
“State Department Says U.S. Citizen Was Suicide Bomber in Syria,” Reuters, May 30, 2014,
http://www.reuters.com/article/2014/05/31/us-syria-usa-bomber-idUSKBN0EA2BO20140531 [180].
212
  “Nusra Front Kills 14-Year-Old Syrian in East Lebanon,” Daily Star, June 5, 2014,
http://www.dailystar.com.lb/News/Lebanon-News/2014/Jun-05/259007-nusra-front-kills-14-year-old-syrian-in-east-lebanon.ashx [181].
213
  “Nusra Front Kills 14-Year-Old Syrian in East Lebanon,” Daily Star, June 5, 2014,
http://www.dailystar.com.lb/News/Lebanon-News/2014/Jun-05/259007-nusra-front-kills-14-year-old-syrian-in-east-lebanon.ashx [181].
214
  “Nusra Front Claims Deadly Blast in Syria’s Hama,” Al Arabiya, June 20, 2014,
http://english.alarabiya.net/en/News/2014/06/20/Nusra-Front-claims-deadly-blast-in-Syria-s-Hama.html [182].
215
  “UPDATE 5-Kidnappers Free American Missing in Syria Since 2012,” Reuters, August 24, 2014,
http://www.reuters.com/article/2014/08/25/syria-crisis-usa-hostage-idUSL5N0QU12620140825 [183].
216
  “Militants Seize Golan Heights Crossing,” Reuters, August 27, 2014, http://www.reuters.com/article/2014/08/27/pictures-report-idUSRTR4406T
[184].
217
  Ben Hubbard, “Affiliate of Al Qaeda Confirms Capture of U.N. Peacekeepers in Syria,” The New York Times, August 31, 2014,
http://www.nytimes.com/2014/09/01/world/middleeast/un-peacekeepers-captured-in-syria.html [185].
218
  “Syria's Nusra Front 'Kills Lebanese Soldier',” Al Jazeera, September 19, 2014,
http://www.aljazeera.com/news/middleeast/2014/09/syria-nusra-front-kills-lebanese-soldier-2014919193711483251.html [186].
219
  Mariam Karouny, “Hezbollah Loses 10 Fighters in Sunday Clashes with Nusa: Source,” Reuters, October 6, 2014,
http://www.reuters.com/article/2014/10/06/us-lebanon-security-idUSKCN0HV12920141006 [187].



                                                                                                                                           35
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 32 of 50 PageID #:627




                                          Nusra Front (Jabhat Fateh al-Sham)

220
  Laila Bassam, “Syria's Al Qaeda Offshoot Nusra Says It Killed Lebanese Soldier,” Reuters, December 5, 2014,
http://www.reuters.com/article/2014/12/05/us-mideast-crisis-syria-idUSKCN0JJ28N20141205 [188].
221
  “Syria's al Qaeda attacks besieged Shi'ite villages,” Reuters, January 9, 2015,
http://www.reuters.com/article/2015/01/09/us-mideast-crisis-villages-idUSKBN0KI0KI20150109 [189].
222
  “Syria's al Qaeda wing claims Lebanon attack: Twitter account,” Reuters, January 10, 2015,
http://www.reuters.com/article/2015/01/10/us-lebanon-attack-claim-idUSKBN0KJ0OL20150110 [190];
Nazih Siddiq, “Suicide attack at Lebanese cafe kills at least seven,” Reuters, January 11, 2015,
http://www.reuters.com/article/2015/01/11/us-lebanon-attack-idUSKBN0KJ0ML20150111 [191];
Tom Perry, “Islamic State carried out Lebanon cafe attack – minister,” Reuters, January 11, 2015,
http://www.reuters.com/article/2015/01/11/us-lebanon-attack-idUSKBN0KK0KS20150111 [192].
223
  “Lebanese soldiers after prison raid: Twitter account,” Reuters, January 12, 2015,
http://www.reuters.com/article/2015/01/12/us-mideast-crisis-lebanon-nusra-idUSKBN0KL0LJ20150112 [193].
224
  “Al Qaeda says downs Syrian cargo plane, army says fog causes crash,” Reuters, January 18, 2015,
http://www.reuters.com/article/2015/01/18/mideast-crisis-syria-plane-idUSL6N0UX05G20150118 [194].
225
  Tom Perry, “Al Qaeda in Syria attacks Western-backed rebels,” Reuters, January 29, 2015,
http://www.reuters.com/article/2015/01/29/us-mideast-crisis-syria-idUSKBN0L21ZF20150129 [195].
226
  Anne Barnard and Hwaida Saad, “Explosion Kills at Least 6 on Bus of Lebanese Pilgrims Visiting Shrines in Syria,” New York Times, February 1,
2015,
http://www.nytimes.com/2015/02/02/world/middleeast/explosion-kills-at-least-6-on-bus-of-lebanese-pilgrims-visiting-shrines-in-syria.html?_r=0
[196].
227
  Agence France-Presse, “Dozens dead as Nusra takes US-backed Syria rebel base: activists,” Daily Star (Beirut), February 28, 2015,
http://www.dailystar.com.lb/News/Middle-East/2015/Feb-28/289135-dozens-dead-as-nusra-takes-us-backed-syria-rebel-base-activists.ashx [197].
228
  Agence France-Presse, “Clashes between Assad and Nusra forces kill 50,” Al Arabiya, March 12, 2015,
http://english.alarabiya.net/en/News/middle-east/2015/09/09/Security-forces-lock-down-Beirut-ahead-of-meeting-protest.html [198].
229
  Agence France-Presse, “Islamists advance in fierce clashes for Syria's Idlib: monitor,” Daily Mail (London), March 27, 2015,
http://www.dailymail.co.uk/wires/afp/article-3014799/Islamists-advance-fierce-clashes-Syrias-Idlib-monitor.html [199].
230
  Associated Press, “Islamic fighters led by al-Qaida in Syria seize major city,” Yahoo News, March 28, 2015,
http://news.yahoo.com/al-qaida-syria-seizes-large-parts-northern-city-102702400.html [200].
231
  Agence France-Presse, “Rebels seize Syria-Jordan border as IS storms Damascus,” Yahoo News, April 1, 2015,
http://news.yahoo.com/militants-seize-most-yarmuk-refugee-camp-damascus-001902378.html [201];
Associated Press, “Syrian Rebels Capture Border Crossing With Jordan,” Voice of America, April 2, 2015,
http://www.voanews.com/content/syrian-rebels-nusra-front-capture-jordan-border-crossing/2703815.html [202].
232
  Agence France-Presse, “Qaeda, allies advance on Syrian regime bastion: monitor,” Yahoo News, April 24, 2015,
http://news.yahoo.com/qaeda-fighters-advance-regime-northwest-syria-105824749.html [203].
233
  Associated Press, “Nusra-linked Insurgents, Including Suicide Bomber, Strike Syrian Capital,” Haaretz (Tel Aviv), May 4, 2015,
http://www.haaretz.com/news/middle-east/1.654916 [204].
234
  “Rebels take largest remaining army base in Syria's Idlib: monitor,” i24 News, May 19, 2015,
http://www.i24news.tv/en/news/international/middle-east/71756-150519-rebels-take-largest-remaining-army-base-in-syria-s-idlib-monitor [205].
235
  “Insurgents in Syria seize hospital from army – monitor,” Reuters UK, May 22, 2015,
http://uk.reuters.com/article/2015/05/22/uk-mideast-crisis-syria-idUKKBN0O70QK20150522 [206].
236
  “Nusra Front attacks Hezbollah outposts near Arsal,” Daily Star (Beirut), June 2, 2015,
http://www.dailystar.com.lb/News/Lebanon-News/2015/Jun-02/300248-nusra-front-attacks-hezbollah-outposts-near-arsal.ashx [46].
237
  Anne Barnard, “Syrian Druse Reconsider Alliances After Deadly Attack,” New York Times, June 11, 2015,
http://www.nytimes.com/2015/06/12/world/middleeast/nusra-front-druse-syria-attack.html [207].
238
  Agence France-Presse, “Al-Qaeda Syria branch tries to reassure Druze after shoot-out,” Yahoo News, June 13, 2015,
http://news.yahoo.com/al-qaeda-syria-branch-tries-reassure-druze-shoot-193647656.html [208].
239
  Reuters, “Syrian Islamist Insurgents Launch Battle to Seize Government-Held Aleppo,” Newsweek, July 2, 2015,
http://www.newsweek.com/syrian-islamist-insurgents-launch-battle-seize-government-held-aleppo-349792 [209].
240
  Anne Barnard and Maher Samaan, “Aleppo Fighting Flares as Syria Insurgents Attack,” New York Times, July 3, 2015,
http://www.nytimes.com/2015/07/04/world/middleeast/aleppo-fighting-flares-up-as-syria-rebels-renew-attacks.html [210].
241
  Agence France-Presse, “Kidnapped Franciscan priest released in Syria,” Yahoo News, July 10, 2015,
http://news.yahoo.com/kidnapped-franciscan-priest-released-syria-195928867.html [211].
242
  Agence France-Presse, “Qaeda, allies attack Shiite villages in northwest Syria,” Yahoo News, July 15, 2015,
http://news.yahoo.com/qaeda-allies-attack-shiite-villages-northwest-syria-155644254.html [212].
243
  Anne Barnard and Eric Schmitt, “Rivals of ISIS Attack U.S.-Backed Syrian Rebel Group ,” New York Times, July 31, 2015,
http://www.nytimes.com/2015/08/01/world/middleeast/nusra-front-attacks-us-backed-syrian-rebel-group.html [213];
Associated Press, “Syrian Rebel Group Leaves Their HQ After Clash With Al-Qaida,” New York Times, August 1, 2015,
http://www.nytimes.com/aponline/2015/08/01/world/middleeast/ap-ml-syria.html [214].


                                                                                                                                               36
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 33 of 50 PageID #:628




                                            Nusra Front (Jabhat Fateh al-Sham)

244
  Mitchell Prothero, “Syrian rebels: Turkey tipped al Qaida group to U.S.-trained fighters Nusra quickly captured graduates of $500 million train-
and-equip program,” McClatchy, August 24, 2015, http://www.mcclatchydc.com/news/nation-world/world/middle-east/article32206167.html [215].
245
  Associated Press, “Syrian Rebel Group Leaves Their HQ After Clash With Al-Qaida,” New York Times, August 1, 2015,
http://www.nytimes.com/aponline/2015/08/01/world/middleeast/ap-ml-syria.html [214].
246
  Agence France Presse, “Qaeda-led court executes 10 in Syria's Aleppo: monitor,” Yahoo News, August 1, 2015,
http://news.yahoo.com/qaeda-led-court-executes-10-syrias-aleppo-monitor-164224807.html [216].
247
      “Syria conflict: Rebels seize key Idlib airbase,” BBC News, September 9, 2015, http://www.bbc.com/news/world-middle-east-34196438 [217].
248
  Suleiman al-Khaldi and Ahmed Tolba, “Nusra Front urges attacks on Syria's Alawites to avenge Russian bombings,” Reuters, October 12, 2015,
http://www.reuters.com/article/us-mideast-crisis-nusra-idUSKCN0S625220151013 [218].
249
  “Nusra Front says kills Islamic State-linked Syrian rebel leaders,” Reuters, November 16, 2015,
http://www.reuters.com/article/us-mideast-crisis-syria-south-idUSKCN0T517K20151116 [219].
250
  “Nusra Front rejects Syria truce, urges stronger attacks: audio statement,” Reuters, February 26, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-nusra-idUSKCN0VZ1ZZ [220].
251
  “At least 9 dead, dozens injured in attacks against Kurdish quarter in Aleppo,” Reuters, March 6, 2016,
http://www.reuters.com/article/mideast-crisis-syria-aleppo-idUSKCN0W80RU [221].
252
  “Islamist fighters attack Syrian government forces south of Aleppo: Syrian Observatory,” Reuters, March 7, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-nusra-idUSKCN0W91Y8 [222].
253
  “Syrian rebel commander says Nusra Front seized ‘light weapons and ammunition,’” Reuters, March 14, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-rebels-idUSKCN0WG17D [223].
254
  “Video of reported Japanese hostage surfaces with message to family,” Reuters, March 16, 2016,
http://www.reuters.com/article/mideast-crisis-japan-hostage-idUSL3N16O5QG [224].
255
  “Nusra Front, Syrian rebels attack government forces near Aleppo, gain ground,” Reuters, April 2, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-aleppo-idUSKCN0WZ0O5 [44].
256
  “Rebels shoot down second Syrian jet in a month,” Reuters, April 5, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-jet-idUSKCN0X214E [225].
257
  “UPDATE 1-Russia blames Nusra Front for wrecking planned truce in Syria's Aleppo,” Reuters, May 4, 2016,
http://www.reuters.com/article/mideast-crisis-russia-syria-aleppo-idUSL5N1814MD [226].
258
  “Russia says Al Nusra shelling military, civilian areas in Aleppo,” Reuters, June 10, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-russia-aleppo-idUSKCN0YW0FR [227].
259
  “Nusra captures leader, fighters of Western-backed rebels in northern Syria,” Reuters, July 3, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-nusra-idUSKCN0ZJ0F3 [228].
260
  “Hezbollah says Golan explosions caused by Nusra Front rocket fire,” Reuters, July 20, 2016,
http://www.reuters.com/article/us-mideast-crisis-syria-israel-hezbollah-idUSKCN10019L [229].
261
  “Former Nusra Front says it carried out Damascus bombing,” Reuters, January 18, 2017,
http://www.reuters.com/article/us-mideast-crisis-syria-nusra-idUSKBN1522WI [230].
262
  Tom Perry, “Jihadists crush Syria rebel group, in a blow to diplomacy,” Reuters, January 25, 2017,
http://www.reuters.com/article/us-mideast-crisis-syria-group-idUSKBN1591AF [231].
263
  Thomas Joscelyn, “Jihadists and other rebels assault Syrian regime positions in southern city,” Long War Journal,
http://www.longwarjournal.org/archives/2017/02/jihadists-and-other-rebels-assault-syrian-regime-positions-in-southern-city.php [232].
264
  “Syria Conflict: Weekly Conflict Summary,” Carter Center, March 3, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.02.23-03.01.pdf [233].
265
  “Syria Situation Report: March 9 - 17, 2017,” Institute for the Study of War, March 17, 2017,
http://iswresearch.blogspot.com/2017/03/syria-situation-report-march-9-17-2017.html?m=1 [234].
266
  Ebaa Agency, YouTube video, March 23, 2017, https://www.youtube.com/watch?v=y_z8woU_amo [235]; Ebaa Agency, YouTube video, March 24,
2017, https://www.youtube.com/watch?v=5S3sBMEPwAM [236].
267
  Thomas Joscelyn, “Analysis: Insurgents launch major offensive against Assad regime in Hama province,” Long War Journal, March 24, 2017,
http://www.longwarjournal.org/archives/2017/03/analysis-insurgents-launch-major-offensive-against-assad-regime-in-hama-province.php [89].
268
  Mat Nasheed, “Militants stifle civil society in Syria's Idlib,” Al-Monitor, July 26, 2017,
http://www.al-monitor.com/pulse/ru/contents/articles/originals/2017/07/syria-idlib-militants-civil-society.html [237];
Charles Lister, Twitter post, June 8, 2017, 11:44 a.m., https://twitter.com/Charles_Lister/status/872887156683018240 [238].
269
  “‫هيئة تحرير الشام تختطف عدداً من قادة إدلب العسكريين‬,” Akhbar Ala’an, June 14, 2017,
http://www.akhbaralaan.net/news/exclusive/2017/6/14/%D9%87%D9%8A%D8%A6%D8%A9-%D8%AA%D8%AD%D8%B1%D9%8A%D8%B1-%D8%A
7%D9%84%D8%B4%D8%A7%D9%85-%D8%AA%D8%AE%D8%AA%D8%B7%D9%81-%D8%B9%D8%AF%D8%AF%D8%A7%D9%8B-
%D9%85%D9%86-%D9%82%D8%A7%D8%AF%D8%A9-%D8%A5%D8%AF%D9%84%D8%A8-
%D8%A7%D9%84%D8%B9%D8%B3%D9%83%D8%B1%D9%8A%D9%8A%D9%86 [239];
Charles Lister, Twitter post, June 14, 2017, 12:58pm, https://twitter.com/Charles_Lister/status/875079990043435009 [240]
270
      “Pro-Assad Militia Commander Killed in Quneitra Suicide Blast,” Syrian Observer, June 21, 2017, http://syrianobserver.com/EN/News/32921

                                                                                                                                                 37
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 34 of 50 PageID #:629




                                            Nusra Front (Jabhat Fateh al-Sham)

[241].
271
  “Two Hezbollah fighters dead in militant ambush,” Daily Star (Lebanon), June 23, 2017,
http://www.dailystar.com.lb/News/Lebanon-News/2017/Jun-23/410618-two-hezbollah-fighters-dead-in-militant-ambush.ashx [242];
Qalaat al-Mudiq, Twitter post, June 23, 2017, 4:33am, https://twitter.com/QalaatAlMudiq/status/878214409973374976 [243].
272
  “Syria says Israel strike kills civilians,” Reuters, June 24, 2017, http://www.reuters.com/article/us-mideast-crisis-syria-israel-idUSKBN19F0O4
[244];
“Fighting intensifies in Syrian Golan Heights,” Al-Jazeera June 26, 2017,
http://www.aljazeera.com/news/2017/06/fighting-intensifies-syrian-golan-heights-170626033648183.html [245].
273
  Qalaat al Mudiq, Twitter post, July 14, 2017, 12:57pm, https://twitter.com/QalaatAlMudiq/status/885951443106226176 [246];
Aleppo 24, Twitter post, July 14, 2017, 10:42 am, https://twitter.com/24Aleppo/status/885917512600346624 [247].
274
  “Exclusive: A written sheet of the new agreement held between Ahrar al-Sham and Hay'at Tahrir al-Sham,” el-Dorar al-Shamia, July 23, 2017,
http://aldorars.com/en/news/779 [248].
275
  “Weekly Conflict Summary August 31-September 06, 2017,” Carter Center, September 6, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weeklyconflictsummaryfinal2017.08.31-09.06.pdf [249].
276
  “Weekly Conflict Summary August 31-September 06, 2017,” Carter Center, September 6, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weeklyconflictsummaryfinal2017.08.31-09.06.pdf [249].
277
  “Weekly Conflict Summary September 14-20, 2017,” Carter Center, September 20, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weeklyconflictsummary2017.09.14-20.pdf [250].
278
  “Weekly Conflict Summary October 12-18, 2017,” Carter Center, October 18, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.10.12-18.pdf [109].
279
  Weekly Conflict Summary October 19-25, 2017,” Carter Center, October 25, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.10.19-25.pdf [251]; “ Weekly
Conflict Summary October 26 – November 1, 2017,” Carter Center, November 1, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.10.26-11.01.pdf [252].
280
  “Weekly Conflict Summary November 2-8, 2017,” Carter Center, November 8, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.02-08.pdf [105].
281
  “Weekly Conflict Summary November 9-15, 2017,” Carter Center, November 15, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.09-15.pdf [106].
282
  “Weekly Conflict Summary November 23-29, 2017,” Carter Center, November 29, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.23-29.pdf [253].
283
  “Weekly Conflict Summary November 30-December 6, 2017,” Carter Center, December 6, 2017,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.11.30-12.05.pdf [54].
284
  “Conflict Summary December 21, 2017-January 10, 2018,” Carter Center, January 10, 2018,
https://www.cartercenter.org/resources/pdfs/peace/conflict_resolution/syria-conflict/weekly-conflict-summary-2017.12.21-2018.01.10.pdf [254].
285
      Aleppo 24 News, Twitter post, January 31, 2018, 6:22 a.m., https://twitter.com/24Aleppo/status/958661848114630656 [255].
286
  “Civilian casualties in airstrike on Idlib countryside and Binnish locals attack Salvation Government Police Station,” Northern Syria Observer,
Febraury 2, 2018,
https://www.nso-sy.com/Details/899/Civilian-casualties-in-airstrike-on-Idlib-countryside-and-Binnish-locals-attack-Salvation-Government-%E2%80%8
EPolice-Station/en [256]; “Syria|Idlib rif|Funeral of the demonstrator killed by HTS in Binnish (video),” Yalla Souriya, February 3, 2018,
https://yallasouriya.wordpress.com/2018/02/04/syriaidlib-riffuneral-of-the-demonstrator-killed-by-hts-in-binnish-video/ [257].
287
  Suleiman Al-Khalidi and Polina Devitt, “Syrian rebels down Russian plane, kill pilot,” Reuters, February 3, 2018,
https://www.reuters.com/article/us-mideast-crisis-syria-airplane/syrian-rebels-down-russian-plane-kill-pilot-idUSKBN1FN0IU [258].
288
  Tamer Osman, “Syrian Islamist factions join forces against Hayat Tahrir al-Sham,” al-Monitor, February 28, 2018,
https://www.al-monitor.com/pulse/originals/2018/02/syria-liberation-front-battes-against-hayat-ahrar-al-sham.html [259].
289
  “Hayat Tahrir al-Sham announces control of Maarat Misrin, Northern Idlib, and killing of Syrian Liberation Front fighters,” SMART News
Agency, March 1, 2018,
https://smartnews-agency.com/en/breakingNews/269930/hayat-tahrir-alsham-announces-control-of-maarat-misrin-northern-idlib [260]; “HTS
advance in Aleppo and Idlib countryside and release ISIS captured fighters to fight against “Jabhet Tahrir Syria”,” NSO-Sy, March 1, 2018,
https://www.nso-sy.com/Details/957/HTS-advance-in-Aleppo-and-Idlib-countryside-and-release-ISIS-captured-fighters-to-fight-against-%E2%80%9CJ
abhet-Tahrir-Syria%E2%80%9D/en [261].
290
      “The Dispute of Tahrir al-Sham and Tahrir Syria to square one,” Nedaa-Sy, March 22, 2018, https://nedaa-sy.com/en/week_issues/28 [262].
291
  “Hayyet Tahrir al-Sham is Massing Troops in West Aleppo amid Renewed Clashes with “Tahrir Syria”,” NSO-Sy, March 22, 2018,
https://www.nso-sy.com/Details/1016/Hayyet-Tahrir-al-Sham-is-Massing-Troops-in-West-Aleppo-amid-Renewed-Clashes-with-%E2%80%9CTahrir-Syr
ia%E2%80%9D/en [263].
292
  “Tahrir al-Sham holds negotiating delegation representing JTS & Soqour al-Sham,” Nedaa-Syria, April 1, 2018,
https://www.nedaa-sy.com/en/news/5216 [264].
293
  Mohammad al-Haj, “Hayat Tahrir al-Sham clashes with Syrian Liberation Front in Northern Syria, and Jayroud committee withdraws from
negotiations with Russia,” SMART News Agency, April 6, 2018,
https://smartnews-agency.com/en/reports/282744/hayat-tahrir-alsham-clashes-with-syrian-liberation-front-in-northern [265].

                                                                                                                                                    38
             Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 35 of 50 PageID #:630




                                             Nusra Front (Jabhat Fateh al-Sham)

294
   Mais Noor Aldeen, “Hayat Tahrir al-Sham and Syrian Liberation Front reach ceasefire agreement, Northern Syria,” SMART News Agency, April
7, 2018, https://smartnews-agency.com/en/wires/282882/hayat-tahrir-alsham-and-syrian-liberation-front-reach-ceasefire-agreement [266].
295
  “After the death of hundreds of citizens and fighters… Hayyaat Tahrir al-Sham continues its new round within the abolition war and takes the
control of a crossing connected to the regime’s controlled areas,” Syrian Observatory for Human Rights, April 15, 2018,
http://www.syriahr.com/en/?p=89536 [267].
296
  “Hay’at Tahrir al Sham arrested the media activist Ahmad al Akhras in Darkoush town in Idlib suburbs, on April 28,” Syrian Network for Human
Rights, April 28, 2018,
http://sn4hr.org/sites/news/2018/04/29/hayat-tahrir-al-sham-arrested-media-activist-ahmad-al-akhras-darkoush-town-idlib-suburbs-april-28/ [268].
297
  Josko Baric, “Syrian War Daily – 30th of April 2018,” Syrian War Daily, April 30, 2018,
https://syrianwardaily.com/2018/04/30/syrian-war-daily-30th-of-april-2018/ [269].
298
  Raed Borhan, “ Hayat Tahrir al-Sham arrests 30 internally displaced persons from Southern Damascus in Salqin city, Idlib,” SMART News
Agency, https://smartnews-agency.com/en/wires/298976/hayat-tahrir-alsham-arrests-30-internally-displaced-persons-from-southern [270].
299
   Obaida al-Nabwani, “Hayat Tahrir al-Sham kills and arrests Islamic State members in Idlib; Kurdish organizations call to expulse Turkish forces
from Afrin,” SMART News Agency, May 30, 2018,
https://smartnews-agency.com/en/reports/298999/hayat-tahrir-alsham-kills-and-arrests-islamic-state-members-in [271].
300
  “Two days after arresting tens of citizens southeast of Idlib, the Turkistanis, Hayyaat Tahrir al-Sham, and Hurras al-Dien attack sites of the
regime forces in the area,” Syrian Observatory for Human Rights, June 5, 2018, http://www.syriahr.com/en/?p=94362 [272].
301
  “Syrian militia detains reporter in western Idlib,” Committee to Protect Journalists, July 5, 2018,
https://cpj.org/2018/07/syrian-militia-detains-reporter-in-western-idlib.php [273].
302
  “After the assassinations of about 230 people, Hayyaat Tahrir al-Sham arrests a cell belongs to the Organization in Sahel al-Rouj and behead its
Emir immediately,” Syrian Observatory for Human Rights, July 13, 2018, http://www.syriahr.com/en/?p=97722 [274].
303
  “Tahrir al-Sham announces the arrest of a cell of the Syrian regime in Idlib,” Nedaa-Syria, July 30, 2018, https://nedaa-sy.com/en/news/7601
[275].
304
  “Tahrir al-Sham announces the arrest of a group of people promoting reconciliation in rural Idlib,” Nedaa-Syria, August 3, 2018,
https://nedaa-sy.com/en/news/7672 [276].
305
  “‫ فردًا من مروجي “المصالحات” في قبضة الجهاز الأمني لهيئة تحرير الشام‬30 ‫أكثر من‬,” Ebaa News, August 8, 2018,
https://ebaa.news/news/special/2018/08/9554/ [277].
306
  “Tahrir Al-Sham arrests 3 persons in Al-Dana town north of Idlib,” Syrian Observatory for Human Rights, September 18, 2018,
http://www.syriahr.com/en/?p=102814 [278]; “After executing and killing more than 80 members of its cells…Hayyaat Tahrir Al-Sham arrests 2
“commanders” of the organization hiding in Idlib,” Syrian Observatory for Human Rights, September 22, 2018,
http://www.syriahr.com/en/?p=103086 [279].
307
  “Hours after it arrested a lawyer and another citizen…Hayyaat Tahrir Al-Sham arrests a man from a village in Jabal Al-Zawiya and takes him to
one of its prisons in the area,” Syrian Observatory for Human Rights, September 22, 2018, http://www.syriahr.com/en/?p=103087 [280].
308
  “Hay'at Tahrir Al-Sham Justifies Attack Launched on "Kafar-Halab" and Targeting Ant-demonstrators,” Nedaa-Syria, October 5, 2018,
http://nedaa-sy.com/en/news/8851 [281].
309
      Qalaat al-Mudiq, Twitter Post, November 2, 2018, 1:33 p.m., https://twitter.com/QalaatAlMudiq/status/1058411832799608832 [282].
310
  ‫قناة الجسر الفضائية‬, Twitter Post, November 13, 2018, 11:12 a.m., https://twitter.com/jisrtv/status/1062377698675359750 [283]; Idlib Plus,
Twitter Post, November 13, 2018, 7:50 a.m., https://twitter.com/IdlibPlus/status/1062326950130262017 [284].
311
  “"‫”تحرير الشام" تعتقل المحتجين على تدخل "الإنقاذ" في شؤون المدارس‬, Baladi News, November 22, 2018,
https://www.baladi-news.com/ar/news/details/38021/ [285]; Orient ‫أورينت‬, Twitter Post, November 22, 2018, 3:18 p.m.,
https://twitter.com/OrientNews/status/1065701099489898496.
312
      ‫انتهاكات جبهة النصرة‬, Twitter Post, November 24, 2018, 5:40 a.m., https://twitter.com/JAN_Violations/status/1066280307240943616 [286].
313
      Step News Agency, Twitter Post, December 3, 2018, 2:43 p.m., https://twitter.com/Step_Agency/status/1069678520656388096 [287].
314
      Radio AlKul, Twitter Post, December 4, 2018, 3:53 a.m., https://twitter.com/RadioAlKul/status/1069877408101212160 [288].
315
      Qalaat al-Mudiq, Twitter Post, December 14, 2018, 2:29 p.m., https://twitter.com/QalaatAlMudiq/status/1073661160149450753 [289].
316
      ‫قناة الجسر الفضائية‬, Twitter Post, December 22, 2018, 4:44 a.m., https://twitter.com/jisrtv/status/1076413117700161537 [290].
317
      Idlib Plus, Twitter Post, January 1, 2019, 2:38 p.m., https://twitter.com/IdlibPlus/status/1080186606630379520 [291].
318
  Josko Baric, “Syrian War Daily – 2nd of January 2019,” Syrian War Daily, January 2, 2019,
https://syrianwardaily.com/2019/01/02/syrian-war-daily-2nd-of-january-2019/#more-10000 [292].
319
  Josko Baris, “Syrian War Daily – 3rd of January 2019,” Syrian War Daily, January 3, 2019,
https://syrianwardaily.com/2019/01/03/syrian-war-daily-3rd-of-january-2019/#more-10003 [293].
320
  Josko Baris, “Syrian War Daily – 4th of January 2019,” Syrian War Daily, January 4, 2019,
https://syrianwardaily.com/2019/01/04/syrian-war-daily-4th-of-january-2019/#more-10007 [294].
321
  Josko Baris, “Syrian War Daily – 5th of January 2019,” Syrian War Daily, January 5, 2019,
https://syrianwardaily.com/2019/01/05/syrian-war-daily-5th-of-january-2019/#more-10010 [295].
322
      Josko Baris, “Syrian War Daily – 6th of January 2019,” Syrian War Daily, January 6, 2019,

                                                                                                                                                   39
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 36 of 50 PageID #:631




                                           Nusra Front (Jabhat Fateh al-Sham)

https://syrianwardaily.com/2019/01/06/syrian-war-daily-6th-of-january-2019/#more-10014 [23].
323
  Josko Baris, “Syrian War Daily – 7th of January 2019,” Syrian War Daily, January 7, 2019,
https://syrianwardaily.com/2019/01/07/syrian-war-daily-7th-of-january-2019/#more-10018 [296].
324
  Josko Baris, “Syrian War Daily – 8th of January 2019,” Syrian War Daily, January 8, 2019,
https://syrianwardaily.com/2019/01/08/syrian-war-daily-8th-of-january-2019/#more-10020 [297].
325
  Josko Baris, “Syrian War Daily – 9th of January 2019,” Syrian War Daily, January 9, 2019,
https://syrianwardaily.com/2019/01/09/syrian-war-daily-9th-of-january-2019/#more-10024 [298]; “‫أحرار الشام” تحل نفسها في ريف حماة باتفاق مع‬
‫”“تحرير الشام‬, Enab Baladi, January 9, 2019, https://www.enabbaladi.net/archives/275505#ixzz5cEv8PwF6 [299].
326
  Josko Baris, “Syrian War Daily – 10th of January 2019,” Syrian War Daily, January 10, 2019,
https://syrianwardaily.com/2019/01/10/syrian-war-daily-10th-of-january-2019/#more-10029 [25].
327
      Tore Hamming, Twitter Post, January 18, 2019, 8:33 a.m., https://twitter.com/ToreRHamming/status/1086255260522426369 [300].
328
  “HTS executes ISIS members in Idlib city,” Orient News, March 2, 2019,
https://www.orient-news.net/en/news_show/163326/0/HTS-executes-ISIS-members-in-Idlib-city [301].




                                                                                                                                              40
       Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 37 of 50 PageID #:632




                                 Nusra Front (Jabhat Fateh al-Sham)


Designations:

Designations by the U.S. Government:




December 10, 2012: The Department of State designates          May 14, 2014: The Department of the Treasury
  the Nusra Front as a Foreign Terrorist Organization       designates the Nusra Front as a Specially Designated
          (under Executive Order 13224).329                                     National.330

May 31, 2018: The Department of State amends its listing
 of Nusra Front to include Hayat Tahrir al-Sham as an
                        alias.331



Designations by Foreign Governments and Organizations:




European Union— listed the Nusra Front as a sanctioned     Australia— listed the Nusra Front as a Foreign Terrorist
   group of persons, groups, and entities on May 28,                  Organization on June 23, 2013.333
                        2014.332




 Canada—listed the Nusra Front as a terrorist entity on     France—listed the Nusra Front as a terrorist entity on
                November 7, 2013.334                                          May 30, 2013.335




                                                                                                                      41
          Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 38 of 50 PageID #:633




                                           Nusra Front (Jabhat Fateh al-Sham)




  New Zealand—listed the Nusra Front as an organization                       Russia—listed the Nusra Front as a terrorist group on
      associated with Al-Qaeda on May 15, 2013.336                                           December 29, 2014.337




 Saudi Arabia—listed the Nusra Front as a terrorist group                  Turkey—listed the Nusra Front as a terrorist organization
                  on March 7, 2014.338                                                       on June 13, 2014.339




       United Arab Emirates—listed the Nusra Front as a                        United Nations—listed the Nusra Front as an entity
        terrorist organization on November 15, 2014.340                          associated with Al-Qaeda on May 30, 2013.341




      United Kingdom—listed the Nusra Front as a foreign
               terrorist group on July 19, 2013.342



329
  Department of State, Public Notice, “In the Matter of Amendment of the Designation of al-Qa’ida in Iraq, aka Jam’at al Tawhid wa’al-Jihad, aka
The Monotheism and Jihad Group, aka The al-Zarqawi Network, aka al-Tawhid, aka Tanzim Qa‘idat al-Jihad fi Bilad alRafidayn, aka The
Organization of alJihad’s Base of Operations in Iraq, aka al-Qaida of Jihad in Iraq, aka al-Qaida in Iraq, aka al-Qaida in Mesopotamia, aka al-Qaida in
the Land of the Two Rivers, aka al-Qaida of the Jihad in the Land of the Two Rivers, aka al-Qaida of Jihad Organization in the Land of the Two
Rivers, aka al-Qaida Group of Jihad in Iraq, aka al-Qaida Group of Jihad in the Land of the Two Rivers, aka The Organization of Jihad’s Base in the
Country of the Two Rivers, aka The Organization Base of Jihad/ Country of the Two Rivers, aka The Organization of al-Jihad’s Base in the Land of
the Two Rivers, aka The Organization Base of Jihad/ Mesopotamia, aka The Organization of al-Jihad’s Base of Operations in the Land of the Two
Rivers, aka Tanzeem qa’idat al Jihad/Bildad al Raafidaini, as a Foreign Terrorist Organization pursuant to Section 219 of the Immigration and
Nationality Act; To include the aliases Al-Nusrah Front, Jabhat al-Nusrah, Jabhet al-Nusra, The Victory Front, Al Nusrah Front for the People of the
Levant, Public Notice 8104,” Federal Register 77, no. 238 (December 11, 2012): 73732,
http://www.gpo.gov/fdsys/pkg/FR-2012-12-11/pdf/2012-29870.pdf [302]; Department of State, Public Notice, “In the Matter of the Amendment of

                                                                                                                                                    42
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 39 of 50 PageID #:634




                                           Nusra Front (Jabhat Fateh al-Sham)

the Designation of al-Qa’ida in Iraq, aka Jam’at al Tawhid wa’al-Jihad, aka The Monotheism and Jihad Group, aka The al-Zarqawi Network, aka al-
Tawhid, aka Tanzim Qa‘idat al-Jihad fi Bilad al-Rafidayn, aka The Organization of al-Jihad’s Base of Operations in Iraq, aka al-Qaida of Jihad in Iraq,
aka al-Qaida in Iraq, aka al-Qaida in Mesopotamia, aka al-Qaida in the Land of the Two Rivers, aka al-Qaida of the Jihad in the Land of the Two
Rivers, aka al-Qaida of Jihad Organization in the Land of the Two Rivers, aka al-Qaida Group of Jihad in Iraq, aka al-Qaida Group of Jihad in the
Land of the Two Rivers, aka The Organization of Jihad’s Base in the Country of the Two Rivers, aka The Organization Base of Jihad/Country of the
Two Rivers, aka The Organization of al-Jihad’s Base in the Land of the Two Rivers, aka The Organization Base of Jihad/Mesopotamia, aka The
Organization of al-Jihad’s Base of Operations in the Land of the Two Rivers, aka Tanzeem qa’idat al Jihad/Bildad al Raafidaini, as a Specially
Designated Global Terrorist entity pursuant to Executive Order 13224; To include the aliases Al-Nusrah Front, Jabhat al-Nusrah, Jabhet al-Nusra,
The Victory Front, Al-Nusrah Front for the People of the Levant, Public Notice 8105,” Federal Register 77, no. 238 (December 11, 2012): 73732,
http://www.gpo.gov/fdsys/pkg/FR-2012-12-11/pdf/2012-29870.pdf [302].
330
  “Kingpin Act Designations and Updates; Counter Terrorism Designations and Updates; Kingpin Act Designations Removals – Special Designated
Nationals Update,” U.S. Department of the Treasury, Office of Foreign Assets Control, May 15, 2014,
http://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20140514.aspx [303].
331
  “Amendments to the Terrorist Designations of al-Nusrah Front,” U.S. Department of State, May 31, 2018,
https://www.state.gov/r/pa/prs/ps/2018/05/282880.htm [304].
332
  “Commission Implementing Regulation (EU) No 583/2014 of 28 May 2014,” Official Journal of the European Union, May 29, 2014,
http://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:32014R0583&rid=2 [305].
333
  “Jabhat al-Nusra,” Australian National Security, accessed on January 29, 2015,
http://www.nationalsecurity.gov.au/Listedterroristorganisations/Pages/Jabhatal-Nusra.aspx [306].
334
  “Currently Listed Entities,” Public Safety Canada, accessed December 21, 2014,
http://www.publicsafety.gc.ca/cnt/ntnl-scrt/cntr-trrrsm/lstd-ntts/crrnt-lstd-ntts-eng.aspx#2049 [307].
335
  “Liste Terroriste Unique au 23 Décembre 2014,” Trésor Direction Générale, accessed on December 25, 2014,
http://www.tresor.economie.gouv.fr/File/409144 [308].
336
  “Designated Individuals and Organisations,” New Zealand Policy, November 26, 2014,
http://www.police.govt.nz/sites/default/files/publications/designated-entities-26-11-2014.pdf [12].
337
  “Supreme Court bans Islamic State and Jabhat al-Nusra in Russia as terrorist organizations,” Tass Russian News Agency, December 29, 2014,
http://itar-tass.com/en/russia/769731 [309].
338
  “Saudi Arabia Designates Muslim Brotherhood Terrorist Group,” Reuters, March 7, 2014,
http://www.reuters.com/article/2014/03/07/us-saudi-security-idUSBREA260SM20140307 [310].
339
  “Turkey lists al-Nusra Front as terrorist organization,” Hurriyet Daily News, June 3, 2014,
http://www.hurriyetdailynews.com/turkey-lists-al-nusra-front-as-terrorist-organization.aspx?pageID=238&nID=67322&NewsCatID=359 [311].
340
  “UAE Cabinet Approves List of Designated Terrorist Organisations, Groups,” Emirates News Agency, November 15, 2014,
http://www.wam.ae/en/news/emirates-international/1395272478814.html [312].
341
  “Security Council Al-Qaida Sanctions Committee Amends Entry of One Entity on Its Sanctions List,” United Nations Security Council, May 30,
2013, http://www.un.org/press/en/2013/sc11019.doc.htm [313].
342
  “UK bans Syria's Al-Qaida-Linked Nusra Front,” Associated Press, July 19, 2013,
http://bigstory.ap.org/article/uk-bans-syrias-al-qaida-linked-nusra-front [314]; “Proscribed Terrorist Organisations,” Britain’s Home Office, last
modified January 23, 2015, https://www.gov.uk/government/uploads/system/uploads/attachment_data/file/380939/ProscribedOrganisations.pdf
[315].




                                                                                                                                                     43
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 40 of 50 PageID #:635




                                         Nusra Front (Jabhat Fateh al-Sham)


Associations:

Ties to Extremist Entities:




                                                Al-Qaeda [2]
The Nusra Front has a long and proven history of serving                                           ISIS [1]
      as al-Qaeda’s loyal affiliate in Syria. In July 2016,             The Nusra Front was allegedly formed as an extension of
however, al-Qaeda leader Ayman al-Zawahiri released an                  al-Qaeda in Iraq (AQI, now ISIS), and received a monthly
       audio statement giving the Nusra Front formal                       salary from AQI leader Abu Bakr al-Baghdadi.352 The
    permission to break ties with al-Qaeda if the link was                relationship between the groups deteriorated in April
“conflicting with [the Nusra Front’s] unity and working as               2013, when Baghdadi unilaterally announced a merger
      one body.”343 Hours later, Nusra Front leader Abu                  between the two groups.353 The two have since engaged
     Muhammad al-Golani formally severed ties with al-                      in violent clashes, vying for control over rebel-held
Qaeda’s central command.344 Analysts have long surmised                                           territory.
  that a formal, or at least artificial, break from al-Qaeda
   could allow the Nusra Front the opportunity to attract
more funding from Gulf states, consolidate local support,
    and present itself as a legitimate insurgent group in
   Syria.345 Even as the Nusra Front formally declared its
     independence from al-Qaeda, the group thanked al-
 Qaeda’s leadership for giving “priority to the interests of
        the people of Al-Sham, their Jihad, [and] their
                          revolution.”346
      Yet recent insights have brought into question the
   artificiality of the Nusra Front’s break from al-Qaeda.
    According to al-Qaeda scholar Cole Bunzel, there has
        been a “profound controversy in jihadi circles
 surrounding the nature of [HTS], which some argue has
    lost its way.”347 Among the many critics of HTS is al-
Qaeda propagandist Abu Muhammad al-Maqdisi [316]. In
  November 2016, Maqdisi withdrew his support for the
 Nusra Front’s break from al-Qaeda, stating that his and
 Zawahiri’s approval came only on the condition that any
     such break would be a “superficial step.”348 Instead,
      Maqdisi claims that the Nusra Front’s leadership
    continued to deviate from al-Qaeda’s central tenets,
   stating that they “stayed the course till they made it a
real breaking of ties” from al-Qaeda.349 Maqdisi and other
  al-Qaeda hardliners have denounced HTS’s outreach to
       secular and moderate Islamist rebel factions.350
 For years before the announcement, however, the Nusra
  Front had reaffirmed its allegiance to Zawahiri, even in
   the face of competing claims to its leadership. In April
 2013, after Baghdadi unilaterally claimed that the Nusra
 Front answered to his al-Qaeda in Iraq group (now ISIS),
 Golani broke ties with ISIS and affirmed its allegiance to
                       al-Qaeda central.351



343
  Reuters, “Al Qaeda tells Syrian branch Nusra Front it can drop links,” Thomas Reuters Foundation News, July 28, 2016,
http://news.trust.org/item/20160728110801-ogl17 [26].


                                                                                                                                    44
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 41 of 50 PageID #:636




                                            Nusra Front (Jabhat Fateh al-Sham)

344
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28]; Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect
the Syrian revolution,’” Middle East Eye, July 28, 2016, http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064
[16].
345
  Bassem Mroue, “AP EXPLAINS: Why Syria’s al-Qaida may be considering a split,” Associated Press, July 27, 2016,
http://bigstory.ap.org/article/d10d759d35824b70b47501d85f0ff8c3/ap-explains-why-syrias-al-qaida-may-be-considering-split [29]; Reuters, “Al
Qaeda tells Syrian branch Nusra Front it can drop links,” Thomas Reuters Foundation News, July 28, 2016,
http://news.trust.org/item/20160728110801-ogl17 [26].
346
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
347
  Cole Bunzel, “Diluting Jihad: Tahrir al-Sham and the Concerns of Abu Muhammad al-Maqdisi,” Jihadica, March 29, 2017,
http://www.jihadica.com/diluting-jihad/ [317].
348
  Cole Bunzel, “Diluting Jihad: Tahrir al-Sham and the Concerns of Abu Muhammad al-Maqdisi,” Jihadica, March 29, 2017,
http://www.jihadica.com/diluting-jihad/ [317].
349
  Cole Bunzel, “Diluting Jihad: Tahrir al-Sham and the Concerns of Abu Muhammad al-Maqdisi,” Jihadica, March 29, 2017,
http://www.jihadica.com/diluting-jihad/ [317].
350
  Cole Bunzel, “Diluting Jihad: Tahrir al-Sham and the Concerns of Abu Muhammad al-Maqdisi,” Jihadica, March 29, 2017,
http://www.jihadica.com/diluting-jihad/ [317];
Cole Bunzel, “Abandoning al-Qaida: Tahrir al-Sham and the Concerns of Sami al-‘Uraydi,” Jihadica, May 12, 2017,
http://www.jihadica.com/abandoning-al-qaida/ [27].
351
      “Syria Crisis: Al-Nusra Pledges Allegiance to Al-Qaeda,” BBC News, April 10, 2013, http://www.bbc.com/news/world-middle-east-22095099 [38].
352
  Thomas Joscelyn, “Al Qaeda in Iraq, Al Nusrah Front Emerge as Rebranded Single Entity,” Long War Journal, April 9, 2013,
http://www.longwarjournal.org/archives/2013/04/the_emir_of_al_qaeda.php#ixzz3Mw15S2jb [36].
353
      “Syria Crisis: Al-Nusra Pledges Allegiance to Al-Qaeda,” BBC News, April 10, 2013, http://www.bbc.com/news/world-middle-east-22095099 [38].




                                                                                                                                               45
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 42 of 50 PageID #:637




                                          Nusra Front (Jabhat Fateh al-Sham)


Media Coverage:

Qatar and the Nusra Front

Qatar stands accused of supporting and funding the Nusra Front.354 The Qatari government helped broker the release of 13
nuns kidnapped by the group in December 2013. It brokered the August 2014 release of American hostage Peter Theo
Curtis, as well as the September 2014 release of 45 U.N. peacekeepers.

On the release of the 45 U.N. peacekeepers, Qatar’s state-owned Al Jazeera called the peacekeepers “Fijian soldiers” that
were kidnapped and “held” for two weeks by the Nusra Front. The article emphasizes that the peacekeeprs were
reportedly in good condition and notes, “A UN spokesman said in New York on Thursday no ransom had been requested
for the Fijian peacekeepers and none was paid.”355

Nonetheless, rumors that Qatar paid the group a ransom fee soon circulated. Qatar’s foreign minister denied the claims,356
but Israel’s Channel 2 news station released video footage allegedly showing that Qatar paid the group $25 million in
ransom.357

Al Jazeera did not cover any follow-ups to the story, including the Channel 2 report and the foreign minister’s statement.
The Al Jazeera article regarding the release of the peacekeepers ends by highlighting Qatar’s seemingly helpful role in the
hostage release process: “US officials have said that Qatar played a critical role in persuading the Nusra Front to free
American journalist Peter Theo Curtis last month, whom the front had been holding hostage since 2012.358
354
  Jay Solomon, “U.S.-Qatar Alliance Strains Coalition Against Islamic State,” Wall Street Journal, October 10, 2014,
http://www.wsj.com/articles/u-s-qatar-alliance-strains-coalition-against-islamic-state-1412983181 [318].
355
  “Syria Rebels Free UN Peacekeepers,” Al Jazeera, September 11, 2014,
http://www.aljazeera.com/news/middleeast/2014/09/syria-rebels-free-un-peacekeepers-201491175643793356.html [319].
356
  Daniel Bases, “Qatar's Foreign Minister Denies Paying Ransoms to Militant Groups,” Reuters, September 29, 2014,
http://www.reuters.com/article/2014/09/30/us-mideast-crisis-qatar-idUSKCN0HP02720140930 [320].
357
  “Report: UN Had Qatar Pay Off Al-Qaida Fighters for Release of Fiji Peacekeepers,” Haaretz, October 11, 2014,
http://www.haaretz.com/news/middle-east/1.620228 [87].
358
  “Syria Rebels Free UN Peacekeepers,” Al Jazeera, September 11, 2014,
http://www.aljazeera.com/news/middleeast/2014/09/syria-rebels-free-un-peacekeepers-201491175643793356.html [319].


The Syrian Observatory for Human Rights on the Nusra Front

The Syrian Observatory for Human Rights (SOHR) is a pro-opposition monitoring group. A score of mainstream Western
and Arabic media outlets rely on SOHR for on-site data. Although the monitoring group is pro-opposition, it tends to make
a noticeable distinction between the Nusra Front and other rebel groups, and has acknowledged the group’s links to al-
Qaeda as far back as November 2012.359 The group frequently uses descriptors like “radical”360 and “extremist,”361 in
addition to “al-Qaeda-linked”362 and “al-Qaeda loyalist,” when describing the Nusra Front.363
359
  Syria Rebels Take Swathe of East but Clash with Kurd Militia,” Syrian Observatory for Human Rights, November 23, 2012,
http://syriahr.com/en/2012/11/Syria_rebels_take_swathe_of_east_but_clash_with_Kurd_militia/ [321].
360
  “Friends of Syria Heading to Morocco to Boost Opposition,” Syrian Observatory for Human Rights, December 11, 2012,
http://syriahr.com/en/2012/12/Friends_of_Syria_heading_to_Morocco_to_boost_opposition/ [322].
361
  “Syrian Sectarian Fighting Spills into Lebanon,” Syrian Observatory for Human Rights, December 11, 2012,
http://syriahr.com/en/2012/12/Syrian_sectarian_fighting_spills_into_Lebanon/ [133].
362
  “Syria Rebels Hope Arms Will Flow to New Fighter Command,” Syrian Observatory for Human Rights, December 11, 2012,
http://syriahr.com/en/2012/12/Syria rebels hope arms will flow to new fighter command/ [323].
363
  “Syria Rebels Take Swathe of East but Clash with Kurd Militia,” Syrian Observatory for Human Rights, November 23, 2012,
http://syriahr.com/en/2012/11/Syria_rebels_take_swathe_of_east_but_clash_with_Kurd_militia/ [321].


The Nusra Front Pledges Allegiance to Al-Qaeda


                                                                                                                            46
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 43 of 50 PageID #:638




                                         Nusra Front (Jabhat Fateh al-Sham)


On April 10, 2013, Nusra Front leader Abu Mohammed al-Golani released a statement rejecting Abu Bakr al-Baghdadi’s
claim that al-Qaeda in Iraq and the Nusra Front had merged. In the statement, al-Golani pledged his allegiance to al-
Qaeda’s leader, Ayman al-Zawahri.

The New York Times covered al-Baghdadi’s announcement, but did not immediately address al-Golani’s response, including
his public pledge of fealty to Ayman al-Zawahiri.364 The Wall Street Journal covered both al-Baghdadi’s claim and al-Golani’s
response in one article titled, “Al Qaeda Declares Stake in Syrian Rebellion.” Its author, Nour Malas, predicted that al-
Qaeda’s now-open involvement in Syria would bring a schism to the rebel movement.365

Al Jazeera reported on al-Baghdadi’s April 9 declaration,366 as well as al-Golani’s pledge of allegiance to al-Qaeda leader
Ayman al-Zawahri.367 The article on al-Golani’s response seemed to cover the announcement with a number of qualifiers: “A
man claiming to be the head of a key group fighting the Syrian government has purportedly pledged allegiance to al-
Qaeda…”368 In covering the Nusra Front’s declaration of allegiance to Ayman al-Zawahiri, CNN seemed to temper al-
Golani’s pledge of allegiance to al-Qaeda by emphasizing that al-Golani had rejected the merger with al-Qaeda in Iraq and
stated his intention to continue cooperating with other rebel groups. The article opens: “A Syrian jihadist group appears to
have pledged allegiance to al Qaeda's leader—but also stressed it can achieve a Syrian Islamic state only by working with
other rebels, including secularists. The group, al-Nusra Front, also denies an earlier claim that it has merged with Iraq's al
Qaeda affiliate, according to an audio message purported to be from al-Nusra general commander Abu Muhammad al-
Joulani.”369
364
  Hania Mourtada and Rick Gladstone, “Iraq’s Branch of Al Qaeda Merges With Syria Jihadists,” New York Times, April 9, 2013,
http://www.nytimes.com/2013/04/10/world/middleeast/Iraq-and-Syria-jihadists-combine.html [324].
365
  Nour Malas, “Al Qaeda Declares Stake in Syrian Rebellion,” Wall Street Journal, April 10, 2013,
http://www.wsj.com/news/articles/SB10001424127887323550604578412280884558740 [325].
366
  “Iraqi al-Qaeda and Syrian group ‘merge,’” Al Jazeera, April 9, 2013,
http://www.aljazeera.com/news/middleeast/2013/04/201349194856244589.html [326].
367
  “Syria Group 'Pledges Allegiance' to Al-Qaeda,” Al Jazeera, April 10, 2013,
http://www.aljazeera.com/news/middleeast/2013/04/2013410114851988704.html [327].
368
  “Syria Group 'Pledges Allegiance' to Al-Qaeda,” Al Jazeera, April 10, 2013,
http://www.aljazeera.com/news/middleeast/2013/04/2013410114851988704.html [327].
369
  Saad Abedine and Jason Hanna, “Syrian Jihad Group Pledges Allegiance to Al Qaeda, Denies Merger,” CNN, April 10,
2013,http://www.cnn.com/2013/04/10/world/meast/syria-al-nusra-front/index.html [328].


Responses to U.S. Designation of the Nusra Front

On December 10, 2012, the U.S. listed the Nusra Front as an alias for al-Qaeda in Iraq (now ISIS). The designation was
met with a mixed response from Western and Arab media outlets. In the aftermath of the designation through December
2012, Al Jazeera published 14 articles that mentioned the Nusra Front. Seven of the articles qualified the U.S. designation
by putting ‘terrorist’ or ‘terrorist organization’ in quotation marks.370 Three referenced the designation without the
quotation marks, while the remaining four did not reference the designation at all.371 In an op-ed titled “The ‘War on Terror’
and the Arab Spring,” Al Jazeera correspondent Mark Perry claimed that the U.S. designation reflects “a profound
misunderstanding” of current events in the Arab world. Perry recommends that “Instead of being afraid, we should be
filled with pride: These people are so dedicated to the idea of liberty that they're actually fighting for it.”372 The New York
Times did not use quotation marks to describe the terrorist designation,373 nor did The Wall Street Journal 374 or The
Washington Post.375

In Time’s first article covering the terrorist designation, the author put ‘terrorist’ in quotation marks while describing the
designation.376 The article’s sub-headline states, “One of the most effective anti-Assad militias has just been designated a
‘terrorist’ organization by the U.S.”377
370
  “Syria Rebels 'Seize Key Aleppo Army Base,’” Al Jazeera, December 11, 2012,
http://www.aljazeera.com/news/middleeast/2012/12/20121210104312760502.html [329]; “Scores Reportedly Killed in Syria's Hama,” Al Jazeera,


                                                                                                                                            47
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 44 of 50 PageID #:639




                                          Nusra Front (Jabhat Fateh al-Sham)

December 11, 2012, http://www.aljazeera.com/news/middleeast/2012/12/20121211102930540995.html [330]; "'Friends of Syria’ Recognise
Opposition,” Al Jazeera, December 12, 2012, http://www.aljazeera.com/news/middleeast/2012/12/201212124541767116.html [331]; “Scores
Reportedly Killed in Syria's Hama,” Al Jazeera, December 11, 2012, http://www.aljazeera.com/news/middleeast/2012/12/201212124541767116.html
[331]; “Syrians Back Al-Nusra Despite ‘Terrorist’ Tag,” Al Jazeera, December 14, 2012,
http://www.aljazeera.com/video/middleeast/2012/12/20121214164411696160.html [332]; “Syrians Decry US Blacklisting of Rebel Group,” Al
Jazeera, December 15, 2012, http://www.aljazeera.com/news/middleeast/2012/12/201212157416500378.html [333]; Mark Perry, “The ‘War on
Terror’ and the Arab Spring,” Al Jazeera, December 17, 2012, http://www.aljazeera.com/indepth/opinion/2012/12/2012121674256897741.html
[334]; “Syria ‘Secures Chemical Weapons Stockpile,’” Al Jazeera, December 23, 2012,
http://www.aljazeera.com/news/middleeast/2012/12/201212221532021654.html [335].
371
   Zeina Khodr, “Stalemate Stokes Anger at Rebels in Aleppo,” Al Jazeera, December 11, 2012,
http://www.aljazeera.com/indepth/features/2012/12/20121211125010153551.html [336]; “UN Says Syria Conflict Is ‘Overtly Sectarian,’” Al Jazeera,
December 11, 2012, http://www.aljazeera.com/news/middleeast/2012/12/2012122015525051365.html [337]; “Brahimi Meets Syria's Assad Amid
Violence,” Al Jazeera, December 24, 2012,http://www.aljazeera.com/news/middleeast/2012/12/20121224101635166809.html [338]; “Children
'Killed' in Syria Army Tank Attack,” Al Jazeera, December 26, 2012,
http://www.aljazeera.com/news/middleeast/2012/12/20121226102221539127.html [339].
372
  Mark Perry, “The 'War on Terror' and the Arab Spring,” Al Jazeera, December 17, 2012,
http://www.aljazeera.com/indepth/opinion/2012/12/2012121674256897741.html [334].
373
  Michael R. Gordon and Anne Barnard, “U.S. Places Militant Syrian Rebel Group on List of Terrorist Organizations,” New York Times, December
10, 2012, http://www.nytimes.com/2012/12/11/world/middleeast/us-designates-syrian-al-nusra-front-as-terrorist-group.html [340]; “Al Qaeda in
Syria,” New York Times, December 10, 2012, http://www.nytimes.com/2012/12/11/opinion/al-qaeda-in-syria.html [341]; Mark Landler, Michael R.
Gordon and Anne Barnard, “U.S. Will Grant Recognition to Syrian Rebels, Obama Says,” New York Times, December 11, 2012,
http://www.nytimes.com/2012/12/12/world/middleeast/united-states-involvement-in-syria.html [342]; Mark Landler and Michael R. Gordon, “Obama
Says U.S. Will Recognize Syrian Rebels,” New York Times, December 11, 2012,
http://www.nytimes.com/2012/12/12/us/obama-says-us-will-recognize-syrian-rebels.html [343]; Michael R. Gordon and Eric Schmitt, “Syria Uses
Scud Missiles in New Effort to Push Back Rebels,” The New York Times, December 11, 2012,
http://www.nytimes.com/2012/12/13/world/middleeast/syria-war-developments-assad.html [344].
374
  Nour Malas, “Syrian Rebels Win Broader Support,” The Wall Street Journal, December 12, 2012,
http://www.wsj.com/news/articles/SB10001424127887324296604578175311307111792 [345]; Nour Malas and Jay Solomon, “U.S. Formally
Recognizes Syria's Main Rebel Group,” The Wall Street Journal, December 12, 2012,
http://www.wsj.com/articles/SB10001424127887324339204578173272657834096 [346]; Samuel Rubenfeld, “US Lists Syrian Al-Qaeda Linked
Group as Foreign Terror Organization,” The Wall Street Journal, December 1, 2012,
http://blogs.wsj.com/corruption-currents/2012/12/11/us-lists-syrian-al-qaeda-linked-group-as-foreign-terror-organization [347]; Alan Cullison, Nour
Malas and Jay Solomon, “Russia, in Shift, Sees Rebel Victory in Syria,” The Wall Street Journal, December 13, 2012,
http://www.wsj.com/news/articles/SB10001424127887323981504578176752775162778 [348].
375
   Anne Gearan and Karen DeYoung, “U.S. Embracing New Syrian Opposition Group,” Washington Post, December 10, 2012,
http://www.washingtonpost.com/world/national-security/us-designates-syrian-group-as-terrorist-organization/2012/12/10/6544b6d0-42e4-11e2-8061
-253bccfc7532_story.html [349]; Jennifer Rubin, “No Good Options in Three Hot Spots,” Washington Post, December 11, 2012,
http://www.washingtonpost.com/blogs/right-turn/wp/2012/12/11/no-good-options-in-three-hot-spots/ [350]; Karen DeYoung and Babak
Dehghanpisheh, “Dozens Killed in Attack in Central Syria,” Washington Post, December 11, 2012,
http://www.washingtonpost.com/world/middle_east/dozens-killed-in-attack-in-central-syria/2012/12/11/021d3440-43d6-11e2-8061-253bccfc7532_sto
ry.html [351]; Jennifer Rubin, “Morning Bits,” Washington Post, http://www.washingtonpost.com/blogs/right-turn/wp/2012/12/12/morning-bits-9/
[352]; Allen McDuffee, “Syria and Chemical Weapons: What Can the U.S. Do Now?” Washington Post, December 12, 2012,
http://www.washingtonpost.com/blogs/thinktanked/wp/2012/12/12/syria-and-chemical-weapons-what-can-the-u-s-do-now/ [353]; Karen DeYoung,
“U.S., NATO: Syrian Forces Fired Short-Range Ballistic Missiles at Rebels,” Washington Post, December 13, 2012,
http://www.washingtonpost.com/world/middle_east/syrian-forces-fire-scud-missiles-at-rebels/2012/12/12/ee60e58a-448b-11e2-8061-253bccfc7532_s
tory.html [354]; Walter Pincus, “Sorting the Terrorists,” Washington Post, December 12, 2012,
http://www.washingtonpost.com/world/national-security/sorting-the-terrorists/2012/12/12/38d06ede-4314-11e2-9648-a2c323a991d6_story.html
[355]; Max Fisher, “Qaeda-linked Syrian rebel group is feuding with WordPress on Twitter,” Washington Post, December 13, 2012,
http://www.washingtonpost.com/blogs/worldviews/wp/2012/12/13/qaeda-linked-syrian-rebel-group-is-feuding-with-wordpress-on-twitter/ [356].
376
  Tony Karon, “While U.S. Recognizes Syrian Opposition, It Designates One Anti-Assad Group as ‘Terrorist’,” Time, December 11, 2012,
http://world.time.com/2012/12/11/why-the-u-s-has-designated-one-anti-assad-group-as-terrorist/ [357].
377
  Tony Karon, “While U.S. Recognizes Syrian Opposition, It Designates One Anti-Assad Group as ‘Terrorist’,” Time, December 11, 2012,
http://world.time.com/2012/12/11/why-the-u-s-has-designated-one-anti-assad-group-as-terrorist/ [357].




                                                                                                                                                  48
        Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 45 of 50 PageID #:640




                                  Nusra Front (Jabhat Fateh al-Sham)


Rhetoric:
              Abu Muhammad al-Golani, January 14, 2019 [358]

              “We consider the PKK to be an enemy of this revolution. It controls areas inhabited by
              large numbers of Sunni Arabs…We are in favor of this region being liberated from the
              PKK ... We would not stand in the way of an operation against an enemy of the
[358]
              revolution.”378

              Abu al-Fatah al-Farghali, January 15, 2019 [359]

              “HTS can’t strive to obstruct the liberation of Sunni Muslims [east of the Euphrates] from
              the rule of the atheists [YPG/SDF] even if that is at hands of the secularists [Turkey] less

[359]         far from the religion.”379


              Abu Muhammad al-Golani, August 22, 2018 [360]

              “The weapons of the revolution and jihad... are a red line on which concessions are
              unacceptable, and they will never be put on the negotiations table…We urge our people in

[360]         Aleppo to remain steadfast. The mujahideen will not fail you.”380


              Abu Muhammad al-Golani, August 2018 [361]

              “The red line [ceasefire deal between Turkey and Russia] is never negotiable and will
              never be put on the negotiating table.”381
[361]

              Abu Muhammad al-Golani, January 2018 [362]

              “[We must engage in] a war of ideas, a war of minds, a war of wills, a war of
              perseverance.”382
[362]

              Abu Muhammad al-Golani, July 28, 2016 [363]

              “This new organization [the Nusra Front, renamed the Levantine Conquest Front] aims to
              fulfill the following: 1. Work toward establishing the religion of Allah (swt), having his

[363]         shariah (law) as legislation…”383


              Abu Muhammad al-Golani, July 28, 2016 [364]

              “[We will continue] fulfilling the requests of the people of Al Sham to expose the
              deceptions of the International community, the leaders being the U.S. and Russia…”384
[364]

              Abu Muhammad al-Golani, July 28, 2016 [365]

              “[In formally splitting from al-Qaeda, we are not] compromising or sacrificing our solid
              beliefs or laxity in the necessity of the continuity of the Jihad of Al-Sham.”385
[365]


                                                                                                             49
        Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 46 of 50 PageID #:641




                                   Nusra Front (Jabhat Fateh al-Sham)


              Abu Muhammad al-Golani, July 28, 2016 [366]

              “We thank [al-Qaeda’s leadership for their] proper assessment of the general benefits [of]
              the Jihad. Their noble stance will be recorded in the annals of history. Their blessed
              leadership has, and shall continue to be, an exemplar of putting the needs of the
[366]         community and their higher interests before the interest of any individual group. They
              have practically implemented the words of Sheikh Osama bin Laden (may Allah have
              mercy on him).”386

              Abu Muhammad al-Golani, July 28, 2016 [367]

              “We thank [al-Qaeda’s leadership] for their stance, whereby they gave priority to the
              interests of the people of Al-Sham [Syria], their [Syrian] Jihad, their revolution.”387
[367]

              Abu Muhammad al-Golani, July 28, 2016 [368]

              “We would like to thank… [leader of al-Qaeda] Dr. Sheikh Ayman al-Zawahiri and his vice,
              Sheikh Ahmad Hasan Abu Al-Khayr especially, may Allah protect them.”388
[368]

              Abu Muhammad al-Golani, July 28, 2016 [369]

              “We would like to thank our brothers, the commanders of al-Qa’eda.”389


[369]

              Abu Muhammad al-Golani, June 3, 2015 [370]

              “We will be the first soldiers for an Islamic government that implements Shariah.”390


[370]

              Abu Sulayman, May 8, 2015 [371]

              “Jihad is not in need of us, we are in dire need of jihad.”391


[371]

              Abu Sulayman, May 2015 [372]

              “I do believe that our affiliation with a global jihad (al-Qa’ida) is more positive than
              negative.”392
[372]

              Abu Ahmed, December 2012 [373]

              “Our faith is very strong and we're not afraid of death, of becoming martyrs. This is what
              drives us, what makes us brave. We will not stop until the regime falls. And I advise all my
              people to be good Muslims to help win this war.”393

                                                                                                             50
        Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 47 of 50 PageID #:642




                                  Nusra Front (Jabhat Fateh al-Sham)


[373]

              Abu Ahmed, On al-Qaeda, December 2012 [374]

              “I like them because they are mujaheddin who want to apply Sharia.”394


[374]

              Abu Ahmed, December 2012 [375]

              “We are underdeveloped now because we left the path of Allah. Perhaps this is why this
              war is so cruel: as a punishment for our sins."395
[375]

              Abu Ahmed, December 2012 [376]

              “Our first goal is to get rid of Assad. Then we want a state where the Quran is the only
              source of law. Sharia is the right path for all humanity - all other laws make people

[376]         unhappy.”396


              Abu Ahmed, December 2012 [377]

              “We don't want to leave modernity behind. We will not get out of our cars and ride
              donkeys from now on. We simply want our judges to apply Sharia [law] and not the civil

[377]         code.”397


              The Nusra Front Media Wing, January 2015 [378]

              “As a result of the deterioration of security in Lebanon, you will hear about surprises
              regarding the fate of the prisoners with us.”398
[378]

              Abu Lokman, Nusra Front Senior Commander, January 2013 [379]

              “When the US placed us on their list of terrorists, it did us no harm, it elevated our
              reputation. The Syrian people hate the American government. Thanks be to God, we

[379]         consider this a medal of honour.”399


              The Nusra Front Statement, August 3, 2012 [380]

              “Perhaps this operation [kidnapping and killing of Syrian state television presenter
              Mohammed al-Saeed] and others will serve as an example to all who support this
              tyrannical regime, so that they may repent to God. Otherwise, the swords of the
[380]
              mujahideen will cut off their heads and purify the Levant (Syria) from their obscenity.”400

              The Nusra Front Statement, June 30, 2012 [381]

              “Let no one condemn us for this operation [attack at Syrian state television building,
              killing seven] and say it is not proper to attack the media or media people, especially
              since we had already presented that this lying channel fights and may be even more


                                                                                                            51
        Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 48 of 50 PageID #:643




                                   Nusra Front (Jabhat Fateh al-Sham)


[381]         effective than military power, and it was the one that was glorifying the tyrant day and
              night.”401

              Nusra Front Statement, June 2012 [382]

              “God enabled the lions of the east in Deir al-Zor... to get the necks of a group of dogs
              from the security agencies and the thugs. Thirteen of those criminals were detained ...

[382]         each of them faced his end in the worst killing and the very worst fate.”402


              Abu Adnan, Nusra Front Shariah Law Official, Date Unknown [383]

              “We detained them [unarmed regime loyalists], lined them up and killed them. They were
              fighters fighting us.”403
[383]

              Sami al-Oraidi, Tweet, June 29, 2014 [384]

              “Whoever heard [ISIS spokesman Abu Muhammad al-] Adnani's speech announcing the
              Caliphate, will actually find it to be a war announcement on the Muslim and not Annon

[384]         about the Caliphitte.” (Tweet)404


              Sami al-Oraidi, Tweet, June 29, 2014 [385]

              ISIS spokesman Abu Muhammad “Al-‘Adnani does not know what comes out of his head.”
              (Tweet)405
[385]

              Sami al-Oraidi, May 19, 2014 [386]

              “God willing, we will not concede Sharia. It is either Sharia or martyrdom.”406


[386]

              Sami al-Oraidi, May 19, 2014 [387]

              “Most battalions on the ground are fighting to establish Sharia, and they are all our
              brothers even if their names are different.”407
[387]

              Sami al-Oraidi, May 19, 2014 [388]

              “As for those who want a secular state, they are a minority, and we kindly ask for them to
              return to their senses, and be wary of what has happened in Egypt, Tunisia, and Libya.”408
[388]

              Sami al-Oraidi, May 19, 2014 [389]

              “Life in mountains and caves under Sharia, is better than a life in palaces under else.”409



                                                                                                            52
            Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 49 of 50 PageID #:644




                                            Nusra Front (Jabhat Fateh al-Sham)


[389]

                      Sami al-Oraidi, May 19, 2014 [390]

                      “He who is too embarrassed, in writing or in speech, to admit to wanting Sharia is in no
                      state to effectively govern such a state.”410
[390]

                      Sami al-Oraidi, May 19, 2014 [391]

                      “We say only say as Sheikh Al-Joulani said ‘People of the Levant, our lives for you, will be
                      sacrificed.’”411
[391]

                      Abu Sulayman, 2014 [392]

                      “The cowardly strikes of the US, planes roaring over our heads and drones spying on the
                      Muslims will not deter us from our path.”412
[392]



378
  “PKK is ‘enemy’ of Syria revolution, says jihadist leader,” Rudaw, January 14, 2019, http://www.rudaw.net/english/middleeast/syria/140120195
[393].
379
      Aymenn J Al-Tamimi, Twitter Post, January 15, 2019, 12:14 p.m., https://twitter.com/ajaltamimi/status/1085223662213648390 [394].
380
  Alex Macdonald, “Syrian militant leader slams Turkey and defends evacuations in new video,” Middle East Eye, August 22, 2018,
https://www.middleeasteye.net/news/syria-hayat-tahrir-sham-leader-slams-turkey-and-defends-evacuations-new-video-91127761 [395].
381
      Sam Heller, Twitter Post, September 19, 2018, 2:53 a.m., https://twitter.com/AbuJamajem/status/1042305558156591104 [396].
382
  Sune Engel Rasmussen, “As Islamic State Fades in Syria, Another Militant Group Takes Root,” Wall Street Journal, April 18, 2018,
https://www.wsj.com/articles/as-islamic-state-fades-in-syria-another-militant-group-takes-root-1524064045 [61].
383
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28]; Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect
the Syrian revolution,’” Middle East Eye, July 28, 2016, http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064
[16].
384
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28]; Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect
the Syrian revolution,’” Middle East Eye, July 28, 2016, http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064
[16].
385
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28]; Dania Akkad, “Nusra confirms split with al-Qaeda ‘to protect
the Syrian revolution,’” Middle East Eye, July 28, 2016, http://www.middleeasteye.net/news/nusra-front-announces-official-split-al-qaeda-520293064
[16].
386
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
387
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
388
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
389
  Orient News, “Nusra Front, Abu Mohammed Joulani commander officially announced the disengagement from al-Qaeda and the establishment of
a new entity,” YouTube video, https://www.youtube.com/watch?v=oossAtDYbrs [28].
390
  Alessandria Masi, “Jabhat Al-Nusra Leader Interview: 'No Solution' To ISIS, Al Qaeda Tension In Syria, Americans Joined Nusra Front,”
International Business Times, June 3, 2015,
http://www.ibtimes.com/jabhat-al-nusra-leader-interview-no-solution-isis-al-qaeda-tension-syria-americans-1951584 [397].
391
  Mark Schliebs, “Top Aussie terrorist warns of ‘perpetual war’ on Twitter,” Australian (Surry Hills), May 14, 2015,
http://www.theaustralian.com.au/in-depth/terror/top-aussie-terrorist-warns-of-perpetual-war-on-twitter/story-fnpdbcmu-1227354039977 [398].


                                                                                                                                                 53
         Case: 1:18-cr-00721 Document #: 26-2 Filed: 08/20/19 Page 50 of 50 PageID #:645




                                          Nusra Front (Jabhat Fateh al-Sham)

392
  Mark Schliebs, “Top Aussie terrorist warns of ‘perpetual war’ on Twitter,” Australian (Surry Hills), May 14, 2015,
http://www.theaustralian.com.au/in-depth/terror/top-aussie-terrorist-warns-of-perpetual-war-on-twitter/story-fnpdbcmu-1227354039977 [398].
393
  Balint Szlanko, “Jabhat Al Nusra's new Syria,” National [UAE], December 15, 2012,
http://www.thenational.ae/news/world/middle-east/jabhat-al-nusras-new-syria#ixzz2F8FanNW5 [399].
394
  Balint Szlanko, “Jabhat Al Nusra's new Syria,” National [UAE], December 15, 2012,
http://www.thenational.ae/news/world/middle-east/jabhat-al-nusras-new-syria#ixzz2F8FanNW5 [399].
395
  Balint Szlanko, “Jabhat Al Nusra's new Syria,” National [UAE], December 15, 2012,
http://www.thenational.ae/news/world/middle-east/jabhat-al-nusras-new-syria#ixzz2F8FanNW5 [399].
396
  Balint Szlanko, “Jabhat Al Nusra's new Syria,” National [UAE], December 15, 2012,
http://www.thenational.ae/news/world/middle-east/jabhat-al-nusras-new-syria#ixzz2F8FanNW5 [399].
397
  Balint Szlanko, “Jabhat Al Nusra's new Syria,” National [UAE], December 15, 2012,
http://www.thenational.ae/news/world/middle-east/jabhat-al-nusras-new-syria#ixzz2F8FanNW5 [399].
398
  “Lebanese soldiers after prison raid: Twitter account,” Reuters, January 12, 2015,
http://www.reuters.com/article/2015/01/12/us-mideast-crisis-lebanon-nusra-idUSKBN0KL0LJ20150112 [193].
399
  Paul Wood, “Syria: Islamist Nusra Front gives BBC exclusive interview,” BBC News, last modified January 17, 2013,
http://www.bbc.com/news/world-middle-east-21061018 [52].
400
  “Militant Group Claims Kidnap, Killing of Syrian TV Presenter,” Reuters, August 5, 2012,
http://www.reuters.com/article/2012/08/05/us-syria-crisis-presenter-idUSBRE87404Y20120805 [122].
401
  “Militant Group Claims Syrian TV Channel Attack,” Reuters, July 4, 2012,
http://www.reuters.com/article/2012/07/04/syria-crisis-militant-claim-idUSL6E8I40FX20120704 [121].
402
  “Militant Group Claims Killing of 13 in Syria,” Reuters, June 5, 2012,
http://www.reuters.com/article/2012/06/05/us-syria-crisis-militant-claim-idUSBRE8540LB20120605 [119].
403
  Rania Abouzeid, “Interview with Official of Jabhat al-Nusra, Syria’s Islamist Militia Group,” Time, December 25, 2012,
http://world.time.com/2012/12/25/interview-with-a-newly-designated-syrias-jabhat-al-nusra/ [66].
404
  Rita Katz, “The ‘Comical Caliphate,’” INSITE Blog on Terrorism & Extremism, July 1, 2014,
http://news.siteintelgroup.com/blog/index.php/entry/196-the-comical-caliphate [400].
405
  “Rita Katz, “The ‘Comical Caliphate,’” INSITE Blog on Terrorism & Extremism, July 1, 2014,
http://news.siteintelgroup.com/blog/index.php/entry/196-the-comical-caliphate [400].
406
  “Nusra’s Sharia Cleric, Al-‘Oraidi: Who is he? And what is his response to the (IF/Sham Legion/etc) Revolutionary Code of Honor?” Tahrir Souri,
May 19, 2014,
http://tahrirsouri.net/2014/05/19/nusras-sharia-cleric-al-oraidi-who-is-he-and-what-is-his-response-to-the-ifsham-legionetc-revolutionary-code-of-hon
or [401].
407
  “Nusra’s Sharia Cleric, Al-‘Oraidi: Who is he? And what is his response to the (IF/Sham Legion/etc) Revolutionary Code of Honor?” Tahrir Souri,
May 19, 2014,
http://tahrirsouri.net/2014/05/19/nusras-sharia-cleric-al-oraidi-who-is-he-and-what-is-his-response-to-the-ifsham-legionetc-revolutionary-code-of-hon
or/ [402].
408
  “Nusra’s Sharia Cleric, Al-‘Oraidi: Who is he? And what is his response to the (IF/Sham Legion/etc) Revolutionary Code of Honor?” Tahrir Souri,
May 19, 2014,
http://tahrirsouri.net/2014/05/19/nusras-sharia-cleric-al-oraidi-who-is-he-and-what-is-his-response-to-the-ifsham-legionetc-revolutionary-code-of-hon
or/ [402].
409
  “Nusra’s Sharia Cleric, Al-‘Oraidi: Who is he? And what is his response to the (IF/Sham Legion/etc) Revolutionary Code of Honor?” Tahrir Souri,
May 19, 2014,
http://tahrirsouri.net/2014/05/19/nusras-sharia-cleric-al-oraidi-who-is-he-and-what-is-his-response-to-the-ifsham-legionetc-revolutionary-code-of-hon
or/ [402].
410
  “Nusra’s Sharia Cleric, Al-‘Oraidi: Who is he? And what is his response to the (IF/Sham Legion/etc) Revolutionary Code of Honor?” Tahrir Souri,
May 19, 2014,
http://tahrirsouri.net/2014/05/19/nusras-sharia-cleric-al-oraidi-who-is-he-and-what-is-his-response-to-the-ifsham-legionetc-revolutionary-code-of-hon
or/ [402].
411
  “Nusra’s Sharia Cleric, Al-‘Oraidi: Who is he? And what is his response to the (IF/Sham Legion/etc) Revolutionary Code of Honor?” Tahrir Souri,
May 19, 2014,
http://tahrirsouri.net/2014/05/19/nusras-sharia-cleric-al-oraidi-who-is-he-and-what-is-his-response-to-the-ifsham-legionetc-revolutionary-code-of-hon
or/ [402].
412
  Geoff Chambers, “Aussie sheik Abu Sulayman is hunted by both IS and US forces,” Daily Telegraph (Sydney), October 15, 2014,
http://www.dailytelegraph.com.au/news/national/aussie-sheik-abu-sulayman-is-hunted-by-both-is-and-us-forces/story-fnpn0zn5-1227090642757
[403].




                                                                                                                                                  54
